﻿

CREDIT  AGREEMENT

(Mortgage  Warehousing)

﻿

This Credit Agreement is entered into as of May 4, 2018, by and between Comerica
Bank ("Bank") and Inspire Home Loans Inc., a Delaware corporation (singularly
and collectively, if more than one party, "Borrower").

﻿

In consideration of all present and future loans and credit from time to time
made available by Bank to or in favor of Borrower, and in consideration of all
present and future Indebtedness (as herein defined) of Borrower to Bank,
Borrower represents, warrants, covenants and agrees as follows:

﻿

SECTION 1 DEFINITIONS.

﻿

(a) Defined Terms. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

﻿

"Advance Account" shall mean account no. 1895261558 in the name of Borrower with
Bank, into which advances of the Line of Credit are made, which advances are to
be used by Borrower to originate or purchase Pledged Mortgage Loans in
accordance with this Agreement, together with any replacement or successor
account thereto.

﻿

"Affiliate" or "Affiliates" shall mean, when used with respect to any Person,
any other Person which, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
such Person. For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

﻿

"Affiliate Receivables" shall mean, as of any time of determination, any amounts
(whether in respect of loans or advances, accounts receivable, notes receivable
or otherwise) owing to Borrower or another Loan Party from any of its/their
Subsidiaries or Affiliates or any Guarantor at such time.

﻿

"Agency" shall mean Ginnie Mae, Fannie Mae, Freddie Mac, HUD, FHA or VA.

﻿

"Agency Guides" shall mean the Freddie Mac Guide, the Fannie Mae Guide and the
Ginnie Mae Guide.

﻿

"Agency MBS" shall mean an MBS guaranteed or issued by Fannie Mae, Freddie  Mac
or Ginnie Mae, in each case representing, secured or backed by a pool of
Mortgage Loans consisting of any Mortgage Loan that is a Pledged Mortgage Loan
at the time of formation of the related pool.

﻿

"Agreement" shall mean this Credit Agreement, as the same may be amended from
time to time.

 

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

"Applicable Advance Rate" shall mean the following:

﻿

(a)



With respect to a Conforming Mortgage Loan, ninety eight percent (98%);

﻿

(b)



With respect to a Jumbo Loan, ninety seven percent (97%); and

﻿

(c)



With respect to a Low FICO Score Loan, ninety five percent (95%);

﻿

"Applicable Measuring Period" shall mean (i) if the date of determination is
June 30, 2018, the one (1) month period ending on such date, (ii) if the date of
determination is July 31, 2018, the two (2) month period ending on such date,
(iii) if the date of determination is August 31, 2018, the three (3) month
period ending on such date, (iv) if the date of determination is September 30,
2018, the four (4) month period ending on such date, (v) if the date of
determination is October 31, 2018, the five (5) month period ending on such
date, (vi) if the date of determination is November 30, 2018 the six (6) month
period ending on such date, (vii) if the date of determination is December 31,
2018, the seven (7) month period ending on such date,

(viii) if the date of determination is January 31, 2019, the eight (8) month
period ending on such date, (ix) if the date of determination is February 28,
2019, the nine (9) month period ending on such date, (x) if the date of
determination is March 31, 2019, the ten (10) month period  ending on such date,
(xi) if the date of determination is April 30, 2019, the eleven (11) month
period ending on such date, and (xii) if the date of determination is May 31,
2019, or the last day of any month ending thereafter, the twelve (12) month
period ending on such date.

﻿

"Authorized Agent" shall mean (a) each Person who has been authorized by a
resolution of the Borrower (i) to negotiate and procure loans and other credit
or financial accommodations from the Bank for or on behalf of the Borrower, (ii)
to give security for any liabilities of the Borrower to the Bank, (iii) to
execute and deliver in form and content as may be required by the Bank any and
all Loan Documents, and/or (iv) to pay the proceeds of any such loans,
advances  or discounts as directed by the Person so authorized to sign, (b) each
employee, agent, third party vendor or other Person named under documentation or
Electronic Transmissions furnished by Borrower or any Authorized Agent to Bank
from time to time in a manner determined by and acceptable to Bank, as being
authorized to give telephone or Electronic Transmissions to Bank with respect to
the Line of Credit, the Collateral or otherwise in connection with this
Agreement or any of the other Loan Documents, including, but not limited to,
telephone or Electronic Transmissions under Sections 2(b) and 2(c) hereof,
regardless of whether such Person has been expressly authorized by a resolution
of the Borrower (or otherwise authorized by the Borrower) to give such telephone
or Electronic Transmissions to Bank for or on behalf of the Borrower, and

(c)



each Person who represents or purports to be, or makes a telephone or Electronic
Transmission as, one of the Persons described in paragraph (a) or (b) above.

﻿

"Authorized Officer" shall mean the chief executive officer, the president or
the chief financial officer, or in his/her absence, another responsible senior
officer, of Borrower or any other Loan Party, or the general partner of, or the
partner or one of the partners required to bind, Borrower or any other Loan
Party, as applicable.

﻿

"Best Efforts Commitment"  shall mean a so-called "best efforts"
written  commitment or agreement from an investor acceptable to Bank, to
purchase from the Borrower within a

﻿

2

 

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

specified time period one or more specific Mortgage Loans, under which
commitment the Borrower has the right, but is not obligated, to sell such
Mortgage Loan(s).

﻿

"Borrowing Base" shall mean, as of any applicable date of determination, and
without duplication:

﻿

(a)



For Pledged Conforming Mortgage Loans, the lesser of (i) the Collateral Value of
all such Mortgage Loans, or (ii) one hundred percent (100%) of the Maximum Line
Amount, plus

﻿

(b)



For Pledged Jumbo Loans, the lesser of (i) the Collateral Value of all such
Mortgage Loans, or (ii) twenty percent (20%) of the Maximum Line Amount, plus

﻿

(c)



For Pledged Low FICO Score Loans, the lesser of (i) the Collateral Value of all
such Mortgage Loans, or (ii) Two Million and 00/100 Dollars ($2,000,000.00),

﻿

provided, however, (i) the aggregate principal amount of all Wet Funded Loans
included in the Borrowing Base shall at no time exceed the lesser of (A) the
Collateral Value of all such Mortgage Loans, or (B) for the first five (5) and
last five (5) Business Days of each month, sixty percent (60%) of the Maximum
Line Amount, and forty percent (40%) of the Maximum Line Amount at all other
times, (ii) the Borrowing Base shall in no event include any Mortgage Loan with
respect to which the draft or wire request has not been honored or funded by
Bank for any reason, and (iii) the Borrowing Base shall in no event exceed the
Maximum Line Amount.

﻿

"Business Day" shall mean any day, other than a Saturday, Sunday or any other
day designated as a holiday under Federal or applicable State statute or
regulation, on which Bank is open for all or substantially all of its domestic
and international business (including dealings in foreign exchange) in Detroit,
Michigan.

﻿

"CPA" shall mean independent certified public accountants of recognized standing
selected by Borrower or another Loan Party, as applicable, and acceptable to
Bank.

﻿

"Capital Expenditure" shall mean any expenditure by a Person for (a) an asset
which will be used in a year or years subsequent to the year in which the
expenditure is made and which asset is properly classified in relevant financial
statements of such Person as equipment, real property, a fixed asset or a
similar type of capitalized asset in accordance with GAAP, or (b) an asset
relating to or acquired in connection with an acquired business, and (c) any and
all acquisition costs related to (a) or (b) above.

﻿

"Cash and Cash Equivalents" shall mean all Unencumbered cash and cash
equivalents acceptable to Bank as Bank shall determine from time to time in its
sole discretion, which cash and cash equivalents are held at Bank.

﻿

"Cash and Cash Equivalents Collateral" shall mean any Cash and Cash Equivalents of
Borrower or any Guarantor held at Bank, and with respect to which Borrower or
such Guarantor has granted Bank and Bank has a first priority, perfected,
exclusive security interest in and lien on such Cash and Cash Equivalents to
secure the Indebtedness, under security agreement(s),

 

3

Detroit_15392182_3

--------------------------------------------------------------------------------

 

account control agreement(s), guaranty(ies) and other documents acceptable to
Bank in its sole discretion.

"Cash Collateral Account" shall mean account no. 1895261277 in the name of
Borrower with Bank, being the "Cash Collateral Account" as defined in the
Security Agreement, into which the proceeds of any sale or other disposition of
the Collateral shall be paid, together with any replacement or successor
account thereto.

﻿

"Certificating Custodian" shall mean any Person acting as the Borrower's
"document · custodian", "custodian" or "certificating custodian," as such terms
are used  in  the  Agency Guides, for purposes of (a) certifying that the
documentation relating  to  Mortgage  Loans received by such Person from the
Borrower is complete and acceptable under an applicable Agency Guide for
purposes of including such Mortgage Loan in Agency MBS and (b) holding such
documentation following formation of such pools and issuance of such Agency MBS.
Each Certificating Custodian shall at all times meet the eligibility
requirements set in the applicable Agency Guide(s) and be a party to an Agency
custodial agreement  among  the  applicable
Agency,  the  Borrower  and  such Certificating  Custodian.Before appointing or
making any change in the Certificating Custodian, the Borrower shall obtain the
prior written approval of the Bank.At any time that there is more than one
Certificating Custodian, references in this Agreement to the "Certificating
Custodian" shall mean any or all Certificating Custodians, as applicable.

﻿

"Collateral" shall mean all property, assets and rights in which a Lien or other
encumbrance in favor of or for the benefit of Bank is or has been granted or
arises or has arisen, or may hereafter be granted or arise, under or in
connection with any Loan Document, or otherwise, to secure the payment or
performance of any portion of the Indebtedness.

﻿

"Collateral Value" shall mean, with respect to any applicable Mortgage Loan:

﻿

(a)



With respect to any Mortgage Loan other than a Wet Funded Loan,  the Applicable
Advance Rate for such Mortgage Loan of the least of (i) the outstanding
principal amount of such Mortgage Loan, (ii) the cost to purchase such Mortgage
Loan, if applicable, or (iii) the Committed Purchase Price for such Mortgage
Loan; and

(b)



With respect to a Wet Funded Loan, the Collateral Value of the underlying
Mortgage Loan with respect thereto.

﻿

"Committed Purchase Price" shall mean, with respect to any Pledged Mortgage
Loan, the purchase price for such Mortgage Loan under the Take-Out Commitment
for such Mortgage Loan.

﻿

"Compliance Certificate" shall mean a Compliance Certificate in the form
attached as Exhibit A hereto, certified by an Authorized Officer of Borrower,
certifying that, as of the date thereof, to the best of such Authorized
Officer's knowledge, no Default or Event of Default shall have occurred and be
continuing or exist, or if any Default or Event of Default shall have occurred
and be continuing or exist, specifying, in detail, the nature and period of
existence thereof and any action taken or proposed to be taken by Borrower
and/or any other Loan Party in

﻿

4

Detroit_l5392182_3

 

 

--------------------------------------------------------------------------------

 

respect thereof, and also certifying as to whether Borrower and/or any other
Loan Party, as applicable, is/are in compliance with any financial covenant(s)
contained in this Agreement and as more particularly described in said
Compliance Certificate (which Compliance Certificate shall set forth, in
reasonable detail, the calculations and the resultant ratios or financial tests
of the Borrower and/or such Loan Party, as applicable, determined thereunder).

﻿

"Conforming Mortgage Loan" shall mean an Eligible Mortgage Loan with respect to
which each of the following statements shall be accurate and complete (and
Borrower by including such Mortgage Loan in any computation of the Borrowing
Base shall be deemed to so represent and warrant to the Bank as of the date of
such computation):

﻿

(a)



if such Mortgage Loan is a Conventional Mortgage Loan, such Mortgage Loan is
underwritten in conformity with the underwriting standards of Fannie Mae or
Freddie Mac in effect at the time of such underwriting, and is otherwise
eligible for inclusion in a pool supporting a Fannie Mae or Freddie Mac MBS;

﻿

(b)



if such Mortgage Loan is not a Conventional Mortgage Loan, such Mortgage Loan is
(i) guaranteed or insured by FHA and/or VA (or a binding commitment to issue
such guaranty or insurance is in effect with respect thereto); and

﻿

(c)



the obliger on such Mortgage Loan has a FICO Score of not less than 620.

﻿

"Conventional Mortgage Loan" shall mean a Mortgage Loan which meets all
underwriting guidelines of Fannie Mae or Freddie Mac for purchase at the time
made.

﻿

"Consolidated" or "consolidated" shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more persons of the
amounts signified by such term for all such persons determined on a consolidated
basis in accordance with GAAP. Unless otherwise specified herein, references to
"consolidated" financial statements or data of Borrower includes consolidation
with its Subsidiaries in accordance with GAAP.

﻿

"Custodial Account" shall mean a securities custodial account established and
maintained by the Borrower with the Bank or such other party as Bank may direct
(i.e., the custodian) for the purpose of holding all Agency MBS and the
settlement proceeds thereof until such settlement proceeds shall be transferred
to the Cash Collateral Account pursuant to the Master Custodial Agreement. The
Custodial Account shall be a "no access" account to the Borrower maintained in
the custodian's or nominee name (i.e., as bailee of, and custodian for,  the
Bank) for the benefit of the Bank. The Bank shall have exclusive control over
the disposition of all Agency MBS and funds held in the Custodial Account, and
the Borrower shall not have any right to transfer, trade or otherwise direct the
disposition of such Agency MBS or funds held in the Custodial Account, except as
otherwise specifically set forth in the Master Custodial Agreement.

﻿

"Debt" shall mean, as of any applicable date of determination, the total
liabilities of a Person at such time, as determined in accordance with GAAP,
plus, to the extent not included in total liabilities under GAAP, the
indebtedness and obligations of such Person under mortgage repurchase
facilities. In the case of Borrower, the term "Debt" shall include, without
limitation, the Indebtedness.

 

5

Detroit_15392182_3

--------------------------------------------------------------------------------

 

"Debt-to-Tangible Effective Net Worth Ratio" shall mean, in  respect  of  any
applicable Person(s) and as of any applicable  date of
determination  thereof,  the ratio  of (a) the  total Debt of such Person(s) at
such time, less loan  loss  reserves  to  the  extent  included  in Tangible
Effective Net Worth, plus any off-balance sheet obligations not provided by the
end purchasers of Mortgage Loans, to (b) the Tangible Effective Net Worth of
such Person(s) at such time.

﻿

"Default" shall mean any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.

﻿

"Distributions" shall mean, in respect of any applicable Person(s), dividends on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any Equity Interest of such Person(s) or of any warrants,
options or other rights to acquire the same.

﻿

"Electronic Tracking Agreement" shall mean an Electronic Tracking Agreement by
and among the Borrower, the Bank, MERS and MERSCORP, in form acceptable to Bank
in its sole discretion, as it may be amended from time to time.

﻿

"Electronic Transmission" shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail, facsimile transmission ore-fax, or otherwise to
or from an E-System or other equivalent service.

﻿

"Eligible Mortgage Loan" shall mean a Mortgage Loan (including a Wet Funded Loan)
with respect to which each of the following statements shall be accurate and
complete (and Borrower, by including such Mortgage Loan in any computation of
the Borrowing Base, shall be deemed to so represent and warrant to Bank as of
the date of such computation):

﻿

(a)



Such Mortgage Loan is a binding and valid obligation of the obliger thereon, in
full force and effect and enforceable in accordance with its terms.

﻿

(b)



Such Mortgage Loan is genuine in all respects as appearing on its face and as
represented in the books and records of Borrower and all information set forth
therein is true and correct.

﻿

(c)



Such Mortgage Loan is free of any default of any party thereto (including
Borrower), other than as expressly permitted pursuant to subparagraph (d) below,
counterclaims, offsets and defenses and from any rescission, cancellation or
avoidance, and all right thereof, whether by operation of law or otherwise.

﻿

(d)



No payment under such Mortgage Loan is more than thirty (30) days past due the
payment due date set forth in the underlying Mortgage Note and Mortgage.

﻿

(e)



Such Mortgage Loan contains the entire agreement of the parties thereto with
respect to the subject matter thereof, has not been modified or amended in any
respect and is free of concessions or understandings with the obliger thereon of
any kind not expressed in writing therein.

 

6

Detroit_15392182_3

--------------------------------------------------------------------------------

 

(f)



Such Mortgage Loan and, if applicable, each Agency MBS, complies with all
applicable federal, state and local laws, rules and regulations governing the
same, including, without limitation, the federal Consumer Credit Protection Act
and the regulations promulgated thereunder, all applicable usury laws and
restrictions, and· all applicable predatory and abusing lending laws. All
notices, disclosures and other statements or information required by applicable
federal, state and local law, rule or regulation to be given, and any other act
required by applicable federal, state or local law, rule or regulation to be
performed, in connection with said Mortgage Loan, have been given and performed
as required. Said Mortgage Loan is not "high cost", "high rate", "high fee" or
"predatory" as defined by any applicable federal, state or local predatory or
abusive lending laws. Such Mortgage Loan complies with all terms and
requirements of all Agency Guides relating to such Mortgage Loan, and if
applicable, each Agency MBS.

﻿

(g)



All advance payments and other deposits required to be paid on such Mortgage
Loan have been paid in cash, and no part of said sums has been loaned,
directly or indirectly, by Borrower to the obligor and there have been no
prepayments on account of such Mortgage Loan.

﻿

(h)



At all times such Mortgage Loan will be free and clear of all liens, except in favor
of Bank.

﻿

(i)



The property and improvements covered by such Mortgage Loan are insured against
loss or damage by fire, flood (when required by the investor) and all other
hazards normally included within standard extended coverage in accordance with
the provisions of such Mortgage Loan with Borrower named as a mortgagee under a
standard mortgagee endorsement and loss payee thereon.

(g)  The property covered by such Mortgage Loan is free and clear of all  liens,
encumbrances, easements or restrictions, except (i) such Mortgage  Loan,  (ii)
liens for taxes, not yet due and payable, special assessments or similar
governmental charges not yet due and payable or still subject to payment without
interest  or penalty, (iii) zoning restrictions, utility easements, covenants,
or conditions and restrictions of record, which shall neither defeat nor render
invalid such lien or the priority thereof, nor materially impair the
marketability  or  value  of  such  real estate, nor be violated by the existing
improvements or the intended use thereof,

(iv) subordinate liens, and (v) such other liens as may have been approved in
writing by Bank.

﻿

(k)



Such Mortgage Loan is either (i) covered by a Mandatory Commitment or a Best
Efforts Commitment, and such Mandatory Commitment or Best Efforts Commitment is
in full force and effect and Borrower and the Mortgage Loan are
in full compliance therewith, or (ii) covered by a Hedge Agreement satisfactory to
Bank.

﻿

(1)



The date of the underlying Mortgage Note is no earlier than thirty (30) days
prior to the date such Mortgage Loan is first included in the Borrowing Base.

 

8

Detroit_15392182_3

--------------------------------------------------------------------------------

 

(m)



The improvements on the property consist of a completed one-to-four unit single
family residence, including but not limited to a condominium, planned unit
development or townhouse but excluding in any event a co-op.

﻿

(n)



There has been delivered to Bank the Required Documents or the Wet Funded
Required Documents.

﻿

(o)



Such Mortgage Loan is not subject to any servicing arrangement with any person
other than Borrower nor are any servicing rights relating to such Mortgage Loan
subject to any lien, claim, interest or negative pledge in favor of any person
other than Bank.

﻿

(p)



Such Mortgage Loan has not been included in the Borrowing Base (whether as a Wet
Funded Loan or otherwise) for more than the applicable Warehouse Period.

﻿

(q)



Such Mortgage Loan has not previously been included in the Borrowing Base
(except as a Wet Funded Loan, if applicable).

﻿

(r)



If an appraisal is required by the Take-Out Commitment for such Mortgage Loan,
such appraisal satisfies the requirements for such Take-Out Commitment.

﻿

(s)



If the Mortgage Loan has been sent to an investor, not more than forty-five (45)
days have elapsed from the date of delivery, unless the Mortgage Loan has been
returned to Bank.

﻿

(t)



If the Mortgage Note or any other Required Document has been released to
Borrower, not more than twenty (20) days shall have elapsed from the date of
delivery to Borrower.

﻿

(u)



The Mortgage Note with respect thereto matures not more than thirty (30) years
from the date of such Mortgage Note.

﻿

(v)



Said Mortgage Loan has been fully funded and the obligor is not entitled to any
further advances under the Mortgage Note with respect thereto.

﻿

(w)



Such Mortgage Loan shall comply with all of the terms, conditions and
requirements of this Agreement, including without limitation, Section
4(p) hereof.

﻿

(x)



Bank shall not have notified Borrower that such Mortgage Loan is, for any reason
in Bank's sole determination, ineligible.

﻿

"Environmental Laws" shall mean all laws, statutes, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi-governmental authority or body (or any
agency, instrumentality or political subdivision thereof) relating to the
environment or pertaining to Hazardous Materials; any so-called "superfund" or
"superlien" law pertaining to Hazardous Materials on or about any Property at
any time owned, leased or otherwise used by Borrower or any of its Subsidiaries
(if applicable), or any portion thereof, including, without limitation, those
relating to soil, surface, subsurface groundwater conditions and the condition
of the ambient air; and any other federal,

 

8

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

state, foreign or local statute, law, ordinance, code, rule, regulation, order
or decree regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time hereafter in effect.

﻿

"Equity Interest" shall mean, with respect to any Person, (i) all of the shares
of capital stock of (or other ownership or profit interests in) such Person,
(ii) all of the warrants, options or other rights for the purchase or
acquisition from such Person of share's of capital stock of (or other ownership
or profit interests in) such Person, (iii) all of the securities convertible
into or exchangeable for shares of capital stock (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and (iv)
all of the other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or

·



nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.

﻿

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.

﻿

"E-System" shall mean any electronic system and any other internet or
extranet-based
site, whether such electronic system is owned, operated, hosted or utilized by the Bank, any of its
Affiliates or any other Person, providing for access to data protected by
passcodes or other security system.

﻿

"Event of Default" shall mean the occurrence or existence of any of the
conditions or events set forth in Section 6 of this Agreement.

﻿

"Fannie Mae" shall mean the Federal National Mortgage Association and any
successor thereto or to the functions thereof.

﻿

"Fannie Mae Guide" shall mean, collectively, the "Selling Guide" and the
"Servicing Guide" published by Fannie Mae, as amended, modified, supplemented or
restated from time to time.

﻿

"FHA" shall mean the Federal Housing Administration and any successor thereto or
to the functions thereof.

﻿

"FICO Score" shall mean the Fair Isaac & Company or similar computer analytical
objective scoring model ascertaining a borrower's credit reputation based on a
scale of 350-900, the lower the number, the greater the probability of default.

﻿

"Freddie Mac" shall mean the Federal Home Loan Mortgage Corporation and any
successor thereto or to the functions thereof.

﻿

"Freddie Mac Guide" shall mean the "Sellers' & Servicers' Guide" published by
Freddie Mac, as amended, modified, supplemented or restated from time to time.

﻿

"GAAP" shall mean generally accepted accounting principles consistently applied.

 

9

Detroit_15392182_3

--------------------------------------------------------------------------------

 

"Ginnie Mae" shall mean the Government National Mortgage Association and any
successor thereto or to the functions thereof.

﻿

"Ginnie Mae Guide" shall mean collectively, the "GNMA I Mortgage-Backed
Securities Guide" and the "GNMA Mortgage-Backed Securities Guide" published by
HUD, as amended, modified, supplemented or restated from time to time.

﻿

"Guarantor" or "Guarantors" shall mean, as the context dictates, any Person(s)
(other than Borrower) who shall, at any time, guarantee or otherwise be or
become obligated for the repayment of all or any part of the Indebtedness.

﻿

"Guaranty" shall mean a guaranty in form and substance satisfactory to Bank
pursuant to which a Guarantor guaranties payment of all or any portion of the
Indebtedness.

﻿

"Hazardous Materials" shall mean all of the following: any asbestos, petroleum,
petroleum by-products, flammable explosives, radioactive materials, and any
hazardous or toxic materials, as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601 et seq.), or in any other Environmental Law.

﻿

"Hedge Agreement" shall mean an agreement or other arrangement (including,
without limitation, an interest rate swap agreement, interest rate cap agreement
or forward sales agreement) entered into by Borrower in the ordinary course its
business to protect itself against changes in interest rates or the market value
of assets.

﻿

"Housing Authority Loan" shall mean a Mortgage Loan which is covered by a Take­
Out Commitment from a state housing authority under a government bond loan
program.

﻿

"HUD" shall mean the Department of Housing and Urban Development and any
successor thereto or to the functions thereof.

﻿

"Indebtedness" shall mean any and all present and future indebtedness,
obligations or liabilities of the Borrower and/or any other Loan Party to the
Bank, howsoever arising, evidenced or incurred, whether absolute or contingent,
direct or indirect, voluntary or involuntary, liquidated or unliquidated, joint
or several, now or hereafter existing or arising, due or to become due, whether
known or unknown, and whether originally payable to the Bank or to a third party
and subsequently acquired by the Bank, including, without limitation, (a) any
and all direct indebtedness of the Borrower and/or any other Loan Party to the
Bank, including indebtedness evidenced by any and all promissory notes; (b) any
and all indebtedness, obligations or liabilities of the Borrower and/or any
other Loan Party to the Bank arising under any guaranty where the Borrower
and/or any other Loan Party has guaranteed the payment of indebtedness owing to
the Bank from a third party; (c) any and all indebtedness, obligations or
liabilities of the Borrower and/or any other Loan Party to the Bank arising from
applications or agreements for the issuance of letters of credit; (d) late
charges, loan fees or charges and
overdraft indebtedness; (e) any agreement to indemnify the Bank for environmental liability or to
clean up hazardous waste; (f) any and all indebtedness, obligations or
liabilities for which the Borrower and/or any other Loan Party would otherwise
be liable to the Bank were it not for the invalidity, irregularity or
unenforceability of them by reason of any bankruptcy, insolvency or

 

10

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

other law or order of any kind, or for any other reason, including, without
limit, liability for interest and attorneys' fees on, or in connection with, any
of the Indebtedness from and after the filing by or against the Borrower and/or
any other Loan Party of a bankruptcy petition, whether an involuntary or
voluntary bankruptcy case, including, without limitation, all attorneys' fees
and costs incurred in connection with motions for relief from stay, cash
collateral motions, nondischargeability motions, preference liability motions,
fraudulent conveyance liability motions, fraudulent transfer liability motions
and all other motions brought by the Borrower, any other Loan Party, the Bank or
third parties in any way relating to the Bank's rights with respect  to
Borrower, any other Loan Party or third party and/or affecting any collateral
securing any obligation owed to Bank by the Borrower, any other Loan Party or
any third party, probate proceedings, on appeal or otherwise; (g) any and all
amendments, modifications, restatements, renewals and/or extensions of any of
the above, including, without limit, amendments, modifications, restatements,
renewals and/or extensions which are evidenced by new or additional instruments,
documents or agreements; (h) all costs incurred by Bank in establishing,
determining, continuing, or defending the validity or priority of its security
interest, or in pursuing its rights and remedies under this Agreement, the other
Loan Documents or under any other agreement between Bank and the Borrower and/or
any other Loan Party or in connection with any proceeding involving Bank as a
result of any financial accommodation to Borrower and/or any other Loan Party;
and (i) all costs of collecting Indebtedness, including, without limit,
attorneys' fees and costs.

﻿

"lntercreditor Agreement" shall mean any written intercreditor/interparty
agreement in form and substance satisfactory to and approved by the Bank that
sets forth the relative rights  and priorities of the parties thereto with
respect to certain collateral or other assets pledged or assigned to them by the
Borrower, which collateral or other assets may be shared or not among the
parties thereto from time to time, as it may be amended from time to time.

﻿

"Jumbo Loan" shall mean an Eligible Mortgage Loan with respect to which each of
the following statements shall be accurate and complete (and Borrower by
including such Mortgage Loan in any computation of the Borrowing Base shall be
deemed to so represent and warrant to the Bank as of the date of such
computation):

﻿

(a)



such Eligible Mortgage Loan would be a Conforming Mortgage Loan except that it
does not meet Fannie Mae or Freddie Mac underwriting guidelines with respect to
the maximum principal amount of the Mortgage Loan, but which has a maximum
principal amount of not more than $1,000,000 unless approved in writing by
Bank; and

﻿

(b)



the obligor on such Mortgage Loan has a FICO Score of not less than 680.

﻿

"Leased Property" shall mean any real Property of Borrower or any of its
Subsidiaries (if applicable) which constitutes Collateral and which is subject
to a lease under which Borrower or such Subsidiary, to the extent applicable, is
the lessor or landlord.

﻿

"Lien" shall mean any mortgage, pledge, encumbrance, security
interest,  assignment, lien or charge or other interest of any kind upon any
property or assets, whether real, personal or mixed, to secure any indebtedness,
obligation or liability owed to or claimed by any Person, whether arising under
or based upon contract, law or otherwise.

 

11

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

"Line of Credit" shall mean the revolving mortgage warehousing line of credit
made available by Bank to Borrower evidenced by the Line Note.

﻿

"Line Note" shall mean the Master Revolving Note dated of even date herewith
made by Borrower in favor of Bank in the face amount of $40,000,000, as it may
be amended, renewed, extended, substituted or replaced from time to time,
whether in greater or lesser amount.

﻿

"Liquid Assets" shall mean, in respect of any applicable Person(s) and as of any
applicable date of determination, the sum of unrestricted cash, unrestricted
marketable securities, FDIC insured accounts and United States government
securities of such Person(s) at such time, but excluding any assets held in a
"401K" account, individual retirement account (IRA), pension or other type of
retirement account or annuity, Rule 144 securities, securities pledged to secure
any debt whether or not the debt is currently outstanding, securities not fully
transferable until conditions are met, and assets held in joint accounts with
any party who is not a Borrower.

﻿

"Loan(s)" shall mean each loan, advance or other extension of credit made by
Bank to or otherwise in favor of Borrower.

﻿

"Loan Documents" shall mean this Agreement and any and all notes, instruments,
documents, guarantees and agreements at any time evidencing, governing, securing
or otherwise relating to any Loan(s) and/or any of the Indebtedness, including
without limitation, this Agreement, the Line Note, the Security Agreement, any
other security agreement(s) or account control agreement(s) with respect to all
or any part of the Collateral, the Guaranties, the Electronic Tracking
Agreement, any Intercreditor Agreement, and Master Custodial Agreement, the
Treasury Management Agreement and all Electronic Transmissions related to the
Indebtedness or Collateral or otherwise made in connection with this Agreement
or any of the other Loan Documents.

﻿

"Loan Party" shall mean each Borrower, each Guarantor and each other Person who
shall, at any time, be liable for the payment of all or any part of the
Indebtedness or who shall own any property that is, at any time, subject to a
Lien which secures all or any part of the Indebtedness.

﻿

"Low FICO Score Loan" shall mean an Eligible Mortgage Loan with respect to which
each of the following statements shall be accurate and complete (and Borrower by
including such Mortgage Loan in any computation of the Borrowing Base shall be
deemed to so represent and warrant to the Bank as of the date of such
computation):

﻿

(a) such Eligible Mortgage Loan would be a Conforming Mortgage Loan except that
it does not comply with the requirements of paragraph (c) of the definition
thereof with respect to FICO score; and

﻿

(b)



the obligor on such Mortgage Loan has a FICO Score of less than 620.

﻿

"Mandatory Commitment" shall mean a so-called "mandatory" written commitment
from an investor acceptable to Bank to purchase from the Borrower one or more
Mortgage Loans meeting certain specified criteria, under which commitment the
Borrower is obligated to sell such Mortgage Loan(s).

 

12

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

"Master Custodial Agreement" shall mean a written Master Clearing and Custodial
Agreement among the Bank, the Borrower and the custodian a party thereto (or
such other securities intermediary as shall be acceptable to the Bank in its
sole and absolute discretion), as custodian, in a form and substance acceptable
to the Borrower and the Bank, as it may be supplemented, amended, restated or
replaced from time to time.

﻿

"Material Adverse Effect" shall mean any act, event, condition or circumstance
which has had or could reasonably be expected to have a material
and adverse effect on (i) the business, operations, condition (financial or
otherwise), performance, prospects, assets or liabilities of any Loan Party,
(ii) the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party or by which it is bound, or the enforceability
of any of the Indebtedness or any Loan Document or any rights or remedies of
Bank thereunder, or (iii) any Loan Party's interest in, or the value, perfection
or priority of Bank's security interest or lien in any Collateral or the ability
of Bank to realize on any Collateral.

﻿

"Maximum Line Amount" shall mean Forty Million and 00/100 Dollars
($40,000,000.00).

﻿

"MBS" shall mean a mortgage pass-through security, collateralized mortgage
obligation, real estate mortgage investment conduit or other security that (i)
is based on and backed by an underlying pool of Mortgage Loans and (ii) provides
for payment by its issuer to its holder of specified principal installments
and/or a fixed or floating rate of interest on the unpaid balance and for all
prepayments to be passed through to the holder, whether issued in certificated
or book-entry form and whether or not issued, guaranteed, insured or bonded by
Ginnie Mae, Fannie Mae, Freddie Mac, an insurance company, a private issuer or
any other investor.

﻿

"MERS" shall mean Mortgage Electronic Registration Systems, Inc.

﻿

"MERSCORP" shall mean MERSCORP Holdings, Inc.

﻿

"MERS Loan" shall mean any Mortgage Loan made by the Borrower that is secured by
a MERS Mortgage.

﻿

"MERS Member" shall mean any entity which is a member of MERS, in good standing
and in compliance with all rules, regulations, procedures and requirements set
forth by MERS, including, but not limited to the payment of membership dues.

﻿

"MERS Mortgage" shall mean any Mortgage registered by the Borrower on the MERS
System.

﻿

"MERS System" shall mean the Mortgage Electronic Registration System established
by

MERS.

﻿

"Mortgage" shall mean a mortgage or a deed of trust on real estate, and securing
a Mortgage Loan and also creating a valid first lien on the fee simple title to
real estate referred therein.

 

13

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

"Mortgage Loan" shall mean a loan evidenced by a Mortgage Note and secured by a
Mortgage encumbering a fee simple interest in a residential parcel of real
property on which is situated a one to four unit single family residence,
together with all improvements thereon, located in the United States, provided
that in no event shall a Mortgage Loan include a loan with respect to a
cooperative housing apartment or unit.

﻿

"Mortgage Note" shall mean a valid and binding note, bond or other evidence of
indebtedness evidencing a Mortgage Loan and secured by a Mortgage, which (a) was
executed by a bona fide third person who had capacity to contract, (b) matures
30 years or less from the date thereof, and (c) complies with any other terms as
may be required in writing in advance of the closing date by Bank from time to
time.

﻿

"Net Income" shall mean, in respect of any applicable Person(s) and for any
applicable
period of determination, the net income (or loss) of such Person(s) for such period, as determined
in accordance with GAAP, but excluding, in any event:

﻿

(a) any gains or losses on the sale or other disposition, not in the ordinary
course of business, of investments or fixed or capital assets, and any taxes on
the excluded gains and any tax deductions or credits on account of any excluded
losses; and

﻿

(b) in the case of Borrower, net earnings of any Person in which Borrower has an
ownership interest, unless such net earnings shall have actually been received
by Borrower in the form of cash Distributions.

﻿

"Operating Account" shall mean account no. 1895261541 in the name of Borrower with
Bank, being Borrower's general operating account with Bank, together with any
replacement or successor account thereto.

﻿

"PBGC" shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

﻿

"Person" or "person" shall mean any individual, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated association, joint
stock company, government, municipality, political subdivision or agency, or
other entity.

﻿

"Pledged" shall mean, with respect to any Mortgage Loan which is eligible for
inclusion in the Borrowing Base, that (a) such Mortgage Loan was originated or
acquired with the proceeds of an advance of the Line of Credit hereunder,
whether or not such advance remains outstanding, (b) either (i) the Bank holds a
first priority perfected exclusive security interest in and lien on such
Mortgage Loan, or (ii) if such Mortgage Loan was included at the time of
formation as part of a pool of Mortgage Loans representing, securing or backing
an Agency MBS and Bank has released its security interest in such Mortgage Loan
without receipt of payment in full of the amount originally advanced by Bank to
Borrower. to fund the origination or purchase of such Pledged Mortgage Loan
(without taking into account any prepayment(s) of the Line of Credit), the Bank
holds a first priority perfected exclusive security interest in such Agency MBS
with respect to such Mortgage Loan, and (c) the Required Documents or Wet Funded
Required Documents, as applicable, have been delivered to Bank.

 

14

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

"Property" shall mean any real or personal property now or at any time owned,
occupied or operated by Borrower and/or any of its Subsidiaries (if applicable).

﻿

"Required Documents" shall mean, for any applicable Mortgage Loan, all of the
following, in form and substance satisfactory to Bank:

﻿

(a)



a request for advance in form and substance satisfactory to Bank;

﻿

(b)



the original Mortgage Nate endorsed by Borrower in blank (including all interim
endorsements, if applicable);

﻿

(c)



(i) an original executed assignment of the Mortgage in recordable form to Bank,
or (ii) a MERS assignment of the Mortgage securing the Mortgage Note by the
Borrower, in the format as may be prescribed by MERS from time to time, executed
by MERS, as nominee of the Borrower, in recordable form in blank, or

(iii)



where the Bank, the Borrower and MERS have executed an Electronic Tracking
Agreement, evidence in form and substance satisfactory to the Bank, of

(A) all assignments of the Mortgage Loan to such Borrower (including all
intervening assignments), and (B) the designation of the Bank as the
"Warehouse/Gestation Lender" in the Associated Member category for the subject
Mortgage, all of which occurred on the MERS System. If appropriate filing and
recording information regarding such Mortgage, including the MERS Identification
Number ("MIN"), has not been inserted into the assignment and the Bank has
determined that such information is necessary to perfect its security interest
in such Mortgage and the Mortgage Loan secured thereby, the Borrower shall
promptly provide such information to the Bank when available and hereby
authorizes the Bank to insert such information as appropriate (whether or not
such information is supplied to the Bank by the Borrower); provided, however,
the
Bank shall not have any obligation to insert such information, and may require the
missing information to be completed by the Borrower; and

﻿

(d)



any other loan documents required by Bank from time to time.

﻿

"Security Agreement" shall mean the Security Agreement (Mortgage Warehousing)
made by Borrower to Bank dated of even date herewith, as it may be amended from
time to time.

﻿

"Security Procedure" shall have the meaning given such term in the Treasury
Management Agreement.

﻿

"Servicing Rights" shall mean all right, title and interest of Borrower, whether
now existing or hereafter arising, in and under the Servicing Agreements,
including, without limitation, the rights of Borrower to income and
reimbursement thereunder.

﻿

"Subordinated Debt" shall mean any Debt of Borrower which has been subordinated
to the Indebtedness pursuant to a subordination agreement in form and content
satisfactory to Bank.

﻿

"Subsidiary" or "Subsidiaries" shall mean as to any particular parent entity,
any corporation, partnership, limited liability company or other entity (whether
now existing or

 

15

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

hereafter
organized or acquired) in which more than fifty percent (50%) of the outstanding equity
ownership interests having voting rights as of any applicable date of
determination, shall be owned directly, or indirectly through one or more
Subsidiaries, by such parent entity.

﻿

"Take-Out Commitment" shall mean a Mandatory Commitment or a Best Efforts
Commitment.

﻿

"Tangible Effective Net Worth" shall mean, in respect of any applicable Person(s)
and as of any applicable date of determination, (a) the net book value of all
assets of such Person(s) at such time (excluding Affiliate Receivables,
subscribed stock, investments in Affiliates, patent rights, trademarks, trade
names, franchises, copyrights, licenses, goodwill, and all other intangible
assets of such Person(s) as determined by Bank), after all appropriate
deductions in accordance with GAAP (including, without limitation, reserves for
doubtful receivables, obsolescence, depreciation and amortization), less loans
held for investment and the value of any property acquired by Borrower by
foreclosure or deed in lieu of foreclosure, less the net book value of Servicing
Rights, plus the value, as determined by Bank in its sole discretion (and, in
determining such value, Bank may discount such value by margins as Bank shall
determine from time to time in its sole discretion), of all Cash and Cash
Equivalents Collateral pledged by any Affiliate of Borrower to Bank, if any,
plus Subordinated Debt, if any, plus loan loss reserves for loans held for
investment and any property acquired by Borrower by foreclosure or deed in lieu
of foreclosure not to exceed the amount of such loans and property, plus the
least of (i) the net book value of Servicing Rights, (ii) the most recent third
party valuation of all Servicing Rights acceptable to Bank hereof, or (iii)
seventy five hundredths percent (0.75%) of the aggregate outstanding principal
amount of the Mortgage Loans which are the subject of the Servicing Rights on
such date of determination, less (b) all Debt of such Person(s) at such time.

"Treasury Management Agreement" shall mean the Comerica Treasury Management
Services Master Agreement between Borrower and Bank including all schedules
thereto (including, but not limited to, the Schedule for Comerica Warehouse
Service), as it may be amended from time to time.

﻿

"Unencumbered" shall mean, in respect of any property or asset of any Person(s),
such property or asset is free and clear of all Liens (other than Liens to or in
favor of Bank), and no Lien of any nature whatsoever (other than Liens to or in
favor of Bank) shall be placed or exist upon or in respect of any such property
or asset.

﻿

"Unencumbered Cash and Cash Equivalents" shall mean, as of any date of
determination, the sum of all Unencumbered Cash and Cash Equivalents of
Borrower.

﻿

"Uniform Commercial Code" shall mean California Uniform Commercial Code, as
amended, supplemented, revised or replaced from time to time.

﻿

· "Unused Line Availability" shall mean, as of any applicable date of
determination, the amount, if any, by which the Borrowing Base on such date of
determination exceeds the outstanding principal amount of the Line Note on such
date of determination.

 

16

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

"Unused Portion of the Line" shall mean, as of any applicable month, the amount
by which the average daily balance of principal outstanding on the Line of
Credit for such month is less than the Maximum Line Amount.

﻿

"USDA" shall mean the United States Department of Agriculture and any successor
thereto or to the functions thereof.

﻿

"VA" shall mean the Veterans Administration and any successor thereto or to the
functions thereof.

﻿

"Warehouse Period" shall mean (a) with respect to a Conforming Mortgage Loan which
is not a Wet Funded Loan, ninety (90) days, (b) with respect to a Jumbo Loan
which is not a Wet Funded Loan, sixty (60) days, (c) with respect to a Low FICO
Score Loan, which is not a Wet Funded Loan, sixty (60) days,, and (d) with
respect to a Pledged Mortgage Loan which is a Wet Funded Loan, seven (7)
Business Days.

﻿

"Wet Funded Loan" shall mean a Conforming Mortgage Loan, a Low FICO Score Loan,
or a Jumbo Loan with respect to which the Required Documents have not been
delivered to Bank.

﻿

"Wet Funded Required Documents" shall mean a request for wet funded advance and
security agreement and a wire request, each in form and substance satisfactory
to Bank.

﻿

(b) Accounting Principles. Unless expressly provided to the contrary, all
accounting and financial terms and calculations hereunder or pursuant hereto
shall be defined and determined in accordance with GAAP.

﻿

(c) Section Headings and References. Section headings and numbers have been set
forth herein for convenience only; unless the contrary is compelled by the
context, everything contained in each Section applies equally to this
entire Agreement.

﻿

(d) Construction and Interpretation. Unless the context of this Agreement
clearly
requires otherwise, references to the plural include the singular, references to the singular include
the plural, and the term "including" is not limiting. The words "hereof,"
"herein," "hereby," "hereunder," and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Bank or Borrower, whether under any rule of
construction or otherwise; on the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.

﻿

SECTION 2 LOAN DOCUMENTS; LINE OF CREDIT.

﻿

(a) Each Loan shall be evidenced by a promissory note or other agreement or
evidence of indebtedness acceptable to Bank, in each case, executed and
delivered by Borrower unto Bank; and each Loan shall be subject to the terms,
covenants and conditions of each such promissory note or other agreement or
evidence of indebtedness, together with this Agreement and the other Loan
Documents. The funding, disbursement and extension of any Loan to or in

 

17

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

favor of Borrower shall be subject to the execution and/or delivery unto Bank of
such Loan Documents as Bank may reasonably require, and shall be further subject
to the satisfaction of such other conditions and requirements as Bank may from
time to time require. The Line of Credit is evidenced by the Line Note. No
advance of the Line of Credit shall be made unless all of the following
conditions have been satisfied in Bank's sole determination (although  Bank
shall in no event have any commitment or obligation to make or continue to make
any advances of the Line of Credit): (i) the Borrower shall have furnished to
Bank a request for advance in form and detail and supported by documents and
information satisfactory to Bank, not later than 5:00 p.m. eastern standard time
on the date on which such advance is requested to be made; (ii) no Event of
Default or Default shall exist or result from the requested advance; (iii) prior
to and after making such advance, the Borrower shall be in full compliance with
all conditions and provisions of this Agreement, the Line Note and all other
Loan Documents, and all related instruments and documents; (iv) no Material
Adverse Effect shall have occurred since the date of this Agreement; (v) the
representations and warranties contained in Section 3 of this Agreement and in
any of the other Loan Documents shall be true and correct on the date of such
advance with the same force and effect as though made on and as of that date;
and (vi) all  other conditions precedent to advances under this Agreement, the
Line Note and the other Loan Documents shall have been satisfied in Bank's sole
determination. Upon each submission by Borrower to Bank of a request for advance
of the Line of Credit, Borrower shall be deemed to
have represented, warranted and certified that (i) no Event of Default or Default has occurred and
is continuing, and none will exist upon the making of the advance requested
thereby, and (ii) upon advancing the sum requested, the aggregate principal
amount outstanding under the Line Note will not exceed the lesser of the Maximum
Line Amount or the Borrowing Base. Nothing in this Section or elsewhere in this
Agreement shall obligate Bank to make any advances of the Line of Credit.

﻿

(b) Bank will lend upon the telephone or Electronic Transmission request of any
Authorized Agent, and Borrower hereby authorizes Bank to disburse advances on
the Line of Credit pursuant to such telephone or Electronic Transmissions. Each
telephone or Electronic Transmission request for an advance of the Line of
Credit from an Authorized Agent shall constitute a certification of the matters
stated or set forth in such telephone or Electronic Transmission and that all
conditions to advances set forth in Section 2(a) hereof have been satisfied.

﻿

(c) Authorized Agents may from time to time take any or all of the following
actions by telephone or Electronic Transmission given or made to Bank: (i)
request advances of the Line of Credit from Bank and provide information to Bank
with respect to such advances from time to time, (ii) execute and deliver to
Bank documents, instruments and agreements for the purpose of pledging,
assigning, and granting Bank a continuing security interest and lien in and on
Mortgage Loans, and other Collateral, (iii) request that Bank deliver Mortgage
Loans, and other
Collateral to investors and others for sale, securitization or other disposition from time to time,

(iv) provide Bank with instructions for the allocation, application,
distribution or other disposition of Mortgage Loans, proceeds thereof, and other
Collateral from time to time, including, but not limited to, repayment of any
Indebtedness, and (v) give other Electronic Transmissions to Bank from time to
time with respect to the Line of Credit, the Collateral and the Loan Documents.

 

18

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

(d) Borrower expressly acknowledges and agrees that (i) Bank is authorized to
lend, repay the Indebtedness and take other actions under this Agreement and the
other Loan Documents in reliance on any telephone or Electronic Transmissions of
an Authorized Agent which telephone or Electronic Transmission complies with the
authentication requirements of the applicable Security Procedure, if any, (ii)
the procedure permitting requests for advances and repayments and requests for
the taking of other actions by an Authorized Agent based on a telephone or
Electronic Transmission is for the convenience of the Borrower, is not
necessarily secure and there are risks associated with such use, including risks
of interception, disclosure and abuse, and Borrower assumes and accepts such
risks; and (iii) all risks involved in the use of this procedure, including, but
not limited to, the risk that an Authorized Agent may not be authorized by
Borrower to make such requests, shall be borne by the Borrower, including but
not limited to all risk of loss resulting from advances made, Indebtedness
repaid and other actions taken by Bank upon any such telephone or Electronic
Transmissions, except as may be otherwise expressly provided in the Treasury
Management Agreement, and the Borrower expressly agrees to indemnify and hold
Bank harmless therefor. Without limiting the foregoing, the Borrower expressly
acknowledges and agrees that Bank shall have no duty to confirm the identify or
authority of any Authorized Agent requesting an advance or repayment or other
action by telephone or Electronic Transmission so long as such request is made
in accordance with the authentication requirements of the applicable Security
Procedure, if any, and Borrower shall be obligated to assure that all Authorized
Agents making requests for advances and repayments and requesting other actions
by telephone or Electronic Transmission do in fact have the authority to do so
for and on behalf of Borrower. Borrower shall remain fully responsible for any
amounts outstanding under the Line Note if Borrower's accounts with Bank are
insufficient for the repayment of the Line Note. All requests for payments are
to be against collected funds.

﻿

(e) Advances of the Line of Credit shall be used solely to originate or  acquire
Pledged Mortgage Loans or in the case of re-advances of amounts prepaid on the
Line of Credit without any release of Collateral as described in Section 2(g)
hereof for the Borrower's normal working capital purposes. The aggregate
principal amount at any one time outstanding under the Line of Credit shall
never exceed the lesser of the Maximum Line Amount or the Borrowing Base.
Borrower shall immediately make all payments necessary to comply with this
provision. In determining the Borrowing Base and the eligibility of any Mortgage
Loan for inclusion therein, Bank may waive any of the limits set forth in the
Borrowing Base definition and any of the requirements for eligibility set forth
herein; provided, however, that any Mortgage Loan which is accepted by Bank
under such a waiver shall cease to be included in the Borrowing Base upon notice
of the retraction of such waiver given to Borrower by Bank unless at the time of
giving of such notice the deficiency which originally required such waiver has
been cured. Advances of  the Line of Credit will only be funded if a draft is
presented to Bank or Bank has received a wire request with the Required
Documents or Wet Funded Required Documents.

﻿

(f) Without limiting the requirements of Section 2(e) hereof, and unless earlier
due (whether at maturity, by acceleration or otherwise), (i) in connection with
the sale or other disposition of a Pledged Mortgage Loan (including the sale or
other disposition of an Agency MBS of which such Pledged Mortgage Loan is a
part, if applicable), Borrower shall pay to Bank all amounts originally advanced
by Bank to Borrower to fund the origination or purchase of such Pledged Mortgage
Loan (without taking into account any prepayment(s) of the Line of Credit); and
(ii) upon the expiration of the Warehouse Period for any Pledged Mortgage
Loan, Borrower

 

20

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

shall pay to Bank all amounts originally advanced by Bank to Borrower  to fund
the origination or purchase of such Pledged Mortgage Loan (without taking into
account any prepayment(s) of the Line of Credit).

﻿

(g) Borrower may prepay principal outstanding under the Line of Credit at any
time and from time to time without penalty or premium. So long as no Event of
Default or Default exists, such prepayments shall be applied by Bank to
principal outstanding under the Line of Credit. After an Event of Default or
Default, such prepayments shall be applied to the Indebtedness in such order and
manner as the Bank shall determine. Such prepayments shall not entitle Borrower
to the release of any Pledged Mortgage Loans and Bank shall continue to hold all
Pledged Mortgage Loans as security for the Indebtedness. Borrower may request
re-advances of amounts so prepaid subject to all of the terms and conditions for
advances of the Line of  Credit under this Agreement, the Line Note and the
other Loan Documents.

﻿

(h) Borrower agrees to pay to Bank a Thirty and 00/100 Dollars ($30.00) case fee
(i) for each Mortgage Loan which Borrower requests be included in the Borrowing
Base and (ii) for each instance, after the first instance, in which a Mortgage
Note evidencing a Pledged Mortgage Loan is shipped to an investor for purchase.
Such case fees shall be paid monthly. Borrower also agrees to pay to Bank an
unused fee on the Unused Portion of the Line at a rate of one hundred twenty
five thousandths percent (0.125%) per annum, computed on the actual number of
days elapsed using a year of 360 days. The unused fee shall begin to accrue on
the date that is one hundred eighty (180) days from the date of this Agreement
and shall be payable monthly in arrears within 10 days after the end of each
month, and on the maturity of the Line of Credit, whether by demand,
acceleration, termination or otherwise. All fees required under this Section
shall be deemed fully earned upon receipt by Bank and shall not be refundable
for any reason.

﻿

SECTION 3 REPRESENTATIONS AND WARRANTIES. Borrower, for and on behalf
of  itself, hereby represents and warrants, and such representations and
warranties shall be deemed  to be continuing representations and warranties
during the entire life of this Agreement, and thereafter, so long as any
Indebtedness remains unpaid and outstanding:

﻿

(a) Authority. It is duly organized, validly existing and in good standing under
the laws of the State of its incorporation or organization, as applicable; it is
duly qualified and authorized to do business in each jurisdiction where the
character of its assets or the nature of its activities makes such qualification
necessary, and it has the legal power and authority to own its properties and
assets and to carry out its business as now being conducted in each such
jurisdiction wherein such qualification is necessary; execution, delivery and
performance of this Agreement, and any and all other Loan Documents to which
Borrower is a party or by which it is otherwise bound, are within Borrower's
respective powers and authorities, have been duly authorized by all requisite
corporate or other necessary or appropriate action, and are not in contravention
or violation of law or the terms of Borrower's organizational or other governing
documents, and do not require the consent or approval of any governmental body,
agency or authority.

﻿

(b) Enforceability of Agreement and Loan Documents. This Agreement, and any
other Loan Documents contemplated hereby, when executed, issued and/or delivered
by Borrower, or by which Borrower is otherwise bound, will be valid and binding
and legally enforceable against Borrower in accordance with their terms.

 

20

Detroit_15392182_3

--------------------------------------------------------------------------------

 

(c) Non-Contravention. The execution, delivery and performance of this
Agreement, and any other Loan Documents required under or contemplated by this Agreement to
which Borrower is a party or by which it is otherwise bound, and the issuance of
this Agreement and any such other Loan Documents by Borrower, and the borrowings
and other transactions contemplated hereby and thereby, are not in contravention
or violation of the unwaived terms of any indenture, agreement or undertaking to
which Borrower is a party or by which it or any of its property or assets is
bound, and will not result in the creation or imposition of any Lien of any
nature whatsoever upon any of the property or assets of Borrower, except to or in favor of Bank.

﻿

(d) Litigation or Proceedings. No litigation or other proceeding before any
court or administrative agency is pending, or, to the knowledge of Borrower or
any of its officers, is
threatened against Borrower, the outcome of which could result in a Material Adverse Effect.

﻿

(e) No Liens. There are no Liens on any of Borrower's Property or assets, except
Permitted Encumbrances (as hereinafter defined).

﻿

(f) No Defaults. There exists no Default or Event of Default under any of the
Indebtedness.

﻿

(g) Financial Statements; No Material Adverse Change. The most recent financial
statements with respect to Borrower delivered to Bank fairly present the
financial condition of Borrower as of the date thereof and for the period(s)
covered thereby in accordance with GAAP,
and since January 31, 2018, there has been no material adverse
change in the condition (financial or otherwise) of Borrower.

﻿

(h) Subsidiaries. As of the date of this Agreement, Borrower has no
Subsidiaries, except those, if any, disclosed on the Schedule of Subsidiaries
attached to this Agreement, which Schedule sets forth the name, place of
incorporation, and percentage of ownership of Borrower in each such Subsidiary.

﻿

(i) Regulation U; Margin Stock. Borrower is not engaged principally, or as one
of its important activities,
in the business of extending credit to others for the purpose of purchasing or
carrying "margin stock" or "margin securities" within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System, or any regulations,
interpretations or rulings thereunder.

G) Legal Name. Borrower's true and correct
legal  name  is  that  set  forth  on  the signature page to this Agreement.
Except as disclosed in writing to Bank on or before  the date of  this
Agreement, Borrower has not conducted  business  under  any  name  other  than
that  set forth on the signature page to this Agreement.

﻿

(k) Solvency. Borrower is solvent and is able to pay its debts (including,
without limit, trade debts) as they mature.

﻿

(1) Taxes. All taxes, assessments and other similar imposts and charges levied,
assessed or imposed upon Borrower and/or any of its property or assets have been paid, except to
the extent being diligently contested in good faith.

 

22

Detroit_15392182_3

--------------------------------------------------------------------------------

 

(m) Hazardous Materials. Borrower has not used Hazardous Materials on, in, under
or otherwise affecting any Property now or at any time owned, occupied or
operated by  Borrower or upon which Borrower has a place of business in any
manner which violates any Environmental Law(s), to the extent that any such
violation could result in a Material Adverse Effect. Borrower has never received
any notice of any violation of any Environmental Law(s), and to the best of
Borrower's knowledge, there have been no actions commenced  or threatened by any
party against Borrower or any of the Property for non-compliance with any
Environmental Law(s), which, in any case, could result in a Material
Adverse Effect.

﻿

(n) Leases. All leases covering any Leased Property, if any, are in full force
and effect, there are no defaults under any of the provisions thereof, and all
conditions to the effectiveness or continuing effectiveness thereof required to
be satisfied as of the date hereof have been satisfied.

﻿

(o) Agency Approvals; Compliance with Agency Guides. Borrower is (i)  an PHAN A
and USDA approved lender, and a HUD direct endorsement  lender, and in each
case, in good standing; (ii) in compliance with the terms and requirements of
each Agency Guide applicable to it; and (iii) duly qualified and licensed as a
mortgage banker or mortgage broker in each jurisdiction where such qualification
is required in order for the Borrower to transact its business as presently
conducted or proposed to be conducted.

﻿

SECTION 4  AFFIRMATIVE  COVENANTS.  So long as Bank shall have any commitment or
obligation, if any, to make or extend any Loans to or in favor of Borrower,
and/or so long as any Indebtedness remains unpaid and outstanding, Borrower
covenants and agrees that it shall:

﻿

(a) Financial Statements; Reporting Requirements. Provide to Bank, or cause to
be provided to Bank, the following, each of which shall be prepared in
accordance with GAAP, and shall be in form and detail acceptable to Bank:

﻿

(i)



As soon as available, and in any event within ninety (90) days after and as of
the end of each calendar year of Borrower, annual CPA audited financial
statements of Borrower for and as of the end of each such calendar year,
containing the balance sheet of Borrower as of the close of each such calendar
year, statements of income and retained earnings and a statement of cash flows
of Borrower for each such calendar year, and such other comments and financial
details as are usually included in similar reports or as may be requested by
Bank, certified by an Authorized Officer of Borrower.

﻿

(ii)



As soon as available, and in any event within thirty (30) days after and as of
the end of each calendar month financial statements of Borrower, containing the
balance sheet of Borrower as of the end of each such period, statements of
income and retained earnings and a statement of cash flows for Borrower for such
period and for the portion of the fiscal year of Borrower through the end of the
period then ending, and such other comments and financial details as are usually
included in similar reports or as may be requested by Bank, certified by an
Authorized Officer of Borrower.

 

24

Detroit_15392182_3

--------------------------------------------------------------------------------

 

(iii)



Simultaneous with the delivery to Bank of the respective financial statements
required above, a Compliance Certificate.

﻿

(iv)



As soon as available, and in any event within thirty (30) days after and as of
the end of each month, a loan closing detail report.

﻿

(v)



Within thirty (30) days upon request by Bank from time to time, a repurchase,
settlement and indemnification report, including amounts paid and
pending claims.

﻿

(vi)



As soon as available, and in any event within thirty (30) days after and as of
the end of each month, a monthly secondary marketing report, and monthly detail
of loans held for investment, real estate acquired by foreclosure or deed in
lieu of foreclosure and reserves.

﻿

(vii)



Within fifteen (15) days after receipt of each Agency or other investor audit,
including HUD, Fannie Mae and Freddie Mac audits, a copy of such audit and,
within fifteen (15) days of any response by Borrower thereto, a copy of such
response; provided, however, if an Agency prohibits Borrower from providing its
audit to Bank and such Agency will  not waive such prohibition, then Borrower
shall notify Bank thereof and Borrower shall not be required to furnish such
audit to Bank.

﻿

(viii)



Promptly after becoming aware of the occurrence or existence of any Default or
Event of Default, or of any other condition, occurrence or event which has had
or could reasonably be expected to have a Material Adverse Effect, a written
statement of an Authorized Officer of Borrower setting forth the details of such
Default or Event of Default, or such other condition or occurrence, and the
action which Borrower has taken or caused to be taken, or proposes to take or
cause to be taken, with respect thereto.

﻿

(ix)



Such other information concerning Borrower, any Loan Party and/or any Guarantor
as Bank shall reasonably request from time to time.

﻿

(b) Keeping of Books and Records; Inspections and Audits. Keep proper books of
record and account in which full and correct entries shall be made of all of its
financial transactions and its assets and businesses so as to permit the
presentation of financial statements (including, without limitation, any
financial statements required to be delivered to Bank pursuant to this
Agreement) prepared in accordance with GAAP; permit Bank, or its
representatives, at reasonable times and intervals, to visit all of Borrower's
offices and to make inquiries as to Borrower's respective financial matters with
its respective directors, officers, employees, and independent certified public
accountants; and permit Bank, through Bank's authorized attorneys, accountants
and representatives, to inspect, audit and examine Borrower's books, accounts,
records, ledgers and assets and properties of every kind and description,
wherever located, at all reasonable times during normal business hours. Borrower
shall reimburse Bank for  all reasonable costs and expenses incurred by Bank in
connection with such inspections, examinations and audits, and to pay to Bank
such fees as Bank may reasonably charge in respect

 

23

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

of such inspections, examinations and audits, or as otherwise mutually agreed
upon by Borrower and Bank.

﻿

(c) Maintain Insurance. Keep its insurable properties (including, without
limitation, any Collateral at any time securing all or any part of the
Indebtedness) adequately insured and maintain (i) insurance against fire and
other risks customarily insured against under an "all-risk" policy and such
additional risks customarily insured against by companies engaged in the same or
a similar business to that of Borrower, (ii) necessary workers' compensation
insurance, (iii) public liability and product liability insurance, and (iv) such
other insurance as may be required by law or as may be reasonably required in
writing by Bank, all of which insurance shall be in such amounts, contain such
terms, be in such form, be for such purposes, prepaid for such time periods, and
written by such companies as may be satisfactory to Bank. All such policies
shall contain a provision whereby they may not be canceled or materially amended
except upon thirty

(30) days' prior written notice to Bank. Borrower will promptly deliver to Bank,
at Bank's request, evidence satisfactory to Bank that such insurance has been so
procured and, with respect to casualty insurance, made payable to Bank. If
Borrower fails to maintain satisfactory insurance as herein provided, Bank shall
have the option (but not the obligation) to do so, and Borrower agrees to repay
Bank, upon demand, with interest at the highest rate of interest applicable to
any of the Indebtedness, all amounts so expended by Bank.

﻿

(d) Pay Taxes. Pay promptly and within the time that they can be paid without
late charge, penalty or interest, all taxes, assessments and similar imposts and
charges of every kind and nature lawfully levied, assessed or imposed upon
Borrower and/or its property or assets, except to the extent being diligently
contested in good faith and, if requested by Bank, bonded in an amount and
manner satisfactory to Bank. If Borrower fails to pay such taxes and assessments
within the time they can be paid without penalty, late charge or interest, Bank
shall have the option (but not the obligation) to do so, and Borrower agrees to
repay Bank, upon demand, with interest at the highest rate of interest
applicable to any of the Indebtedness, all amounts so expended by Bank.

﻿

(e) Maintain Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect Borrower's corporate or other applicable
existence, rights, franchises, licenses and approvals, including without
limitation, its status as an FRANA  and USDA approved lender, and a HUD direct
endorsement lender, in each case in good standing,
and comply with the terms and requirements of each Agency Guide applicable to it. Comply with
all applicable laws, ordinances and government rules and regulations to which it
is subject including, but not limited to, the Secure and Fair Enforcement for
Mortgage Licensing Act, 12 USC 5101-5116, all state mortgage loan originator
licensing acts and all other state laws mandated by such Act; continue to
conduct and operate its business substantially as conducted and operated during
the present and preceding calendar year; at all times maintain, preserve and
protect all franchises and trade names and preserve all the remainder of its
property and keep the same in good repair, working order and condition; maintain
all permits, licenses, approvals and agreements which it is required to maintain
or comply with, where the failure to do so could result in a Material Adverse
Effect; maintain Borrower's same place(s) of business, chief executive office or
residence, as applicable, as currently exists, and not relocate said address(es)
without giving Bank ninety (90) days' prior written notice of such proposed
change, but the giving of such notice shall not cure or remedy any Default or
Event of Default caused by such

 

24

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

change; and from time to time make, or cause to be made, all needed and proper
repairs, renewals, replacements, betterments and improvements thereto so that
the business carried on in connection therewith may be properly and
advantageously conducted at all times.

﻿

(f) Environmental Laws. Comply, and cause each of its Subsidiaries (to the
extent applicable) to comply, in all material respects with all applicable
Environmental Laws, and maintain all material permits, licenses and approvals
required under applicable Environmental Laws, where the failure to do so could
result in a Material Adverse Effect; and promptly provide to Bank, immediately
upon receipt thereof, copies of any material correspondence, notice, pleading,
citation, indictment, complaint, order, decree, or other document from any
source asserting or alleging a violation of any Environmental Laws by Borrower
and/or any of its Subsidiaries, or of any circumstance or condition which
requires or may require a financial contribution by Borrower and/or any of its
Subsidiaries, or a clean-up, removal, remedial action or other response by or on
behalf of Borrower and/or any of its Subsidiaries under applicable Environmental
Law(s), or which seeks damages or civil, criminal, or punitive penalties from
Borrower and/or any of its Subsidiaries for any violation or alleged violation
of any Environmental Law(s) by Borrower and/or any of its Subsidiaries. Borrower
hereby indemnifies, saves and holds Bank, and any of Bank's past, present and
future officers, directors, shareholders, employees, representatives and
consultants, harmless from and against any and all losses, damages, suits,
penalties, costs, liabilities and expenses (including, without limitation,
reasonable legal expenses and attorneys' fees) incurred or arising out of any
claim, loss or damage of any property, injuries to or death of any persons,
contamination of or adverse effects on the environment, or other violation or
asserted violation of any applicable Environmental Law(s); provided, however,
that the foregoing indemnification shall not be applicable, and Borrower shall
not be liable for any such losses, damages, suits, penalties, costs, liabilities
or expenses, to the extent (but only to the extent) the same arise or result
from any gross negligence or willful misconduct of Bank or any of its agents or
employees. The provisions of this Section shall survive repayment of the
Indebtedness and satisfaction of all obligations of Borrower to Bank and
termination of this Agreement.

﻿

(g)



Reserved.

﻿

(h) ERISA Compliance. At all times meet, and cause each of its Subsidiaries to
meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA; promptly after Borrower knows or has reason to
know of the occurrence of any event, which would constitute a reportable event
or prohibited transaction under ERISA, or that the PBGC or Borrower has
instituted or will institute proceedings to terminate an employee pension plan,
deliver to Bank a certificate of an Authorized Officer of Borrower setting forth
details as to such event or proceedings and the action which Borrower proposes
to take with respect thereto, together with a copy of any notice of such event
which may be required to be filed with the PBGC; and upon the request of Bank,
furnish to Bank (or cause the plan administrator to furnish Bank) a copy of the
annual return (including all schedules and attachments) for each plan covered by
ERISA, and filed with the Internal Revenue Service by Borrower or any of its
Subsidiaries not later than ten (10) days after such report has been so filed.
Borrower shall be permitted to voluntarily terminate employee pension or benefit
plans, so long as any such voluntary termination is done in accordance with
ERISA and does not result in

 

25

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

a material liability or obligation to such Borrower and does not result in a
Material Adverse Effect.

﻿

(i) Liquid Assets. At all times, be and remain the owner of Unencumbered Liquid
Assets having a value (as such value is determined by Bank), which when added to
Unused Line Availability, is not less than Two Million and 00/100
Dollars ($2,000,000.00).

G) Tangible Effective Net Worth.  Maintain,  at all times,  a
Tangible  Effective  Net Worth of not less than Six Million and 00/100
Dollars ($6,000,000.00).

﻿

(k) Debt-to-Tangible Effective Net Worth Ratio. Maintain, at all times, a
Debt-to- Tangible Effective Net Worth Ratio of not more than 12.00 to 1.00.

﻿

(1) Net Income. Maintain a Net Income of not less than One Dollar ($1) for each
Applicable Measuring Period ending as of the applicable date of determination,
commencing with the period ending as of June 30, 2018.

﻿

(m) Cash Collateral. Maintain or cause to be maintained at all times cash
pledged to Bank constituting a part of the Unencumbered Cash and Cash
Equivalents Collateral maintained in a cash collateral account at Bank separate
from the Advance Account, Cash Collateral Account and Operating Account, over
which cash collateral account neither Borrower nor any Guarantor (as applicable)
shall have not access or control, plus Unused Line Availability, in aggregate
amount not less than Two Hundred Thousand and 00/100 Dollars ($200,000.00).

﻿

(n) Capital Expenditures. Not make or incur Capital Expenditures in excess of
One Million and 00/100 Dollars ($1,000,000.00), in aggregate, in any
fiscal year.

﻿

(o) Mortgage Loans. Enforce payment and collection, at Borrower's expense, of
all Pledged Mortgage Loans; make appropriate notations on its books of all
assignments and pledges of such Mortgage Loans to Bank in connection herewith;
promptly notify Bank of any default under any such Mortgage Loan, or of the
cancellation, revocation or termination of any Take-Out Commitment related
thereto or of the refusal by. an investor to purchase any such Mortgage Loan;
and comply with and maintain in full force and effect all Take-Out Commitments
with respect to such Mortgage Loans and subject to no liens, assignments or
other interests (other than to Bank).

﻿

(p) MERS. The Bank and the Borrower hereby confirm the appointment of the Bank
as collateral agent with respect to MERS Loans. During any time during which the
Borrower is using the MERS System, the Borrower shall (i) at all times, maintain
its status as a MERS Member, (i) at all times, employ officers who have the
authority, pursuant to a corporate resolution from MERS, to execute assignments
of mortgage in the name of MERS in the event deregistration from the MERS System
is necessary or desirable, (iii) at all times remain in compliance with all
terms and conditions of membership in MERS, including the MERSCORP, Inc. "Rules
of Membership" most recently promulgated by MERSCORP, Inc., the "MERS Procedures
Manual" most recently promulgated by MERS, and any and all other guidelines or
requirements set forth by MERS or MERSCORP, as each of the foregoing
may be modified from time to time, including, but in no way limited to
compliance with guidelines and procedures set forth with respect to
technological capabilities, drafting and recordation of mortgages,

 

26

Detroit_15392182_3

--------------------------------------------------------------------------------

 

registration of mortgages on the MERS System, including registration of the
interest of the Bank in such mortgages and membership requirements, (iv)
promptly, upon the request of the Bank, execute and deliver to the Bank an
assignment of mortgage, in blank, with respect to any MERS Mortgage that the
Bank determines shall be removed from the MERS System, (v) at all times maintain
the Electronic Tracking Agreement in full force and effect, (vi) immediately
provide to Bank a copy of any notice received from MERS or MERSCORP pursuant to
Section 4(a) of the Electronic Tracking Agreement, and (vii) as soon as
practical but in any event not later than seven (7) business days after any MERS
Mortgage is funded from an advance of the Line of Credit, cause Bank (by its
OrgID 1005205) to be designated as the "Warehouse/Gestation Lender" in the
Associated Member category for such MERS Mortgage on the Registration Details
Screen of the MERS System (and any MERS Mortgage not so designated within said
period shall automatically cease to be an Eligible Mortgage Loan, anything in
this Agreement to the contrary notwithstanding). The Borrower shall not
de-register or attempt to de-register any mortgage from the MERS System unless
the Borrower has complied with the requirements set forth in the Electronic
Tracking Agreement and the requirements hereof and the other Loan Documents
relating to a release of a Mortgage Loan. Borrower shall indemnify, defend
(using counsel selected by Bank) and hold harmless Bank, its employees, agents,
shareholders, officers and directors, from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limit, attorney fees) of whatever kind arising out of or
related to (i) Borrower's failure to comply with or breach of the provisions  of
this paragraph or the Electronic Tracking Agreement, or (ii) the use by Borrower
and Bank of the MERS System in connection with Mortgage Loans under or in
connection with this Agreement.

﻿

(q) Hedge Agreements. With respect to any Pledged Mortgage Loan not covered by
Mandatory Commitment or Best Efforts Commitment, maintain at all times a Hedge
Agreement with respect thereto acceptable to Bank.

﻿

(r) Master Custodial Agreement; Intercreditor Agreement. Provide  the Bank with
at least sixty (60) days prior written notice of any proposed initial
appointment of, or  change in, as applicable, the Certificating Custodian, and
in connection therewith, if the Bank's consent to such initial appointment or
change, as applicable, is given, the Borrower shall make any revisions to its
warehousing procedures that are requested by the Bank or that are required to
satisfy the Bank's operations policies in place at such time, including, if
requested or required by the Bank, furnishing or causing to be furnished to the
Bank custodial and/or intercreditor agreements, in form and substance
satisfactory to the Bank, from the Borrower's proposed Certificating Custodian
and/or any settlement agent. Further, if applicable, the Borrower shall at all
times maintain the Custodial Account in a manner acceptable to the Bank and
comply with its obligations under the Master Custodial Agreement.

﻿

SECTION 5 NEGATIVE COVENANTS. So long as Bank shall have any commitment or
obligation, if any, to make or extend any Loans to or in favor of Borrower,
and/or so long as any Indebtedness remains unpaid and outstanding, Borrower
covenants and agrees that it shall not, without the prior written consent of
Bank:

﻿

(a) Dividends. Declare or pay any dividends on, or make any other Distribution
(whether by reduction of capital or otherwise), if any Default or Event of
Default shall have occurred or be continuing or exist, or would arise, occur or
exist after giving effect thereto.

 

27

Detroit_15392182_3

--------------------------------------------------------------------------------

 

(b) Redeem Stock. Purchase, redeem, retire or otherwise acquire any of the
shares of its capital stock, or make any commitment to do so.

﻿

(c) Liens. Create, incur, assume or suffer to exist any Lien of any kind upon
any of its property or assets, whether now owned or hereafter acquired, other
than the following (collectively, "Permitted Encumbrances"):

﻿

(i)



Liens to or in favor of Bank;

﻿

(ii)



Liens for taxes, assessments or other governmental charges incurred in the
ordinary course of business and for which no interest, late charge or penalty is
attaching or which is being contested in good faith by appropriate proceedings
diligently pursued (provided the period of time for such contestation does not
exceed thirty (30) days and, if requested by Bank, bonded in an amount and
manner satisfactory to Bank);

﻿

(iii)



Liens, not delinquent, created by statute in connection with workers'
compensation, unemployment insurance, social security, old age pensions (subject
to the applicable provisions of this Agreement) and similar
statutory obligations;

﻿

(iv)



Purchase money security interests to secure purchase money indebtedness of
Borrower otherwise expressly permitted under this Agreement, so long as such
security interests arise or are created substantially contemporaneously with the
purchase or acquisition by Borrower of the respective property or assets to
which such security interests relate and the incurrence of the respective
purchase money indebtedness which such security interests secure, secure only
the respective purchase money indebtedness so incurred by Borrower to enable
Borrower to so purchase or acquire such property or assets, and no other Debt,
and encumber only the respective property or assets so purchased or acquired,
and no other property or assets of Borrower;

﻿

(v)



Liens in favor of mechanics, materialmen, carriers, warehousemen or other like
statutory or common law Liens securing obligations incurred in good faith in the
ordinary course of business that are not yet due and payable;

﻿

(vi)



Liens on Mortgage Loans and property and rights related to such Mortgage Loans,
with respect to which advances have been made under warehouse or repurchase
facilities described in the Schedule. of Debt attached hereto, but in no event
shall such Liens cover any of the Collateral; and

﻿

(vii)



other Liens (if any) existing as of the date hereof and described in the
Schedule of Permitted Liens attached hereto to secure Debt existing and
outstanding as of the date hereof, but no other Debt.

 

28

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

(d) Debt. Incur, create, assume or permit to exist any Debt of any kind or
nature whatsoever, except (without duplication) for (i) the Indebtedness, (ii)
Subordinated Debt, (iii) existing indebtedness (if any) to the extent set forth
in the Schedule of Debt attached hereto or in the most recent financial
statements of Borrower delivered to Bank prior to the date of this Agreement,
(iv) unsecured trade indebtedness, utility indebtedness and non-extraordinary
accounts payable incurred and paid in the ordinary course of business, (v)
purchase money indebtedness and lease obligations (whether in respect of
capitalized leases, operating leases or otherwise), not otherwise disclosed in
said Schedule of Debt or such most recent financial statements, not to exceed
One Million and 00/100 Dollars ($1,000,000.00), in aggregate, at any time.

﻿

(e) Loans and Advances. Make loans, advances or extensions of credit to any
Person, except (i) sales on open account in the ordinary course of business,
(ii) Mortgage Loans made by Borrower in the ordinary course of business, and
(iii) other loans, advances and extensions of credit in the ordinary course of
business in an unpaid principal amount not to exceed One Million and 00/100
Dollars ($1,000,000.00), in aggregate, at any time.

﻿

(f) Guaranties. Guarantee or otherwise, directly or indirectly, in any way be or
become responsible for obligations of any other Person, except (i) guaranties in
favor of Bank; and (ii) the endorsement of negotiable instruments in the
ordinary course of business for deposit or collection.

﻿

(g) Subordinate Indebtedness. Subordinate any indebtedness due to it from any
Person to indebtedness of other creditors of such Person.

﻿

(h) Asset Dispositions; Dissolution; Mergers; Capital Structure; Business
Purpose. (i) Sell, transfer or otherwise dispose of any of its properties or
assets, except for (1) the sale of Pledged Mortgage Loan inventory and MBS
secured by, created from or representing any interest in or otherwise relating
to any of the Pledged Mortgage Loans, to investors approved by Bank in
accordance with Take-Out Commitments in the ordinary course of business provided
Borrower makes the payments to Bank as and when required by Section 3.5 of the
Security Agreement, and (2) the sale of other Mortgage Loan inventory and MBS
not constituting a part of the Collateral to investors in the ordinary course of
business; (ii) change its name, its
corporate identity or structure, its form of organization or the state in which it has been formed or
organized; (iii) dissolve or liquidate or consolidate with or merge into any
other Person, or permit any other Person to merge into it; (iv) acquire all or
substantially all the properties or assets of any other Person; (v) enter into
any reorganization or recapitalization, or reclassify its capital stock; (vi)
enter into any sale-leaseback transaction; (vii) permit any levy, attachment or
restraint to be made affecting any of Borrower's assets; (viii) permit any
judicial officer or assignee to be appointed or to take possession of any or all
of Borrower's assets; (ix) make any other change in Borrower's financial
structure or in any of its business objects, purposes or
operations which, in the opinion of Bank, could result in a Material Adverse Effect; (x) enter into
any transaction not in the ordinary course of Borrower's business; or (xi) make
any payment on account of any Subordinated Debt in violation of the provisions
of any subordination agreement between Bank and the applicable subordinated debt
holder, or otherwise fail to comply with the terms and conditions set forth in
any such subordination agreement.

 

30

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

(i) Investments. Purchase or hold beneficially any stock or other securities of,
or make any investment or acquire any interest whatsoever in, any other Person,
except for (i) the common stock of any Subsidiaries owned by Borrower on the
date of this Agreement, as more particularly described in the Schedule of
Subsidiaries attached hereto, (ii) certificates of deposit or time deposits with
Bank, and (iii) direct obligations of the United States of America, or any
agency thereof, maturing within one (1) year from the date of
acquisition thereof.

G) Apply Proceeds to Purchase  or  Carry  Margin  Stock.  Apply  any  of  the
proceeds of any loan, advance or other extension of credit by Bank to or in
favor of Borrower, directly or indirectly to the purchase or carrying of any
"margin  stock"  or  "margin  securities" within the meaning of  Regulation  U
of the  Board  of  Governors  of the Federal  Reserve  System, or any
regulations, interpretations or rulings thereunder; or extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock or margin securities.

﻿

(k) Pension Plans; PBGC. Allow any fact, condition or event to occur or exist
with respect to any employee pension or profit sharing plan established or
maintained by it which might constitute grounds for termination of any such plan
or for the court appointment of a trustee to administer any such plan; or permit
any such plan to be the subject of termination proceedings (whether voluntary or
involuntary) from which termination proceedings there may result in a liability
of Borrower to the PBGC which, in the opinion of Bank, will result in a Material
Adverse Effect.

﻿

(1) Gestation Agreements. Enter into or permit to exist any gestation repurchase
or similar agreements binding on Borrower.

﻿

SECTION 6 EVENTS OF DEFAULT. An "Event of Default" shall be deemed to have
occurred or exist under this Agreement upon the occurrence and/or existence of
any of the following conditions or events:

﻿

(a) Borrower and/or any other Loan Party shall fail to pay the principal of or
interest on or shall otherwise fail to pay any other amount owing by Borrower
and/or such Loan Party to Bank, when due, whether under any of the Indebtedness
or otherwise, and such default in payment shall continue unremedied or uncured
beyond any applicable period of grace provided with respect thereto, if any, in
the relevant Loan Document(s);

﻿

(b) any representation, warranty, certification or statement made or deemed to
have been made by Borrower and/or any other Loan Party herein, or in any
certificate, financial
statement or other document or agreement delivered by or on behalf of Borrower
and/or any such Loan Party in connection with the Indebtedness or any of the
Loan Documents shall prove to be untrue or incomplete in any material respect;

﻿

(c) Borrower shall fail to observe or perform any condition, covenant or
agreement set forth herein;

﻿

(d) Borrower and/or any other Loan Party shall fail to observe or perform any
condition, covenant or agreement of Borrower and/or any such Loan Party set
forth in any other Loan Document (other than as provided in subparagraphs (a)
and (c) above) or any other agreement between any such Person(s) and Bank, and
such default shall remain unremedied or

 

32

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

uncured beyond any applicable period of grace or cure, if any, provided with
respect thereto in the relevant Loan Document(s) or other agreement;

﻿

(e) if Borrower is a corporation, trust, limited or general partnership or joint
venture, or limited liability company, should there occur (i) a sale,
conveyance, transfer, disposition or encumbrance, either voluntary or
involuntary, or should an agreement be entered into to accomplish any thereof,
with respect to (A) more than ten percent (10%) of the issued and outstanding
capital stock of Borrower if a corporation, or (B) the beneficial interest of
Borrower if a trust, or (C) any general partnership or joint venture interest if
Borrower is a limited or general partnership or a joint venture, or (D) any
membership interest if Borrower is a limited
liability company, (ii) a change in any general partner or joint venturer if Borrower is a limited or
general partnership or a joint venture, or (iii) any other change, for any
reason whatsoever, in the management, ownership or control of Borrower which, in
the sole discretion of Bank, could result in a Material Adverse Effect;

﻿

(f) if (i) any party subordinating its claims to that of Bank's terminates,
rescinds, revokes or violates the terms of its subordination, or (ii) any Loan
Party (other than Borrower) dies or terminates, rescinds, revokes or violates
the terms of any guaranty, pledge, collateral assignment, subordination
agreement or other document, instrument or agreement entered into by such Loan
Party in favor of Bank, including, without limitation, any document evidencing
the pledge by such Loan Party of property that is subject to a Lien which
secures all or any part of the Indebtedness;

﻿

(g) Borrower and/or any other Loan Party shall (i) fail to pay when due any of
its Debt (other than to Bank), or shall fail to observe or perform any term,
condition, covenant or agreement of Borrower and/or any such Loan Party set
forth in any document, instrument or agreement evidencing, securing or relating
to such Debt, and such failure shall remain unremedied or uncured beyond any
applicable period of grace or cure, if any, provided with respect thereto
so as to permit the holder(s) of such Debt to accelerate the maturity or payment of
such Debt, or (ii) or shall fail to observe or perform any term, condition,
covenant or agreement of Borrower and/or any such Loan Party set forth in any
material agreement, contract, indenture, instrument or undertaking to which
Borrower and/or any such Loan Party is a party with any one or more third
parties (other than Bank) or by which it may be otherwise bound, and such
failure could result in the acceleration of the maturity or payment of
Borrower's indebtedness to others, whether under any such agreement, contract,
indenture, instrument or undertaking or otherwise, or which failure could result
in a Material Adverse Effect;

﻿

(h) if Borrower and/or any other Loan Party (i) become(s) insolvent or the
subject of a voluntary or involuntary proceeding
in bankruptcy, or a reorganization, arrangement or creditor composition
proceeding, (ii) cease(s) doing business as a going concern, (iii) is enjoined
restrained or in any way prevented by court order or other legal or
administrative action or proceedings from continuing to conduct all or any
material part of its business affairs, (iv) is the subject of a dissolution,
merger or consolidation, or (v) has any of its property or assets attached,
seized, subject to a writ or distress warrant, or come into the possession of
any trustee, receiver, controller, custodian, assignee for the benefit of
creditors or any other person or entity having
powers or duties like or similar to the powers and duties of trustee, receiver, controller, custodian
or assignee for the benefit of creditors, and the same are not released,
discharged or bonded against within thirty (30) days thereafter;

 

33

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

(i) if any reportable event, which the Bank determines constitutes grounds for
the termination of any deferred compensation plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer any such plan, shall have occurred and be continuing thirty (30) days
after written notice of such determination shall have been given to Borrower by
Bank, or any such plan shall be terminated within the meaning of Title IV of
BRISA, or a trustee shall be appointed by the appropriate United States District
Court to administer any such plan, or the PBGC shall institute proceedings to
terminate any plan;

G) if (i) there shall be rendered against Borrower and/or any other Loan Party
one or more judgments for the payment of money in excess of Two Million and
00/100 Dollars ($2,000,000.00), in aggregate, which has or have become
non-appealable and shall remain undischarged, unsatisfied by insurance and
unstayed for more than thirty (30) days, whether or not consecutive; or (ii) a
levy, lien, writ of attachment or garnishment against any of the property or
assets of Borrower and/or any other Loan Party shall be issued and levied in any
action(s) and not released or appealed and bonded in an amount and manner
satisfactory to Bank within thirty

(30) days after such issuance and levy, or (iii) a settlement, or a series of
related settlements, is agreed upon by Borrower and/or any other Loan Party for
the payment or money or the delivery of goods or services by Borrower and/or
such Loan Party;

﻿

(k) if (i) Bank deems itself insecure, believing that the prospect of payment or
performance of any of the Indebtedness is impaired or shall fear deterioration,
removal or waste of any of the Collateral; or (ii) in the opinion of Bank, a
Material Adverse Effect has resulted or occurred or could result or occur; or

﻿

(1) the occurrence or existence of any "Default" or "Event of Default", as the
case may be, set forth in any other Loan Document.

﻿

SECTION 7 REMEDIES. Upon the occurrence and at any time during the continuance
or existence of any Event of Default, Bank may, with or without notice to
Borrower, declare all outstanding Indebtedness to be due and payable, whereupon
all such Indebtedness then outstanding shall immediately become due and payable,
without further notice or demand, and any commitment or obligation, if any, on
the part of Bank to make or extend Loans shall immediately terminate. Further,
upon the occurrence or at any time during the continuance or existence of any
Event of Default hereunder, Bank may collect, deal with and dispose of all or
any part of any Collateral in any manner permitted or authorized by the Uniform
Commercial Code or other applicable law (including public or private sale), and
after deducting expenses (including, without limitation, reasonable attorneys'
fees and expenses), Bank may apply the proceeds thereof in part or full payment
of any of the Indebtedness, whether due or not, in any manner or order Bank
elects. In addition to the foregoing, upon the occurrence and at any time during
the continuance or existence of any Event of Default hereunder, Bank may
exercise any and all rights and remedies available to it as a result thereof,
whether under this Agreement or other Loan Documents, at law (including, without
limit, the Uniform Commercial Code), or otherwise. Notwithstanding anything to
the contrary set forth in any other Loan Document, Bank shall not be obligated
to make or extend any Loans or advances to any Borrower(s) during the existence
of any Default or Event of Default. In addition, upon the occurrence of an Event
of Default, Bank may, with respect to MERS Loans, direct MERS, pursuant to the
Electronic Tracking Agreement, to remove the Borrower from the "Servicer"
category on the MERS

 

32

Detroit_15392182_3

--------------------------------------------------------------------------------

 

System and insert in place thereof, the Bank or its designee, or direct MERS to
take such other action with respect to the MERS Loans as the Bank deems
advisable.

﻿

SECTION 8 DEMAND BASIS LOANS. Borrower hereby acknowledges and agrees that in
the event that any of the Indebtedness shall at any time be on a demand basis,
Borrower's compliance with the terms and conditions set forth herein, and the
absence of any Event of Default hereunder, shall not, in any way whatsoever,
limit, restrict or otherwise affect or impair Bank's right or ability to make
demand for payment of any or all of such Indebtedness which may be on a demand
basis at any such time, in Bank's sole and absolute discretion, with or without
reason or cause, and the existence of any Event of Default hereunder shall not
be the sole reason or basis for enabling Bank to make demand for payment of all
or any part of such Indebtedness.

﻿

SECTION 9 WAIVERS OF DEFAULTS; NO FORBEARANCE. No Event of Default

shall be waived by Bank except in writing and a waiver of any Event of Default
shall not be a waiver of any other default or of the same default on a future
occasion. No forbearance on the part of the Bank in enforcing any of its rights
or remedies under this Agreement or any other Loan Document, nor any renewal,
extension or rearrangement of any payment or covenant to be made or performed by
Borrower hereunder or any such other Loan Document, shall constitute a waiver of
any of the terms of this Agreement or such Loan Document or of any such right or
remedy. No single or partial exercise of any right, power or privilege
hereunder, or any delay in the exercise hereof, shall preclude other or further
exercise of the rights of the parties under this Agreement and/or the other Loan
Documents.

﻿

SECTION 10 GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of CALIFORNIA.

﻿

SECTION 11 SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of
and shall be binding upon the parties hereto and their respective successors and
assigns; provided, however, that Borrower shall not assign or transfer any of
its respective rights or obligations hereunder or otherwise in respect of any of
the Indebtedness without the prior written consent of Bank. Bank has the right
to sell, assign, transfer, negotiate, pledge or grant participations or any
interest in, any or all of the Indebtedness and the Loan Documents, including
without limit, to a Federal Reserve Bank or Federal Home Loan Bank. In
connection with the above, but without limiting its ability to make other
disclosures to the full extent allowable, Bank may disclose all documents and
information which Bank now or later has relating to Borrower, the Indebtedness
or this Agreement, however obtained. Borrower further agrees that Bank may
provide information relating to this Agreement or relating to Borrower or the
Indebtedness to the Bank's parent, affiliates, subsidiaries, and service
providers.

﻿

SECTION 12 COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall constitute an original instrument, but when taken together
shall constitute one and the same instrument.

﻿

SECTION 13   NOTICES.(a) Unless otherwise provided in this Agreement (and except
as provided in clause (b) below), all notices and other communications by any party to the
other party(ies) relating to this Agreement shall be in writing and shall be
given by personal delivery, by United States mail, postage prepaid, by reputable
overnight courier or by facsimile,

 

33

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

and addressed or delivered to the respective party(ies) at the addresses stated
below, or to such other addresses as such party(ies) may from time to time
specify to the other(s) in writing. Requests for information made to Borrower by
Bank from time to time hereunder may be made orally or in writing, at Bank's
discretion.

﻿

Borrower Address(es):

﻿

Inspire Home Loans Inc. 19600 Fairchild Road, Ste. 200

Irvine, California 92612 Attention: Lauren Ingersoll Facsimile No.: NIA

Email: lauren.ingersoll@inspirehomeloans.com Bank Address:

Comerica Bank

2000 Avenue of the Stars, Ste. 210 Los Angeles, California 90067 Attention:
Arthur H. Shafer Facsimile No.: (310)-552-6012 Email: ahshafer@comerica.com

﻿

(b) Notices and other communications provided to the Bank under this Agreement
or any other Loan Document may be delivered or furnished by Electronic
Transmission pursuant to procedures approved by the Bank. The Bank or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by Electronic Transmission (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the intended recipients receipt of such notice or other communication, and (ii)
notices and other communications posted to any E-System shall be deemed received
upon the receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or other communication
is available and identifying the website address therefore. The notice and other
communications described in this paragraph may include requests from Authorized
Agents described in Sections 2(b) and 2(c) hereof. Immediately upon receipt from
time to time of such Electronic Transmissions, Bank is authorized to lend and
take other actions under this Agreement and the other Loan Documents in
reliance thereon.

﻿

(c) Bank is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
this Agreement or any other Loan Document and the transactions
contemplated therein.

﻿

(d) All uses of an E-System shall be governed by and subject to, in addition to
the other terms and conditions set forth herein, separate terms and conditions
posted or referenced in such E-System and related contractual obligations
executed by Bank in connection with the use of such E-System.

 

34

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

(e) Borrower hereby acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions. All E-Systems and Electronic
Transmissions shall be provided "as is" and "as available". Neither Bank nor any
of its Affiliates warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein. No warranty of any kind is made by Bank or any of
its Affiliates in connection with any E-Systems or Electronic Transmission,
including any warranty of merchantability, fitness for a particular purpose,
non­ infringement of third-party rights or freedom from viruses or other code
defects. Bank and Borrower agree that Bank has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for
any E-System.

﻿

(f) Borrower hereby indemnifies, saves and holds Bank, and any of Bank's past,
present and future officers, directors, shareholders, employees, representatives
and consultants, harmless from and against any and all losses, damages, suits,
penalties, costs, liabilities and expenses (including, without limitation,
reasonable legal expenses and attorneys' fees) incurred or arising out of the
use of telephone or Electronic Transmissions or E-Systems under or in connection
with this Agreement or any of the other Loan Documents; provided, however,  that
the foregoing indemnification shall not be applicable to the extent (but only to
the extent) the same arise or result from any gross negligence or willful
misconduct of Bank. The provisions of this paragraph shall survive repayment of
the Indebtedness and satisfaction of all obligations of Borrower to Bank and
termination of this Agreement.

﻿

SECTION 14 COSTS AND EXPENSES. Borrower shall pay  or  reimburse  Bank,  on
demand, for (a) all costs, expenses, fees and charges paid or incurred by Bank
(including,  without limitation, Bank's attorneys' fees and costs) in connection
with the preparation, closing and consummation of this Agreement and/or the
other Loan Documents and/or the Loans or transactions contemplated hereby or
thereby, or in connection with the administration or enforcement of this
Agreement or any of the other Loan Documents, (b) all stamp and  other taxes and
duties (except for taxes on the overall net income of Bank imposed by the
jurisdiction in which Bank's principal executive office is located) payable or
determined to be payable in connection with the execution, delivery, filing or
recording of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby, and any and all liabilities with respect
to or resulting from any delay in paying or omitting to pay such taxes or
duties, and (c) all costs and expenses with respect to the shipment by Bank of
Mortgage Loans to investors or others for purchase. In addition, Borrower shall
immediately and without demand reimburse Bank for all sums expended by Bank in
connection with any action brought  by Bank in respect of any Default or Event
of Default or to enforce any provision of this Agreement or the other Loan
Documents and/or to exercise or enforce any rights or remedies of Bank. Borrower
authorizes and approves all advances and payments by Bank for items described in
this Section as Indebtedness secured by the Collateral.

﻿

SECTION 15 INDEMNIFICATION AND HOLD HARMLESS. WITHOUT LIMITING ANY OTHER
PROVISIONS OF THIS AGREEMENT, BORROWER AGREES TO INDEMNIFY AND HOLD BANK
HARMLESS FROM AND AGAINST ALL LOSSES,

 

36

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

COSTS, DAMAGES, LIABILITIES AND EXPENSES, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS' FEES AND DISBURSEMENTS, INCURRED BY BANK IN CONNECTION
WITH TIDS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY LOANS OR
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR BY REASON OF ANY DEFAULT OR EVENT
OF DEFAULT, OR ENFORCING THE OBLIGATIONS OF BORROWER OR ANY LOAN PARTY UNDER
TIDS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AS APPLICABLE, OR IN
EXERCISING ANY RIGHTS OR REMEDIES OF BANK OR IN THE PROSECUTION OR DEFENSE OF
ANY ACTION OR PROCEEDING CONCERNING ANY MATTER GROWING OUT OF OR CONNECTED WITH
TIDS AGREEMENT OR ANY OF THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT BE APPLICABLE, AND THE BORROWER SHALL NOT BE LIABLE FOR ANY
SUCH LOSSES,  COSTS, DAMAGES, LIABILITIES OR EXPENSES, TO THE EXTENT (BUT ONLY
TO THE EXTENT) THE SAME ARISE OR RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF BANK OR ANY OF ITS AGENTS OR EMPLOYEES. THE PROVISIONS OF THIS
SECTION SHALL SURVIVE REPAYMENT OF THE INDEBTEDNESS AND SATISFACTION OF ALL
OBLIGATIONS OF BORROWER TO BANK AND TERMINATION OF TIDS AGREEMENT.

SECTION 16 AMENDMENTS AND WAIVERS. All amendments to or waivers or terminations
of this Agreement or the other Loan Documents must be in writing. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are hereby superseded and merged into this
Agreement and the Loan Documents. Time is of the essence for the performance of
all obligations set forth in this Agreement. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision. Borrower
acknowledges that Bank may provide information regarding Borrower and the Loans
to Bank's parent, Subsidiaries, Affiliates and service providers.

﻿

SECTION 17 RESERVED.

SECTION 18 REINSTATEMENT; SEVERABILITY. Bank's rights under this Agreement and
the other Loan Documents shall be reinstated and revived, and the enforceability
of this
Agreement and the other Loan Documents shall continue, with respect to any amount at any time
paid on account of the Indebtedness which thereafter shall be required to be
restored or returned by Bank, all as though such amount had not been paid. The
rights of Bank created or granted herein and the enforceability of this
Agreement and the other Loan Documents at all times shall remain effective to
cover the full amount of all the Indebtedness even though the Indebtedness,
including any part thereof or any other security or guaranty therefor, may be or
hereafter may become invalid or otherwise unenforceable as against Borrower.

﻿

SECTION 19    WAIVER      OF    JURY     TRIAL.BORROWER AND BANK ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE
WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY,
AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR

 

37

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, TIDS AGREEMENT OR THE INDEBTEDNESS.

﻿

(a) In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

﻿

(b) With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a "Claim") between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the "Comerica
Documents"), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure ("CCP"), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Comerica Documents, venue for the reference proceeding will be in the state or
federal court in the county or district where the real property involved in the
action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law
(the "Court").

﻿

(c) The matters that shall not be subject to a reference are the following: (i)
foreclosure of any security interests in real or personal property, (ii)
exercise of self-help remedies (including, without limitation, set-off), (iii)
appointment of a receiver and (iv) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining. orders or preliminary injunctions). This reference
provision does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses (iii)
and (iv). The exercise of, or opposition to, any of those items does not waive
the right of any party to a reference pursuant to this reference provision as
provided herein.

﻿

(d) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a written request to do
so by any party, then, upon request of any party, the referee shall be selected
by the Presiding Judge of the Court (or his or her representative). A request
for appointment of a referee may be heard on an ex parte or expedited basis, and
the parties agree that irreparable harm would result if ex parte relief is not
granted. Pursuant to CCP § 170.6, each party shall have one peremptory challenge
to the referee selected by the Presiding Judge of the Court (or his or her
representative).

﻿

(e) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting
conference within fifteen (15) days after the date of selection of the referee, (ii) if practicable, try
all issues of law or fact within one hundred twenty (120) days after the date of
the conference and (iii) report a statement of decision within twenty (20) days
after the matter has been submitted for decision.

 

38

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

(f) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party's failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to "priority" in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

﻿

(g) .  Except as expressly set forth herein, the referee shall determine the
manner  in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee's power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter
at trial.

﻿

(h) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provis10n.

﻿

(i) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

G) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A WRY. AFTER CONSULTING  (OR  HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN

 

40

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL
PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY,
DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO,
THIS AGREEMENT, THE INDEBTEDNESS OR THE OTHER COMERICA DOCUMENTS.

﻿

SECTION 20. TERMINATION OF THE LINE. Borrower may terminate this Agreement at
any time upon thirty (30) days' prior written notice to Bank. Upon Borrower
giving such written notice to Bank, Borrower shall not request any further
advances of the Line of Credit. On or before the date which is thirty (30) days
from the date any such written notice is given by Borrower to Bank, Borrower
shall pay in full all outstanding principal, interest, fees and other
Indebtedness. If Borrower provides Bank with such written notice and Borrower
pays all outstanding principal, interest, fees and other Indebtedness in full
within such thirty (30) day period, Bank shall, at Borrower's expense, promptly
(i) prepare and file a UCC termination statement, (ii) prepare, execute and
deliver to the Borrower other necessary documentation, in each case terminating
the security interest granted to Bank by the Borrower to secure the
Indebtedness, and (iii) deliver to the Borrower Mortgage Notes of Borrower then
held by Bank.

﻿

[The rest of this page intentionally left blank]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

39

 

 

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

This Agreement is effective as of the day and year first set forth above.

﻿

BANK:BORROWER:

﻿

COMERICA BANK

INSPIRE HOME LOANS INC., a Delaware

corporation

﻿

 

By: /s/                                                       

By: /s/ James Palda                                     

Its:  SVP                                                    

Its:  President                                               

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

[Signature Page to Credit Agreement]



﻿

Detroit_l5392182_3

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

FORM OF COMPLIANCE CERTIFICATE

﻿

This Compliance Certificate ("Certificate") is furnished pursuant to Section
4(a)(iii) of the   Credit Agreement dated ,  2018, between the undersigned
("Borrower") and Comerica Bank ("Bank") (as it may be amended from time to time,
the "Agreement"). The undersigned  hereby  certifies to Bank that, as of ,  201_
(the "Computation Date"):

﻿

1. The Unencumbered Liquid Assets plus Unused Line Availability, which are
required  to  be not  less than $2,000,000, was as computed in the supporting
documents attached hereto as Schedule 1.

﻿

2.



The Tangible Effective Net Worth, which is required to be not less than

$6,000,000,  was as computed in the supporting documents attached hereto as
Schedule 2.

﻿

2. The Debt-to-Tangible
Effective Net  Worth  Ratio,  which  is  required  to  be not more than
12.0:1.0, was as computed in the supporting documents attached hereto as
Schedule 3.

﻿

4. The Net Income for the Applicable Measuring Period, which is required to be
not less than $1.00, was as computed in the supporting documents attached hereto
as Schedule 4.

﻿

5. The cash pledged
to Bank constituting a part of the Unencumbered Cash and Cash Equivalents
Collateral, which is required to be not less than Two Hundred Thousand and
00/100 Dollars ($200,000.00)  plus Unused  Line Availability, was as computed in
the supporting documents attached hereto as Schedule 5.

﻿

The undersigned hereby certifies that:

﻿

A. All of the information set forth in this Certificate (and in any Schedule
attached hereto) is true and correct.

﻿

B. As of the Computation Date, the Borrower has observed and performed all of
its
covenants and other agreements contained in the Agreement and in any other Loan Documents to
be observed, performed and satisfied by them.

﻿

C. I have reviewed the Agreement and this Certificate is based on an examination
sufficient to assure that this Certificate is accurate.

﻿

D. Except as stated in Schedule 6 attached hereto (which shall describe any
existing Event of Default or Default, specifying in detail the nature and period
of existence thereof and any action taken with respect thereto taken or
contemplated to be taken by Borrower), no Event of Default or Default, including
an Event of Default or Default under Section 6(g) of the Agreement, has occurred
and is continuing as of the date of this Certificate.

﻿

﻿

Detroit_15392182_3

 

 

--------------------------------------------------------------------------------

 

E. Without limiting the certification in the preceding paragraph, or the
provisions of Section 6(g) of the Agreement, except as stated in or Schedule 7
attached hereto, Borrower has not failed to pay when due any of its Debt (other
than to Bank) or to observe or perform any term, condition, covenant or
agreement set forth in any document, instrument or agreement evidencing,
securing or relating to such Debt, beyond any applicable period of grace or
cure, if any, provided with respect thereto so as to permit the holder(s) of
such Debt to accelerate the maturity or payment of such Debt.

﻿

Capitalized terms used in this Certificate and in the schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Agreement.

﻿

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed and

 

delivered by its duly authorized officer this  

day of  

_, 201

 

﻿

﻿

INSPIRE HOME LOANS INC., a Delaware

corporation

By: _

﻿

Its:                                                   

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

42

 

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

SCHEDULE  OF SUBSIDIARIES

 

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

SCHEDULE OF DEBT

﻿

1)



Warehouse line of credit or repurchase facility with Chase Bank in maximum
amount not to exceed $45,000,000.

 

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

SCHEDULE OF PERMITTED LIENS

 

Detroit_l5392182_3

--------------------------------------------------------------------------------

 

﻿

Master Revolving Note

Daily Adjusting LIBOR Rate

Demand-Optional-Advances (Business and Commercial Loans Only)

﻿

﻿

 

 

 

 2018

 

 

 

 

AMOUNT

 

$40,000,000.00

NOTE DATE

 

May 4, 2018

MATURITY DATE

 

SEE BELOW

﻿

ON DEMAND (or as otherwise provided in this Note), FOR VALUE RECEIVED, the
undersigned promise(s) to pay to the order of COMERICA BANK (herein called
"Bank"), at any office of the Bank in the State of California, the principal sum
of _FORTY MILLION AND 00/100 DOLLARS ($40,000,000.00), or so much of said sum as
has been advanced and is then outstanding under this Note, together with
interest thereon as hereinafter set forth.

﻿

Notwithstanding anything in this Note to the contrary, if Bank demands payment
of this Note and no Default  has occurred  or exists,  then this Note and all
principal, interest and other sums due hereunder shall be payable in full on the
Demand Payment  Date,  as defined below. If Bank demands payment in full of this
Note and a Default has occurred or exists, then this Note and all
principal,  interest and other sums due hereunder shall be payable in full upon
such demand. As used herein, the "Demand Payment Date" shall mean the earlier to
occur of (i) ninety (90) days after the Bank demands payment of this Note, or
(ii) the occurrence of a  Default.  Nothing in this paragraph alters the
discretionary nature of this Note, and Bank shall have no obligation to make any
advances to the undersigned pursuant to this Note at any time.

﻿

This Note is made in connection with a Credit Agreement between the
undersigned  and  Bank dated of even date herewith  (as it may be amended from
time to time, the "Agreement"), the provisions of which are incorporated herein
by this reference. In the event of any conflict between the provisions of this
Note and the provisions of the Agreement, the provisions of the Agreement shall
govern and control.

﻿

Anything in this Note to the contrary notwithstanding, the aggregate principal
amount at any one time outstanding under this Note shall never exceed the lesser
of the Maximum Line Amount (as defined in the Agreement) or the Borrowing Base
(as defined in the Agreement). The undersigned shall immediately make all
payments necessary to comply with this provision. The undersigned hereby
acknowledges and agrees that nothing in this paragraph imposes any obligation on
the Bank to make or continue any advances under this Note.

﻿

This Note is a note under which Advances, repayments and re-Advances may be made
from time to time, subject to the terms and conditions of this Note.

﻿

AT NO TIME SHALL THE BANK BE UNDER ANY OBLIGATION TO MAKE ANY ADVANCES TO
THE  UNDERSIGNED  PURSUANT TO THIS NOTE (NOTWITHSTANDING ANYTHING EXPRESSED OR
IMPLIED IN THIS NOTE OR ELSEWHERE TO THE CONTRARY, INCLUDING, WITHOUT
LIMITATION, IF THE BANK SUPPLIES THE UNDERSIGNED WITH A BORROWING FORMULA) AND
THE BANK, AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE,  AND IN ITS SOLE
DISCRETION,  MAY REFUSE TO MAKE ADVANCES TO THE UNDERSIGNED WITHOUT INCURRING
ANY LIABILITY DUE TO THIS REFUSAL AND WITHOUT AFFECTING THE UNDERSIGNED'S
LIABILITY UNDER THIS NOTE FOR ANY AND ALL AMOUNTS ADVANCED.

The preceding sentence shall not apply to this Note if this Note is secured by a
deed of trust or mortgage covering real property.

﻿

Subject to the terms and conditions of this Note, each of the Advances made
hereunder shall bear interest at the Applicable Interest Rate.

﻿

Unless sooner demanded, accrued and unpaid interest on the unpaid principal
balance  of each outstanding  Advance hereunder shall be payable monthly, in
arrears, on the first Business Day of each  month. Interest accruing
hereunder  shall be computed  on the  basis of a year of 360 days, and shall be
assessed for the actual number of days elapsed, and in such computation, effect
shall be given to any change in the Applicable Interest Rate as a result of any
change in the Daily Adjusting LIBOR Rate or, to the extent applicable, the Prime
Referenced Rate, on the date of each such change.

﻿

Upon demand and from and after the occurrence of any Default hereunder, and so
long as any such Default remains unremedied or uncured thereafter, the
Indebtedness outstanding  under this Note shall bear interest at a per annum
rate of three percent (3%) above the otherwise Applicable Interest Rate(s),
which interest shall be payable upon demand. In addition to the foregoing, a
late payment charge equal to five percent (5%) of each late payment hereunder
may be charged  on any payment  not received by  Bank within  twenty (20)
calendar days after the payment due date therefor, but acceptance of payment of
any such charge shall not constitute a waiver of any Default hereunder.

﻿

In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law.

﻿

THE MAXIMUM INTEREST RATE SHALL NOT EXCEED THE HIGHEST APPLICABLE USURY CEILING.

﻿

﻿

-1-

Detroit_15407696_4

 

 

--------------------------------------------------------------------------------

 

The amount and date of each Advance, its Applicable Interest Rate and the amount
and date of any repayment shall be noted  on  Bank's records, which records
shall be conclusive evidence thereof, absent manifest error; provided, however,
any failure by Bank to make any such notation, or any error in any such
notation, shall not relieve the undersigned of its/their obligations to repay
Bank all amounts payable by the undersigned to Bank under or pursuant to this
Note, when due in accordance with the terms hereof.

﻿

The undersigned may request an Advance hereunder either (i) upon the delivery to
Bank of a written Request for Advance duly completed and executed by the
undersigned (as herein provided), or (ii) to the extent applicable, pursuant to
a request  submitted through Bank's Loan Management System (each a "Request"),
in each case, subject to the following: (a) Bank shall not have made demand
hereunder and no Default, or any condition or event which, with the giving of
notice or the running of time, or both, would constitute a Default, shall have
occurred and be continuing  or exist under this Note; (b) each such
Request  shall be delivered to Bank by 2:00 p.m. (San Jose, California time) on
the proposed date of the requested Advance; (c) after giving effect to such
Advance, the aggregate principal amount of Advances made under this Note
(excluding refundings and conversions of outstanding Advances)  shall not exceed
the Loan Amount; and (d) a Request, once delivered or submitted to Bank, shall
not be revocable by the undersigned provided, however, as aforesaid, Bank shall
not be obligated to make any Advance under this Note.

﻿

In the event that the undersigned is unable to request Advances hereunder
through the Bank's Loan Management System, Advances hereunder may be requested
by delivery or submission to Bank by hand delivery, first class mail, overnight
courier, facsimile, email or other means of delivery acceptable to Bank, of a
written Request for Advance duly completed and executed by the undersigned.
Advances hereunder may be requested in the undersigned's discretion by
telephonic notice to Bank. Any Advance requested by telephonic notice shall be
confirmed by the undersigned that same day by submission to Bank of a written
Request for Advance, as provided herein. The undersigned acknowledge(s) that if
Bank makes an Advance based on a request made by telephone, facsimile, email or
other means of delivery (other than by hand delivery, first class mail or
overnight courier), it shall be for the undersigned's convenience and all risks
involved in the use of any such procedure shall be borne by the undersigned, and
the undersigned expressly agree(s) to indemnify and hold Bank harmless therefor.
Bank shall have no duty to confirm the authority of anyone requesting an Advance
by telephone, facsimile, email or any such other means of delivery. In the event
that the undersigned elect(s) to request Advances by telephonic notice,
facsimile, email or other means of delivery acceptable to Bank, the undersigned
acknowledge(s) and agree(s) that Bank may impose or require such verification,
authentication and other procedures  as  Bank may require from time to  time.

﻿

If the Daily Adjusting LIBOR Rate is not otherwise available to the undersigned
as the basis for the Applicable Interest Rate hereunder for the principal
Indebtedness outstanding hereunder in accordance with the terms  of this
Note,  the Prime Referenced  Rate shall be the basis for the Applicable Interest
Rate hereunder in respect of such Indebtedness for  such period, subject  in all
respects  to the terms and conditions of this Note. The foregoing shall not in
any way whatsoever limit or otherwise affect Bank's right to make demand for
payment of all or any part of the Indebtedness hereunder at any time in Bank's
sole and absolute discretion  or any of Bank's  rights or remedies under this
Note upon the occurrence of any Default hereunder, or any condition or event
which, with the giving of notice or the running of time, or both, would
constitute a Default.

﻿

In the event that any payment under this Note becomes due and payable on any day
which  is not a Business  Day,  the due date  thereof shall be extended to the
next succeeding Business Day, and, to the extent applicable, interest shall
continue to accrue and be payable thereon during such extension at the rates set
forth in this Note.

﻿

All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are
in  funds  not  available  until collected, said payments shall continue to bear
interest until collected.

﻿

The undersigned may prepay all or part of the outstanding balance  of any
Indebtedness  under this Note at any time without  premium or penalty. Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid.

﻿

For any Daily Adjusting LIBOR Rate Advance, if Bank shall designate a LIBOR
Lending Office which maintains books separate from those of the rest of Bank,
Bank shall have the option of maintaining and carrying such Advance on the books
of such LIBOR Lending Office.

﻿

If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the Daily Adjusting LIBOR Rate, or (b) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts or for the relative maturities are not
being offered to Bank for any applicable Daily Adjusting LIBOR Rate Advance, or
(c) the Applicable Interest Rate will not accurately or fairly cover or reflect
the cost to Bank of maintaining any of the Indebtedness under this Note based
upon the Daily Adjusting LIBOR Rate, then Bank shall forthwith give notice
thereof to the undersigned.  Thereafter,  until Bank notifies the undersigned
that such conditions or circumstances no longer exist, the right of the
undersigned to request a Daily Adjusting LIBOR Rate Advance shall be suspended,
and the Prime Referenced Rate shall be the basis for the Applicable Interest
Rate for all Indebtedness hereunder during such period of time.

﻿

If any Change in Law shall make it unlawful or impossible for the Bank (or its
LIBOR Lending Office) to make or maintain any Advance with interest based upon
the Daily Adjusting LIBOR Rate, Bank shall forthwith give notice thereof to the
undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the right of the undersigned to
request a Daily Adjusting LIBOR Rate Advance shall be suspended, and thereafter,
the Prime Referenced Rate shall be the basis for the Applicable

-2-

Detroit_15407696_4

 

 

--------------------------------------------------------------------------------

 

Interest Rate for the Indebtedness hereunder.

﻿

If any Change in Law shall (a) subject Bank (or its LIBOR Lending Office) to any
tax, duty or other charge with respect to this Note or  any Indebtedness
hereunder, or shall change the basis of taxation  of payments  to Bank (or its
LIBOR Lending  Office)  of the principal of or interest under this Note or any
other amounts due under this Note in respect thereof (except for changes in the
rate of tax on the overall net income of Bank or its LIBOR Lending Office
imposed by the jurisdiction in which Bank's principal executive office or LIBOR
Lending Office is located); or (b) impose, modify or deem applicable any reserve
(including, without  limitation,  any imposed  by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Bank (or its
LIBOR Lending Office), or shall impose on Bank (or its LIBOR Lending Office)  or
the foreign exchange  and interbank markets  any other condition affecting this
Note or the Indebtedness  hereunder;  and the result  of any of the foregoing is
to increase the cost to Bank of maintaining any part of the Indebtedness
hereunder or to reduce the amount of any sum received or receivable by Bank
under this Note by an amount deemed by the Bank to be material, then the
undersigned  shall pay  to Bank, within thirty (30) days of the undersigned's
receipt of written notice from Bank demanding such compensation, such additional
amount or amounts as will compensate Bank for such increased cost or reduction.
A certificate of Bank, prepared in good faith and in reasonable detail by Bank
and submitted by Bank to the undersigned, setting forth the basis for
determining such additional amount or amounts necessary to compensate Bank shall
be conclusive and binding for all purposes, absent manifest error.

﻿

In the event that any Change in Law affects or would affect the amount of
capital or liquidity required or expected to be maintained by Bank (or any
corporation controlling Bank), and Bank determines that the amount of such
capital or liquidity is increased by or based upon the existence of any
obligations of Bank hereunder  or the maintaining  of any
Indebtedness  hereunder,  and such increase  has the effect of reducing the rate
of return on Bank's (or such controlling corporation's) capital  as a
consequence  of such  obligations  or the maintaining of such Indebtedness
hereunder to a level below that which Bank (or
such  controlling  corporation)  could  have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy and
liquidity), then the undersigned shall pay to Bank, within fifteen (15) days of
the undersigned's receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation)  for any increase  in the  amount of capital and/or
liquidity and reduced rate of return which Bank reasonably determines to be
allocable to the existence of any obligations of the Bank hereunder or to
maintaining any Indebtedness hereunder. A certificate of Bank as to the amount
of such compensation, prepared in good faith and in reasonable detail by the
Bank and submitted by Bank to the undersigned, shall be

, conclusive and binding for all purposes absent manifest error.

﻿

This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all
modifications, renewals or extensions of it, whether joint or several, contingent or absolute, now existing or later arising, and however
evidenced and whether incurred voluntarily or involuntarily, known or unknown, or originally payable to the Bank or to a third party and
subsequently acquired by Bank including, without limitation, any late charges;
loan fees or charges; overdraft indebtedness; costs
incurred by Bank in establishing, determining,
continuing or defending the validity or priority
of any security interest, pledge or other
lien or in pursuing any of its rights or remedies under any loan document (or otherwise) or in connection with any proceeding involving
the Bank as a result of any financial accommodation to the undersigned (or any
of them); and reasonable costs and expenses of attorneys and paralegals, whether
inside or outside counsel is used, and whether any suit or other action is
instituted, and to court costs if suit or action is instituted, and whether any
such fees, costs or expenses are incurred at the trial court level or on appeal,
in
bankruptcy, in administrative proceedings, in probate proceedings or otherwise (collectively "Indebtedness"), are secured by and the
Bank is granted a security interest in and lien upon all items deposited in any account of any of the undersigned with the Bank and by
all proceeds of these items (cash or otherwise), all account balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the Bank and by any other collateral, rights
and properties
described in the Agreement, the Loan Documents (as defined in the Agreement), and each and every deed of trust, mortgage, security
agreement, pledge, assignment and other security or collateral agreement which has been, or will at any time(s) later be, executed by
any (or all) of the undersigned to or for the
benefit of the Bank (collectively "Collateral"). Notwithstanding the
above, (i) to the extent
that any portion of the Indebtedness is a consumer loan, that portion shall not be secured by any deed of trust or mortgage on or other
security interest in any of the undersigned's principal dwelling or in any of
the undersigned's real property which is not a purchase
money security interest as to that portion, unless expressly provided to the contrary in another place, or (ii) if the undersigned (or any
of them) has (have) given or give(s) Bank a deed of trust or mortgage covering California real property, that deed of trust or mortgage
shall not secure this Note or any other indebtedness of the undersigned (or any of them), unless expressly provided to the contrary in
another place, or (iii) if the undersigned
(or any of them) has (have) given or give(s) the Bank a deed of trust or mortgage covering real
property which, under Texas law, constitutes the homestead
of such person, that deed of trust or mortgage shall not secure this Note
or any other indebtedness of the undersigned (or any of them) unless expressly provided to the contrary in another place.

﻿

If (a) the undersigned (or any of them) or any guarantor under a guaranty of all
or part  of the Indebtedness  ("guarantor'') (i) fail(s)  to pay this Note or
any of the Indebtedness when due, by maturity, acceleration  or otherwise, or
fail(s) to pay any Indebtedness  owing on a demand basis upon demand; or (ii)
fail(s) to comply with any of the terms or provisions  of any agreement
between  the undersigned (or any of them) or any guarantor and the Bank, and any
such failure continues beyond any applicable grace or cure period, if any,
expressly provided with respect thereto; or (iii) become(s) insolvent or the
subject of a voluntary or involuntary  proceeding  in bankruptcy, or a
reorganization, arrangement or creditor composition proceeding, (if a business
entity) cease(s) doing business as a going concern, (if a natural person) die(s)
or become(s) incompetent, (if a partnership) dissolve(s) or any general partner
of it dies, becomes incompetent or becomes the subject of a bankruptcy
proceeding, or (if a corporation or a limited liability company) is the subject
of a dissolution, merger or consolidation; or (b) any warranty or representation
made by any of the undersigned or  any  guarantor in connection with this Note
or any of the Indebtedness shall be discovered to be untrue or incomplete; or
(c) there is any termination, notice of termination, or breach of any guaranty,
pledge, collateral assignment or subordination agreement relating to all

﻿

-3-

Detroit_15407696_4

 

 

--------------------------------------------------------------------------------

 

or any part of the Indebtedness; or (d) there is any failure by any of the
undersigned or any guarantor to pay when due any of its indebtedness (other than
to the Bank) or in the observance or performance of any term, covenant or
condition in any document
evidencing, securing or relating to such indebtedness; or (e) the Bank deems itself insecure, believing that the prospect of payment or
performance of this Note or any of the Indebtedness is impaired or shall fear deterioration, removal or waste of any of the Collateral; or

(f) there is filed or issued a levy or writ of attachment or garnishment or
other like judicial process upon the undersigned (or any  of  them) or any
guarantor or any of the Collateral, including, without limit, any accounts of
the undersigned (or any of them)  or any guarantor with the Bank; or (g) an
"Event of Default" as defined in the Agreement occurs or exists; then the Bank,
upon the occurrence and at any time during the continuance or existence of any
of these events (each a "Default"), may,  at its option  and
without  prior  notice to the undersigned (or any of them), cease advancing
money or extending credit to or for the benefit  of the undersigned  under this
Note or any other agreement between the undersigned and Bank, terminate this
Note as to any future  liability  or obligation  of  Bank, but without affecting
Bank's rights and security interests in any Collateral and the Indebtedness of
the undersigned to Bank, declare any or all of the Indebtedness  to be
immediately  due and payable (notwithstanding any provisions  contained in the
evidence of it to the contrary), sell or liquidate  all or any portion of the
Collateral, set off against the Indebtedness  any amounts  owing by the Bank to
the undersigned (or any of them), charge interest at the default rate provided
in the document evidencing the relevant Indebtedness and exercise any one or
more of the rights and remedies granted to the Bank by any agreement  with the
undersigned  (or any of them) or given to it under applicable law. In addition,
if this Note is secured by a deed of trust or mortgage covering real property,
then the trustor or mortgagor shall not mortgage or pledge the mortgaged
premises as security for any other indebtedness or obligations. This Note,
together with all other indebtedness secured by said deed of trust or mortgage,
shall become due and payable  immediately, without notice, at the option of the
Bank, (a) if said trustor or mortgagor  shall mortgage  or pledge  the
mortgaged  premises  for any other indebtedness or obligations or shall convey,
assign or transfer the mortgaged premises  by deed,
installment  sale  contract  or other instrument, or (b) if the title to the
mortgaged premises shall become vested in any other person or party in any
manner whatsoever, or (c) if there is any disposition (through one or more
transactions) of legal or beneficial title to a controlling interest of said
trustor or mortgagor.

﻿

Except as otherwise expressly provided in the second paragraph on page 1 of this
Note, the undersigned hereby expressly acknowledge(s) and agree(s) that this
Note is a demand note and matures upon issuance, and that the  Indebtedness
hereunder shall be payable upon demand (unless earlier payment is required in
accordance with the terms and conditions of this Note), and that Bank may, at
any time in its sole and absolute discretion, without notice and without reason
and whether  or not any Default shall have occurred and/or exist under this
Note, without notice, demand that this Note and  the Indebtedness hereunder be
immediately paid in full. The Bank may from time to time make  demand  for
partial  payments under this Note and these demands shall not preclude the Bank
from  demanding  at any time that this Note be immediately paid in full.
Further, the demand nature of this Note shall not be deemed to be modified,
limited or otherwise affected by any reference to any Default in this Note, and
to the extent that there are any references to any Default(s) hereunder, such
references are for the purpose of permitting Bank to accelerate any Indebtedness
not on a demand basis and to receive  interest at the applicable default rate
provided in the document evidencing the relevant Indebtedness.

﻿

The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned (or any of them)  with the Bank for  any and all  sums due hereunder
when due; provided, however,  that such authorization  shall not affect any of
the undersigned's  obligation  to pay to the Bank all amounts when due, whether
or not any such account balances  that are maintained  by the undersigned  with
the Bank are insufficient to pay to the Bank any amounts when due, and to the
extent that such accounts are insufficient to pay to the Bank all such amounts,
the undersigned shall remain liable for any deficiencies until paid in full.

﻿

If this Note is signed by two or more parties  (whether by all as makers  or by
one or more as an accommodation  party or otherwise),  the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors
and assigns.

﻿

The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices, and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3605 of the Uniform Commercial Code
and waive(s) all  other  suretyship defenses or right to discharge. The
undersigned agree(s) that the Bank has the right to sell, assign,  or grant
participations or any  interest in, any or all of the Indebtedness, and that, in
connection  with this right, but without limiting its ability to make other
disclosures to the full extent allowable, the Bank may disclose all documents
and information which the Bank now or later has relating to the undersigned or
the Indebtedness. The undersigned agree(s)  that the Bank may provide
information  relating to this Note or relating to the undersigned to the Bank's
parent, affiliates, subsidiaries and service providers.

﻿

The undersigned agree(s) to pay or reimburse to Bank, or any other holder or owner of this Note, on demand,
any and all costs and expenses of Bank (including, without limit, court costs,
legal expenses and reasonable attorneys' fees, whether inside or outside counsel
is used, whether or not suit is instituted, and, if suit is instituted, whether
at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in connection with the
preparation, execution, delivery,
amendment, administration, and performance of this Note and the related documents, or incurred in collecting or attempting to collect
this Note or the Indebtedness, or incurred in any other matter or proceeding relating to this Note or the Indebtedness.

﻿

The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note
and agree(s) that the terms and conditions of this Note may not be amended, waived or modified except in a writing signed by an

-4-

Detroit_l5407696_4

 

 

--------------------------------------------------------------------------------

 

officer of the Bank expressly stating that the writing constitutes an amendment,
waiver or modification  of the terms  of this  Note. As used in this Note, the
word "undersigned" means, individually and collectively, each maker,
accommodation party, endorser and other party signing this Note in a similar
capacity. If any provision of this Note is unenforceable  in whole  or part for
any reason,  the  remaining provisions shall continue to be effective. THIS NOTE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

﻿

For the purposes of this Note, the following terms have the following meanings:

﻿

"Advance" means a borrowing requested by the undersigned and made by Bank under
this Note, and shall include a Daily Adjusting LIBOR Rate Advance and (subject
to the terms of this Note) a Prime-based Advance.

﻿

"Applicable Interest Rate" means the Daily Adjusting LIBOR Rate plus the
Applicable Margin or (subject to the terms of this Note) the Prime Referenced
Rate plus the Applicable Margin, as otherwise determined in accordance with the
terms and conditions of this Note.

﻿

"Applicable Margin" means two and three hundred seventy five thousandths percent
(2.375%) per annum.

﻿

"Business Day" means any day, other than a Saturday, Sunday or any other day designated as a holiday under Federal or applicable
State statute or regulation, on which Bank is open for all or substantially all
of its domestic and international business (including
dealings in foreign exchange) in Detroit, Michigan, and, in respect of notices and determinations relating to the Daily Adjusting LIBOR
Rate, also a day on which dealings in dollar deposits are also carried on in the London interbank market and on which banks are open
for business in London, England.

﻿

"Change in Law" means the occurrence,  after the date hereof, of any of the
following: (i) the adoption or introduction  of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule  or regulation by any Governmental Authority, or (iii) the
issuance, making or implementation by any Governmental Authority of any
interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including, without limitation, any
risk-based capital guidelines or any interpretation, administration, request,
regulation, guideline, or directive relating to liquidity. For purposes of this
definition, (x) a change in law, treaty,  rule,  regulation,  interpretation,
administration or implementation shall include, without limitation, any change
made or which becomes effective on the basis of a law, treaty,
rule,  regulation,  interpretation administration or implementation then in
force, the effective date of which change is delayed by the terms of such law,
treaty, rule, regulation, interpretation, administration or implementation, and
(y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a "Change in Law", regardless of
the  date  enacted,  adopted, issued or promulgated, whether before or after the
date hereof, and (z) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel 111, shall each be deemed
to be a "Change in Law", regardless of the date enacted, adopted, issued
or implemented.

﻿

"Daily Adjusting LIBOR Rate" means, for any day, a per annum interest rate which
is equal to the quotient of the following:

﻿

(a)



for any day, the per annum rate of interest determined on the basis of the rate
for deposits in  United States  Dollars  for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service at
or about 11:00 a.m. (London, England time) (or as soon thereafter as practical)
on such day, or if such day is not a Business Day, on  the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the "Daily Adjusting LIBOR Rate" for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or, in the absence of such other
service, the "Daily Adjusting LIBOR Rate" for such day shall, instead, be
determined based upon the average of the rates at which Bank is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter
as practical), on such day, or if such day is not a Business Day, on the
immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the principal amount of Indebtedness outstanding hereunder
which is to bear interest on the basis of such Daily Adjusting LIBOR  Rate  and
for a period equal to one (1) month;

﻿

divided by

﻿

(b)



1.00 minus the maximum rate (expressed as a decimal) on such day at which Bank
is required to maintain reserves on "Euro­ currency Liabilities" as defined in
and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or,    if such regulation or definition is modified, and as long as Bank
is required to maintain reserves  against  a  category  of liabilities which
includes eurodollar deposits or includes a category of assets which
includes  eurodollar  loans,  the rate at which such reserves are required to be
maintained on such category;

﻿

provided, however, and notwithstanding anything to the contrary set forth in
this Note, if at any time the Daily Adjusting LIBOR Rate determined as provided
above would be less than the Daily Adjusting LIBOR Floor then the Daily
Adjusting LIBOR  Rate shall be deemed to be the Daily Adjusting LIBOR Floor per
annum for all purposes of this Note, except for any portion of any outstanding
Advance(s) hereunder or any principal Indebtedness outstanding under this Note
which, at any such time, is/are subject to any

-5-

Detroit_15407696_4

 

 

--------------------------------------------------------------------------------

 

Specified Hedging Agreement, in which case, the Daily Adjusting LIBOR Rate for
such portion of such Advance(s) and Indebtedness shall be determined without
giving effect to the Daily Adjusting LIBOR Floor. Each calculation by Bank of
the Daily Adjusting  LIBOR Rate shall be conclusive and binding for all
purposes, absent manifest error.

﻿

"Daily Adjusting LIBOR Floor" shall mean zero percent (0%) per annum.

﻿

"Daily Adjusting LIBOR Rate Advance" means an Advance of which the Applicable
Interest Rate is based  on the  Daily  Adjusting LIBOR Rate.

﻿

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank  or  other  entity  exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).

﻿

"LIBOR Lending Office" means Bank's office located in the Cayman Islands,
British West Indies, or such other branch  of Bank,  domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to
the undersigned.

﻿

"Loan Amount" means the face amount of this Note as set forth at the top of Page
1 hereof.

﻿

"Prime Rate" means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may  vary from  time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.

﻿

"Prime-based Advance" means an Advance of which the Applicable  Interest Rate is
based at the Prime Referenced  Rate subject  to  the terms of this Note.

﻿

"Prime Referenced Rate" means a per annum interest rate which is equal to the
Prime  Rate, but in no event  less than two and one­  half percent (2.50%)
per annum.

﻿

"Request for Advance" means a Request for Advance issued by the undersigned
under this Note in the form annexed to this Note as Exhibit "A".

﻿

"Specified Hedging Agreement" means any agreement or other documentation between
the undersigned (or any of them) and Bank providing for an interest rate swap
that does not provide for a minimum rate of the Daily Adjusting LIBOR Floor with
respect to determinations of the Daily Adjusting LIBOR Rate for the purposes of
such interest rate swap (e.g., determines the floating amount by using the
"negative interest rate method" rather than the "zero interest rate method" in
the case of any such interest rate swap made under any master agreement or other
documentation published by the International Swaps and Derivatives Association,
Inc.).

﻿

No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege.  The rights  of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.

﻿

THE UNDERSIGNED AND BANK, BY ACCEPTANCE  OF THIS NOTE, ACKNOWLEDGE  THAT THE
RIGHT TO TRIAL  BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO  CONSULT)  WITH  COUNSEL  OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO  TRIAL  BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR  IN ANYWAY  RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

﻿

This Note is dated and shall be effective as of the date set forth above.

BORROWER:

INSPIRE HOME LOANS INC., a Delaware Corporation

By:   /s/ James
Palda                                                                

Title:  
President                                                                           

﻿

﻿

﻿

19600 Fairchild Road, Suite 200IrvineCAOrange92612

-6-

Detroit:_15407696_4

 

 

--------------------------------------------------------------------------------

 

Street AddressCityStateCountryZip Code

﻿

﻿

﻿

 

 

 

 

 

 

For Bank Use OnlyI

LOAN OFFICER INITIALS

LOAN GROUP NAME

OBLIGOR NAME

I

 

 

 

LOAN OFFICER I.D. NO.

LOAN GROUP NO.

OBLIGOR NO.

 

NOTE NO.

 

AMOUNT

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

-7-

Detroit_15407696_4

 

 

--------------------------------------------------------------------------------

 

EXHIBIT"A" REQUEST FOR ADVANCE

The undersigned hereby request(s) COMERICA BANK ("Bank") to make an Advance to
the undersigned on

 ,,in the amount of  _

              Dollars($ _) under the Master Revolving Note  dated  as of May_,
2018,  issued by the undersigned to said Bank in the face amount of Forty
Million and 00/100 Dollars ($40,000,000.00) (the "Note").

﻿

The undersigned represent(s), warrant(s) and certify(ies) that no Default, or
any condition  or event  which, with the giving of notice or the running of
time, or both, would constitute a Default, has occurred and is continuing under
the Note, and none will exist upon the making of the Advance requested
hereunder. The undersigned further certify(ies) that upon advancing the sum
requested hereunder, the aggregate principal amount outstanding under the
Note  will not exceed the face amount thereof. If the amount advanced to the
undersigned under the Note shall at any time exceed the face amount thereof, the
undersigned will immediately pay such excess amount, without any necessity of
notice or demand.

﻿

The undersigned hereby authorize(s) Bank to disburse the proceeds of the Advance
being requested by this Request for Advance by crediting the account of the
undersigned with Bank separately designated by the undersigned.

﻿

Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the

Note.

﻿

 

Dated this  

day of , .

﻿

INSPIRE HOME LOANS INC., a Delaware corporation

﻿

By: _  Its: _

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

-8-

Detroit_l5407696_4

 

 

--------------------------------------------------------------------------------

 

﻿

SECURITY AGREEMENT

(Mortgage Warehousing)

﻿

As of May
4, 2018 for value received, the undersigned ("Debtor") pledges, assigns and grants to Comerica Bank
("Bank"), a continuing security interest and lien (any pledge, assignment,
security interest or other lien arising hereunder is sometimes referred to
herein as a "security interest") in the Collateral (as defined below) to secure
payment when due, whether by stated maturity, demand, acceleration or otherwise,
of all existing and future Indebtedness (as hereinafter defined) of Inspire Home
Loans Inc., a Delaware corporation (singularly and collectively if more than one
party "Borrower'') and/or Debtor to the Bank. "Indebtedness" shall mean any and
all indebtedness, obligations or liabilities of the Borrower and/or Debtor to
the Bank, howsoever arising, evidenced or incurred, whether absolute or
contingent, direct or indirect, voluntary or involuntary, liquidated  or
unliquidated, joint or several, and whether known or unknown, and whether
originally payable to the Bank or to a third party and subsequently acquired by
the Bank, including, without limitation, (a) any and all direct indebtedness of
the Borrower and/or Debtor to the Bank, including indebtedness evidenced by any
and all promissory notes; (b) any and all obligations or liabilities of the
Borrower and/or Debtor to the Bank arising under any guaranty where the Borrower
and/or Debtor has guaranteed the payment of indebtedness owing to the Bank from
a third party; (c)  any and all obligations or liabilities of the Borrower
and/or Debtor to the Bank arising from applications or agreements for the
issuance of letters of credit; (d) late charges, loan fees or charges and
overdraft indebtedness;

(e) any agreement to indemnify the Bank for environmental liability or to clean
up hazardous waste; (f) any and all indebtedness, obligations or liabilities for
which the Borrower and/or Debtor would otherwise be liable to the Bank were it
not for the invalidity, irregularity or unenforceability of them by reason of
any bankruptcy, insolvency or other law or order of any kind, or for any other
reason, including, without limit, liability for interest and attorneys' fees on,
or in connection with, any of the Indebtedness from and after the filing by or
against the Borrower and/or Debtor of a bankruptcy petition, whether an
involuntary or voluntary bankruptcy case, including, without limitation, all
attorneys' fees and costs incurred in connection with motions for relief from
stay, cash collateral motions, nondischargeability motions, preference liability
motions, fraudulent conveyance liability motions, fraudulent transfer liability
motions and all other motions brought by the Borrower, Debtor,  the Bank or
third parties in any way relating to the Bank's rights with respect to Borrower,
Debtor or third party and/or affecting any collateral securing any obligation
owed to Bank by the Borrower, Debtor or any third party, probate proceedings, on
appeal or otherwise; (g) any and all amendments, modifications, renewals and/or
extensions of any of the above, including, without limit, amendments,
modifications, renewals and/or extensions which are evidenced by new or
additional instruments, documents or agreements; (h) all costs incurred by Bank
in establishing, determining, continuing, or defending the validity or priority
of its security interest, or in pursuing its rights and remedies under this
Agreement or under any other agreement between Bank and the Borrower and/or
Debtor  or in connection with any proceeding involving Bank as a result of any
financial accommodation to Borrower, and/or Debtor; and (i) all costs of
collecting Indebtedness, including, without limit, attorneys' fees and costs.
Any reference in this Agreement to attorneys' fees shall be deemed a reference
to reasonable fees, charges, costs and expenses of counsel and paralegals,
whether inside or outside counsel is used, and whether or not a suit or action
is instituted, and to court costs if a suit or action is instituted, and whether
attorneys' fees or court costs are incurred at the trial court level, on appeal,
in a bankruptcy, administrative or probate proceeding or
otherwise. All  costs  and expenses shall be payable immediately by the Debtor
when incurred by the Bank, immediately upon demand, and until paid shall bear
interest at the highest per annum rate applicable to any of the
Indebtedness,  but not in  excess of the maximum rate permitted by law.

﻿

Debtor covenants, agrees, represents and warrants as follows:

﻿

1. Collateral. Collateral shall mean all of the following property Debtor now or
later owns or has an interest in, wherever located:

﻿

(a)



all Pledged Mortgage Loans, including without limitation, all promissory notes
or other instruments or agreements evidencing the indebtedness of obligors
thereon, all  mortgages, deeds to secure debt, deeds of trust and/or security
agreements securing, guaranteeing or otherwise relating thereto, all rights to
payment thereunder, all rights in the real property,

 

Detroit_15407712_3

--------------------------------------------------------------------------------

 

improvements and other tangible and intangible property and rights securing
payment of the indebtedness of the obligors thereon, or that are the subject of
such Mortgage Loans, all rights under documents related thereto, such as
guaranties and insurance policies (issued by governmental agencies or
otherwise), including, without limitation, mortgage and title insurance
policies, binders and commitments, fire and extended coverage insurance policies
(including the right to any return premiums) and, if applicable, flood and
earthquake insurance policies, participation certificates or agreements, FHA
insurance and VA guaranties, and all rights in cash deposits consisting of
impounds, insurance premiums or other funds held on account thereof;

﻿

(b)



all financing statements perfecting the security interest of any Pledged
Mortgage Loans or in the property securing any Pledged Mortgage Loans;

﻿

(c)



all rights of Debtor under any and all commitments issued by (i) Ginnie Mae,
Fannie Mae, Freddie Mac, another mortgage company or any other investor,
purchaser or securities issuer, to guarantee, purchase or invest any of the
Pledged Mortgage Loans or any MBS secured by, created from or representing any
interest in any of the Pledged Mortgage Loans, whether such MBS are evidenced by
book entry or certificate, based on or backed by any of them, or (ii) any broker
or investor to purchase any MBS, whether evidenced by book entry or certificate,
representing or secured by any interest in any of the Pledged Mortgage Loans,
together with, in either case, all rights to deliver Pledged Mortgage Loans
pursuant thereto and all proceeds arising from or pursuant to any and all such
commitments or resulting from the disposition of Pledged Mortgage Loans pursuant
thereto, including the Debtor's right and entitlement to receive the entire
purchase price paid for Pledged Mortgage Loans sold;

﻿

(d)



all rights to service, administer and/or collect any of the Pledged Mortgage
Loans at any date, and all rights to the payment of money on account of such
servicing, administration or collection activities;

﻿

(e)



all rights of Debtor in, to and under any MBS secured by, created from or
representing any interest in or otherwise relating to any of the Pledged
Mortgage Loans, whether such MBS are evidenced by book entry or certificate (the
Bank's security interest in each MBS created from, based on or backed by, in
whole or in part, any of the Pledged Mortgage Loans shall automatically exist
in, attach to, cover and affect all of the Debtor's right, title and interest in
that MBS when issued and its proceeds), all right to the payment of monies and
non-cash distributions on account of any of such MBS and all new, substituted
and additional securities at any time issued with respect thereto; all other
investment property (including, without limit, securities, securities
entitlements, and financial assets) secured by, created from or representing any
interest in or otherwise relating to any of the Pledged Mortgage Loans, together
with all investment property, financial assets, instruments or other property at
any time substituted for all or for any part of the foregoing, and all interest,
dividends, increases, profits, new investment property, financial assets,
instruments or other property and or other increments, distributions or rights
of any kind received on account of any of the foregoing, and all other income
received in connection therewith, constituting, relating to, or secured by any
of the foregoing Collateral;

﻿

(f)



all rights of Debtor in, to and under any agreements or other arrangements
(including without limitation, an interest rate swap agreement, an interest cap
agreement, and a forward sale agreement) entered into by Debtor to protect
itself against changes in interest rates or the market value of any of the
Pledged Mortgage Loans, including without limitation, all rights to payment
arising under such agreements or arrangements;

﻿

(g)



all files, documents, instruments, surveys, appraisals, bonds, certificates,
correspondence, computer programs, tapes, discs, cards, accounting records and
other books, records, agreements, information and data of Debtor relating to any
of the Pledged Mortgage Loans;

﻿

(h)



all Accounts Receivable (for purposes of this Agreement, "Accounts Receivable"
consists of all accounts, general intangibles (including, without limit, payment
intangibles and software), chattel

 

2

Detroit_15407712_3

--------------------------------------------------------------------------------

 

paper (including, without limit, electronic chattel paper and tangible chattel
paper), contract rights, deposit accounts, documents (including, without limit,
negotiable documents), instruments (including, without limit, promissory notes)
and rights to payment evidenced by chattel paper, documents or instruments,
health care insurance receivables, commercial tort claims, letters of credit,
letter of credit rights, supporting obligations, money and rights to payment for
money or funds advanced or sold) constituting or relating to any of the Pledged
Mortgage Loans;

﻿

(i)



all general intangibles (including, without limit, software) acquired or used in
connection with any of the Pledged Mortgage Loans;

﻿

U) all goods, instruments (including, without limit, promissory  notes),
documents  (including,  without limit, negotiable documents), policies and
certificates of insurance, deposit accounts, deposits, money, investment
property or other property (except real property which is not a fixture) which
are now or later in possession or control of Bank, or as to which Bank now or
later controls possession by documents or otherwise, constituting or relating to
any of the Pledged Mortgage Loans, including, but not limited to, the Advance
Account, the Cash Collateral Account, and the Operating Account (each as later
defined) and all money or other property now or later in such accounts;

﻿

(k)



account no(s). with Comerica Bank, in the name of Debtor, and all money or other
property now or later in such account;

﻿

(I)



the Custodial Account (as defined in the Credit Agreement) and all MBS and other
securities from time to time held in such account and all sums from time to time
on deposit in such account;

﻿

(m)



all additions, attachments, accessions, parts, replacements, substitutions,
renewals, interest, dividends, distributions, rights of any kind (including, but
not limited to, stock splits, stock rights, voting and preferential rights),
products, and all cash and non-cash proceeds of or pertaining to the above,
including, without limit, insurance and condemnation proceeds, and cash or other
property which were proceeds and are recovered by a bankruptcy trustee or
otherwise as a preferential transfer by Debtor; and

﻿

(n)



all of Debtor's books and records with respect to any of the foregoing
(including, without limit, computer software and the computers and equipment
containing said books and records).

﻿

In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of
that collateral.

﻿

As used herein, the following terms shall have the following meanings:

﻿

"Advance Account" shall mean account no. 1895261558 in the name of Debtor, into
which advances of the Line of Credit (as defined in the Credit Agreement) are
made, which advances are to be used by Debtor to originate or purchase Pledged
Mortgage Loans in accordance with the Credit Agreement, together with any
replacement or successor account thereto.

﻿

"Cash Collateral Account" shall mean account no. 1895261277 in the name of Bank
for the benefit of Debtor, which shall be a non-interest bearing deposit
account, into which the proceeds of any sale or other disposition of the
Collateral shall be paid, together with any replacement or successor account
thereto.

﻿

"Fannie Mae" shall mean the Federal National Mortgage Association and any
successor thereto or to the functions thereof.

﻿

"FHA" shall mean the Federal Housing Administration and any successor thereto or
to the functions thereof.

 

3

Detroit_15407712_3

--------------------------------------------------------------------------------

 

﻿

﻿

"Freddie Mac" shall mean the Federal Home Loan Mortgage Corporation and any
successor thereto or to

 

the functions thereof.

"Ginnie Mae" shall mean the Government National Mortgage Association and any
successor thereto or to

the functions thereof.

"MBS" shall mean a mortgage pass-through security, collateralized mortgage
obligation, real estate

mortgage investment conduit or other security that (i) is based on and backed by
an underlying pool of

Mortgage Loans and (ii) provides for payment by its issuer to its holder of
specified principal installments

-

and/or a fixed or floating rate of interest on the unpaid balance and for all
prepayments to be passed

 

through to the holder, whether issued in certificated or book-entry form and
whether or not issued,

 

guaranteed, insured or bonded by Ginnie Mae, Fannie Mae, Freddie Mac, an
insurance company, a private issuer or any other investor.

 

"Mortgage Loan" shall mean a one-to-four family, residential real estate loan
secured by a mortgage,

 

deed to secure debt, deed of trust or other security agreement, including (a)
the promissory note or other

 

instrument or agreement evidencing the indebtedness of the obliger thereon, (b)
the mortgage, deed to

 

secure deb( deed of trust and/or security agreements securing, guaranteeing
or otherwise  related thereto, (c) all rights to payment thereunder, (d) all
rights in the real property, improvements and other

 

tangible and intangible property and rights securing payment of the indebtedness
of the obliger thereon,

 

or that are the subject of such Mortgage Loan, (e) all rights under documents
related thereto, such as

 

guaranties and insurance policies (issued by governmental agencies or
otherwise), including, without

 

limitation, mortgage and title insurance policies, binders and commitments, fire
and extended coverage

 

insurance policies (including the right to any return premiums) and, if
applicable, flood and earthquake insurance policies, participation certificates
or agreements, FHA insurance and VA guaranties, and (f) all

 

rights in cash deposits consisting of impounds, insurance premiums or other
funds held on account

 

thereof.

 

"Operating Account" shall mean account no. 1895261541 in the name of Debtor with
Bank, Debtor's

 

general operating account with Bank, together with any replacement or successor
account thereto.

 

"Pledged Mortgage Loan" shall mean any Mortgage Loan (a) which is from time to
time delivered or

 

caused to be delivered to Bank (including delivery to a third party on behalf of
Bank), or comes into the possession, custody or control of Bank, or is
identified to Bank as collateral by any other means or

 

method, whether or not Bank has possession of the related promissory note, for
the purpose of

 

assignment or pledge in connection with the making of any advance of the
Indebtedness or otherwise, or

 

(b) with respect to which Bank has made an advance of the Indebtedness, or (c)
with respect to which Debtor has requested an advance of the Indebtedness, or
(d) which is now or at any time pledged,

 

hypothecated, assigned, transferred, or conveyed, or a security interest therein
granted, to Bank.

 

"VA" shall mean the Veterans Administration and any successor thereto or to the
functions thereof.

 

2.

Warranties, Covenants and Agreements. Debtor warrants, covenants and agrees as
follows:

 

2.1

Debtor shall furnish to Bank, in form and at intervals as Bank may request any
information Bank may

 

﻿

reasonably request and allow Bank to examine, inspect, and copy any of Debtor's
books and records. Debtor shall, at the request of Bank, mark its records and
the Collateral to clearly indicate the security

 

﻿

interest of Bank under this Agreement.

 

2.2

At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of Bank,

 

﻿

Debtor shall be deemed to have warranted that: (a) Debtor is the lawful owner of
the Collateral and has

 

﻿

the right and authority to subject it to a security interest granted to Bank;
(b) none of the Collateral is subject to any security interest other than that
in favor of Bank; (c) there are no financing statements on

 

﻿

file in respect to any of the Collateral, other than in favor of Bank; (d) no
person, other than Bank, has

 

﻿

possession or control (as defined in the Uniform Commercial Code) of any
Collateral of such nature that

 

 

4

Detroit_l5407712_3

--------------------------------------------------------------------------------

 

perfection of a security interest may be accomplished by control; and (e) Debtor
acquired its rights in the Collateral in the ordinary course of its business.

﻿

2.3



Debtor will keep the Collateral free at all times from all claims, liens,
security interests and encumbrances other than those in favor of Bank. Debtor
will not, without the prior written consent of Bank, sell, transfer  or lease,
or permit to be sold, transferred or leased, any or all of the Collateral. Bank
or its representatives may, at all reasonable times inspect the Collateral and
may enter upon all premises where the Collateral is kept or might be located.
Debtor shall reimburse Bank for all reasonable costs and expenses incurred by
Bank in connection with such inspections.

﻿

2.4



Debtor will do all acts and will execute and/or deliver or cause to be executed
and/or delivered all writings requested by Bank to establish, maintain and
continue an exclusive, perfected and first security interest of Bank in the
Collateral. By executing this Agreement and becoming bound by the terms hereof,
Debtor expressly authorizes the filing of financing statements and any
amendments thereto covering the Collateral, and authorizes Bank or its
representatives to take such other actions as may be necessary or appropriate to
perfect and maintain Bank's security interest in the Collateral. Debtor
acknowledges and agrees that Bank has no obligation to acquire or perfect any
lien on or security interest in any asset(s), whether realty or personality, to
secure payment of the Indebtedness, and Debtor is not relying upon assets in
which the Bank has or may have a lien or security interest for payment of the
Indebtedness. In the event that any Collateral, or any of Debtor's books or
records relating to any Collateral, is at any time located or stored at or upon
leased premises or with a bailee, warehouseman or other third party, Debtor
shall promptly provide written notice thereof to Bank and, upon Bank's request,
cause such lessor, bailee, warehouseman or other third party to execute and
deliver unto Bank such documents, instruments or agreements as Bank may
reasonably require, in each case in form and substance acceptable to Bank,
pursuant to which such lessor, bailee, warehouseman or other third party
acknowledges Bank's security interest in such Collateral and that it is holding
such Collateral for the benefit of Bank and permits Bank access to and
possession of such Collateral.

﻿

2.5



Debtor will pay, within the time that they can be paid without interest or
penalty, all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Collateral, except to the extent
contested in good faith and bonded in a manner satisfactory to Bank. If Debtor
fails to pay any of these taxes, assessments, or other charges in the time
provided above, Bank has the option (but not the obligation) to do so and Debtor
agrees to repay all amounts so expended by Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness. Any such payments made by Bank shall not constitute
(a) any agreement by Bank to make similar payments in the future, or (b) a
waiver by Bank of any Event of Default under this Agreement. Bank need not
inquire as to, or contest the validity of, any such taxes, assessments and
similar charges, and the usual official notice of such taxes, assessments and
similar charges shall be conclusive evidence that the same are validly due and
owing. Such payments shall constitute Indebtedness secured by this Agreement.

﻿

2.6



Debtor will keep the Collateral in good condition and will protect it from loss,
damage, or deterioration from any cause. Debtor has and will maintain at all
times (a) with respect to the Collateral, insurance under an "all risk" policy
against fire and other risks customarily insured against, and (b) public
liability insurance and other insurance as may be required by law or reasonably
required by Bank. All of such insurance policies shall be in amount, form and
content, and written by companies as may be satisfactory to Bank, and shall
contain a lender's loss payable endorsement in favor of and acceptable to Bank.
All such. policies shall contain a provision whereby they may not be canceled or
materially amended except upon thirty (30) days' prior written notice to Bank.
Debtor will promptly deliver to Bank, at Bank's request, evidence satisfactory
to Bank that such insurance has been so procured and, with respect to casualty
insurance, made payable to Bank. Debtor hereby appoints Bank, or any employee or
agent of Bank, as Debtor's attorney-in-fact, which appointment is coupled with
an interest and irrevocable, and authorizes Bank, or any employee or agent of
Bank, on behalf of Debtor, to adjust and compromise any loss under said
insurance and to endorse any check or draft payable to Debtor in connection with
returned or unearned premiums on said insurance or the proceeds of said
insurance, and any amount so collected may be applied toward satisfaction of the
Indebtedness; provided, however, that Bank shall not be

 

5

Detroit_15407712_3

--------------------------------------------------------------------------------

 

required hereunder so to act. If Debtor fails to maintain satisfactory
insurance, Bank has the option (but not the obligation) to do so and Debtor
agrees to repay all amounts so expended to Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness. Such amounts so expended by Bank shall constitute
Indebtedness secured by this Agreement.

﻿

2.7



On each occasion on which Debtor evidences to Bank the account balances on and
the nature and extent of the Accounts Receivable, Debtor shall be deemed to have
warranted that, except as otherwise indicated: (a) each of those Accounts
Receivable is valid and enforceable without performance by Debtor of any act;
(b) each of those account balances are in fact owing; (c) there are no setoffs,
recoupments, credits, contra accounts, counterclaims or defenses against any of
those Accounts Receivable; (d) as to any Accounts Receivable represented by a
note, trade acceptance, draft or other instrument or by any chattel paper or
document, the same has/have been endorsed and/or delivered by Debtor to Bank;
(e) Debtor has not received with respect to any Account Receivable, any notice
of the death of the related account debtor, nor of the dissolution, liquidation,
termination of existence, insolvency, business failure, appointment of a
receiver for, assignment for the benefit of creditors by, or filing of a
petition  in bankruptcy by or against, the account debtor; and (f) as to each
Account Receivable, except as may be expressly permitted by Bank to the contrary
in another document, the account debtor is not an affiliate of Debtor, the
United States of America or any department, agency or instrumentality of it, or
a citizen or resident of any jurisdiction outside of the United States. Debtor
will do all acts and will execute all writings requested by Bank to perform,
enforce performance of, and collect all Accounts Receivable. Debtor will deliver
to Bank such documents, instruments and other writings evidencing or otherwise
relating to the Accounts Receivable as Bank may reasonably request from time to
time. Debtor shall neither make nor permit any modification, compromise or
substitution for any Account Receivable without the prior written consent of
Bank. Bank may at any time and from time to time verify Accounts Receivable
directly with account debtors or by other methods acceptable to Bank without
notifying Debtor. Debtor agrees, at Bank's request, to arrange or cooperate with
Bank in arranging for verification of Accounts Receivable.

﻿

2.8



Debtor at all times shall be in strict compliance with all applicable laws,
including, without limit, any laws, ordinances, directives, orders, statutes, or
regulations an object of which is to regulate or improve health, safety, or the
environment ("Environmental Laws").

﻿

2.9



If Bank, acting in its sole discretion, redelivers Collateral to Debtor or
Debtor's designee for the purpose of

(a) the ultimate sale or exchange thereof; or {b) presentation, collection,
renewal, or registration of transfer thereof; or (c) loading, unloading,
storing, shipping, transshipping, manufacturing, processing or otherwise dealing
with it preliminary to sale or exchange; such redelivery shall be in trust for
the benefit of Bank and shall not constitute a release of Bank's security
interest in it or in the proceeds or products of it, unless Bank specifically so
agrees in writing. If Debtor requests any such redelivery, Debtor expressly
authorizes Bank to file a financing statement in form and substance satisfactory
to Bank in respect  of such Collateral. Any proceeds of Collateral coming into
Debtor's possession as a result of any such redelivery shall be held in trust
for Bank and immediately delivered to Bank for application on the Indebtedness.
Bank may (in its sole discretion) deliver any or all of the Collateral to
Debtor, and such delivery by Bank shall discharge Bank from all liability or
responsibility for such Collateral. Bank, at its option, may require delivery of
any Collateral to Bank at any time with such endorsements or assignments of the
Collateral as Bank may request.

﻿

2.1O   At any time and without notice, Bank may,  as to any Collateral:  (a)
cause any or all of such Collateral to be transferred to its name or to the name
of its nominees; (b) receive or collect, by legal proceedings or otherwise, all
dividends, interest, principal payments and other sums and all other
distributions  at any time payable or receivable on account of such Collateral,
and hold the same as Collateral, or apply the same to the Indebtedness, the
manner and distribution of the application to be in the sole discretion of Bank;
(c) enter into any extension, subordination, reorganization, deposit, merger or
consolidation agreement or any other agreement relating to or affecting such
Collateral, and deposit or surrender control of such Collateral, and accept
other property in exchange for such Collateral and hold or apply the property or
money so received pursuant to this Agreement; and (d) take such actions in its
own name or in Debtor's name as Bank, in its sole discretion, deems necessary or
appropriate to establish exclusive

﻿

6

Detroit_l5407712_3

 

 

--------------------------------------------------------------------------------

 

control (as defined in the Uniform Commercial Code) over any Collateral of such
nature that perfection of the Bank's security interest may be accomplished by
control.

﻿

2.11



Bank may assign any of the Indebtedness and deliver any or all of the Collateral
to its assignee, who then shall have with respect to Collateral so delivered all
the rights and powers of Bank under this Agreement, and after that Bank shall be
fully discharged from all liability and responsibility with respect  to
Collateral so delivered.

﻿

2.12



Debtor shall defend, indemnify and hold harmless Bank, its employees, agents,
shareholders, affiliates, officers, and directors from and against any and all
claims, damages, fines, expenses, liabilities or causes of action of whatever
kind, including, without limit, consultant fees, legal expenses, and attorneys
fees, suffered by any of them as a direct or indirect result of any actual or
asserted violation of any law, including, without limit, Environmental Laws, or
of any remediation relating to any property  required by any law, including,
without limit, Environmental Laws, except and to the extent (but only to the
extent) caused by Bank's gross negligence or willful misconduct. The obligations
contained in this Section shall survive termination of this Agreement.

﻿

2.13



Debtor delivers this Agreement based solely on Debtor's independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Debtor assumes
full responsibility for obtaining any further information concerning the
Borrower's financial condition, the status of the Indebtedness or any other
matter which the Debtor may deem necessary or appropriate now or later. Debtor
waives any duty on the part of Bank, and agrees that Debtor  is not relying upon
nor expecting Bank to disclose to Debtor any fact now or later known by Bank,
whether relating to the operations or condition of Borrower, the existence,
liabilities or financial condition of any guarantor of the Indebtedness, the
occurrence of any default with respect to the Indebtedness, or otherwise,
notwithstanding any effect such fact may have upon Debtor's risk or Debtor's
rights against Borrower. Debtor knowingly accepts the full range of risk
encompassed in this Agreement, which risk includes, without limit, the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower's ability to pay debts as they mature,
has deteriorated.

﻿

2.14



Debtor agrees that no security or guarantee now or later held by Bank for the
payment of any Indebtedness, whether from Borrower, any guarantor, or otherwise,
and whether in the nature of a security interest, pledge, lien, assignment,
setoff, suretyship, guaranty, indemnity, insurance or otherwise, shall affect in
any manner the security interests or other interests granted by Debtor to or in
favor of Bank under this Agreement, or any obligations of Debtor hereunder or
pursuant hereto, and Bank, in its sole discretion, without notice to Debtor, may
release, exchange, modify, enforce and otherwise deal with any security or
guaranty without affecting in any manner such security interests or other
interests of Bank or any such obligations of Debtor under this Agreement. Debtor
acknowledges  and agrees  that Bank has no obligation to acquire or perfect any
lien on or security interest in any assets, whether realty or personally, or to
obtain any guaranty to secure payment of the Indebtedness, and Debtor is not
relying upon any guaranty which Bank has or may have or assets in which Bank has
or may have a lien or security interest for payment of the Indebtedness.

﻿

2.15



Debtor absolutely, unconditionally, knowingly, and expressly waives:

﻿

(a)



Notice of: (i) acceptance hereof; (ii) any loans or other financial
accommodations made or extended to Borrower or the creation or existence of any
Indebtedness; (iii) notice of the amount of the Indebtedness, subject, however,
to Debtor's right to make inquiry of Bank to ascertain the amount of the
Indebtedness at any reasonable time; and (iv) any default or breach under the
terms of any of the Indebtedness; and all other notices (except if such notice
is specifically required to be given to Debtor hereunder) and demands to which
Debtor might otherwise be entitled.

﻿

(b)



Its right under Sections 2845 or 2850 of the California Civil Code, or
otherwise, to require Bank to institute suit against, or to exhaust any rights
and remedies which Bank has or may have against,
Borrower or any third party, or against any collateral for the Indebtedness provided by Borrower

 

7

Detroit_15407712_3

--------------------------------------------------------------------------------

 

or any third party. In this regard, Debtor is bound to the payment  of all
Indebtedness  whether now existing or hereafter accruing, as fully as if such
Indebtedness were directly  owing to Bank by Debtor. Debtor waives any defense
arising by reason of any disability or other defense (other than the defense
that the Indebtedness shall have been fully and finally performed and
indefeasibly paid) of Borrower or by reason of the cessation from any cause
whatsoever of the liability of Borrower in respect thereof.

﻿

(c)



(i) Any rights to assert against Bank any defense (legal or equitable), set-off,
counterclaim, or claim which Debtor may now or at any time hereafter have
against the Borrower or any other  party liable to Bank; (ii) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Indebtedness or any security therefor; (iii) any
defense Debtor has to performance hereunder, and any right Debtor has to be
exonerated, provided by Sections 2819, 2822, or 2825 of the California Civil
Code, or otherwise, arising by reason of: the impairment or suspension of Bank's
rights or remedies against Borrower; the alteration by Bank of the Indebtedness;
any discharge of the Indebtedness by operation of law as a result of Bank's
intervention or omission; or the acceptance by Bank of anything in partial
satisfaction of the Indebtedness; (iv) the benefit of any statute of limitations
affecting Debtor's liability hereunder or the enforcement thereof, and any act
which shall defer or delay the operation of any statute of limitations
applicable to the Indebtedness shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Debtor's
liability hereunder.

﻿

(d)



Any defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by Bank; or (ii) any election by Bank under the
Bankruptcy Code Section 1111(b) to limit the amount of, or any collateral
securing, its claim against Borrower.

﻿

2.16



Without notice to or by Debtor, and without affecting or impairing the
obligations of Debtor hereunder, Bank may, by action or inaction:

﻿

(a)



compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce this
Agreement, the Indebtedness, or any part thereof, with respect to Borrower or
any other person;

﻿

(b)



release Borrower or any other person or grant other indulgences to Borrower or
any other person in respect thereof;

﻿

(c)



amend or modify in any manner and at any time (or from time to time) any
documents, instruments or agreements evidencing, governing, securing or
otherwise relating to any of the Indebtedness; or

﻿

(d)



release or substitute any guarantor, if any, of the Indebtedness, or enforce,
exchange, release, or waive any security for the Indebtedness or any guaranty of
the Indebtedness, or any portion thereof.

﻿

2.17



Bank shall have all of the rights to seek recourse against Debtor to the fullest
extent provided for herein. No election by Bank to proceed in one form of action
or proceeding, or against any party, or on any obligation, shall constitute a
waiver of the Bank's right to proceed in any other form of action or proceeding
or against other parties, unless the Bank has expressly waived such right in
writing. Specifically, but without limiting the generality of the foregoing, no
action or proceeding  by Bank under any document or instrument evidencing the
Indebtedness shall serve to diminish the liability of the Debtor under this
Agreement, except to the extent that Bank finally and unconditionally shall have
realized indefeasible payment by such action or proceeding.

﻿

2.18



Pursuant to Section 2856 of the California Civil Code, Debtor waives all rights
and defenses arising out of an election of remedies by the Bank, even though
that election of remedies, such as a nonjudicial

 

8

Detroit_15407712_3

--------------------------------------------------------------------------------

 

foreclosure with respect to security for a guaranteed obligation, has destroyed
Debtor's rights of subrogation and reimbursement against the Borrower.

﻿

2.19



WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN · THIS AGREEMENT, DEBTOR HEREBY ABSOLUTELY, KNOWINGLY, UNCONDITIONALLY, AND
EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL BENEFITS OR DEFENSES
ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE
SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2825, 2839, 2845,
2848, 2849, AND 2850, CALIFORNIA UNIFORM COMMERCIAL CODE SECTIONS 3116, 3118,
3119, 3419, 3605, 9610, 9611, 9615, 9617, 9618, 9624, 9625, AND 9627, AND
CHAPTER 2 OF TITLE 14 OF PART 4 OF DIVISION 3 OF THE CALIFORNIA CIVIL CODE.

﻿

3.



Collection of Proceeds.

﻿

3.1



So long as no Event of Default or condition or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default (a
"Default"), exists and thereafter until Bank shall direct Debtor to the contrary
by notice to Debtor (an "Enforcement Notice"), Debtor shall collect and enforce
payment of all Collateral, including servicing Mortgage Loans and receiving and
collecting directly principal, interest, escrow payments and all other sums
payable in respect of the Collateral, except that regardless of whether any
Event of Default or Default exists, the proceeds of any sale, securitization
or  other disposition of the Collateral ("Mortgage Loan Sale Proceeds"),
including without limitation, the proceeds of any "Take-Out Commitment" as
defined in the Credit Agreement, as later defined ("Take-Out Commitment"), shall
be paid directly to the Cash Collateral Account (as later defined) or as Bank
shall otherwise direct, for application as provided in this Agreement. Debtor
agrees to fully and promptly cooperate and assist Bank in the collection and
enforcement of all Mortgage Loan Sale Proceeds and to hold in trust for Bank all
payments of Mortgage Loan Sale Proceeds received in connection  with Collateral.
Debtor agrees to endorse to Bank and immediately deliver to Bank all payments of
Mortgage Loan Sale Proceeds, in the form received by Debtor without commingling
with any other funds. Debtor irrevocably authorizes Bank or any Bank employee or
agent to endorse the name of Debtor upon any checks or other items which are
received consisting in whole or in part of Mortgage Loan Sale Proceeds, and to
do any and all things necessary in order to reduce these items to money. Bank
shall have no duty as to the collection or protection of Mortgage Loan Sale
Proceeds, nor as to the preservation of any related rights, beyond the use of
reasonable care in the custody and preservation of Mortgage Loan Sale Proceeds
in the possession of Bank. Debtor agrees to take all steps necessary to preserve
rights against prior parties with respect to the Mortgage Loan Sale Proceeds.
Nothing in this Section 3.1 shall be deemed a consent by Bank to any sale, lease
or other disposition of any Collateral.

﻿

3.2



Immediately upon and at all times after an Enforcement Notice is given, Debtor
agrees to fully and promptly cooperate and assist Bank in the collection and
enforcement of all Collateral (including, without limitation, Mortgage Loan Sale
Proceeds) and to hold in trust for Bank all payments received  in connection
with Collateral and from the sale, lease or other disposition of any Collateral,
all rights by way of suretyship or guaranty and all rights in the nature of a
lien or security interest which Debtor now or later has regarding Collateral.
Immediately upon and after such notice, Debtor agrees to (a) endorse to Bank and
immediately deliver to Bank all payments received on Collateral or from the
sale, lease or other disposition of any Collateral or arising from any other
rights or interests of Debtor in the Collateral, in the form received by Debtor
without commingling with any other funds, and (b) immediately deliver to Bank
all property in Debtor's possession or later coming into Debtor's possession
through enforcement of Debtor's rights or interests in the Collateral. Debtor
irrevocably authorizes Bank or any Bank employee or agent, immediately upon and
after such Enforcement Notice, to endorse the name of Debtor upon any checks or
other items which are received in payment for any Collateral, and to do any and
all things necessary in order to reduce these items to money. Bank shall have no
duty as to the collection or protection of Collateral or the proceeds of it, nor
as to the preservation of any related rights, beyond the use of reasonable care
in the custody and preservation of Collateral in the possession of Bank. Debtor
agrees to take all steps necessary to preserve rights against prior parties with
respect to the Collateral. Nothing in this Section 3.2 shall be deemed a consent
by Bank to any sale, lease or other disposition of any Collateral.

 

9

Detroit_15407712_3

--------------------------------------------------------------------------------

 

3.3



Debtor agrees that the Indebtedness shall be on a "remittance basis" on the
terms and subject to the conditions of this Agreement. Debtor shall at its sole
expense establish and maintain (and Bank,  at Bank's option may establish and
maintain at Debtor's expense), the Cash Collateral Account to which Bank shall
have exclusive access and control. Debtor shall execute all documents and
authorizations as required by Bank to establish and maintain the Cash Collateral
Account. Debtor agrees to notify all purchasers of Pledged Mortgage Loans that
all payments made to Debto of Mortgage Loan Sale Proceeds shall be remitted to
the Cash Collateral Account. Immediately upon and at all times after an
Enforcement Notice is given, Debtor agrees upon Bank's request to notify all
account debtors and other parties obligated to Debtor under any Collateral that
all payments made to Debtor on account of the Collateral shall be remitted to
the Cash Collateral Account, and Debtor, at Bank's request, shall include a like
statement on all invoices sent by Debtor to account debtors and other parties
obligated to Debtor.

﻿

3.4



(a)      Provided  no Event of Default  or Default exists or would result
therefrom,  Bank agrees from time to time at the request of Debtor to deliver
Pledged Mortgage Loans to investors approved  by Bank for sale to such
investors. Such delivery shall be made under a bailee letter in form and
substance satisfactory to Bank. Without limiting the foregoing, such bailee
letter shall provide for the release of Bank's security interest in the
applicable Pledged Mortgage Loan in exchange for receipt by the Bank in
immediately available funds of the purchase price for such Pledged Mortgage Loan
pursuant to the applicable Take-Out Commitment for such Pledged Mortgage Loan,
but in no event less than the aggregate amount advanced by Bank to Debtor to
fund such Pledged Mortgage Loan (without taking into account any prepayment(s)
of the Indebtedness) (the "Release Price"). To the extent that the purchase
price for a Pledged Mortgage Loan would be less than the Release Price required
to be paid to the Bank as required above (a "shortfall"), the Debtor shall pay
such shortfall to the Bank prior to or concurrent with the payment of such
purchase price and prior to the release of the Bank's security interest in the
affected Pledged Mortgage Loan. The proceeds from the sale of any Pledged
Mortgage Loan under this Section shall be paid and applied as provided in
Section 3.5 hereof.

﻿

(b) Provided no Event of Default or Default exists or would result therefrom,
and provided further that the Debtor, the Bank and a "Certificating Custodian"
as defined in the Credit Agreement ("Certificating Custodian") have entered into
a "Master Custodial Agreement" as defined in the Credit Agreement ("Master
Custodial Agreement") satisfactory to Bank, Bank agrees from time to time at the
request of Debtor to deliver Pledged Mortgage Loans to such Certificating
Custodian for formation of a pool of Mortgage Loans supporting an MBS. Such
delivery shall be made under a bailee letter in form and substance satisfactory
to Bank. The Debtor agrees to (i) enter into such arrangements and agreements
with the Bank, the Certificating Custodian and each applicable "Agency" as
defined in the Credit Agreement ("Agency") as may be necessary or desirable to
facilitate the issuance of MBS under the mortgage-backed securities programs of
such Agency and (ii) conform its procedures relating to the formation of such
pools and the delivery of such forms and certifications required by each
applicable Agency, to accommodate the procedures established by the Bank from
time to time with respect thereto that are in conformity with the respective
rules and regulations of each applicable Agency and maintaining the perfection
and priority of the Bank's security interest in the applicable Pledged Mortgage
Loans and related MBS and the proceeds thereof. All MBS that are backed by any
Pledged Mortgage Loan for which the Release Price has not been paid in full to
Bank at the time of the issuance of such MBS shall be held in the custodial
account established under the Master Custodial Agreement ("Custodial Account")
and the Bank shall have a security interest therein. The Debtor agrees that the
Certificating Custodian shall be listed as the only subscriber, owner and/or
registered holder, as applicable, and only person authorized to take delivery of
any MBS backed by any Pledged Mortgage Loan, and upon the issuance of each such
MBS, the Debtor shall deliver, or cause the applicable Agency to deliver, such
MBS directly to the Certificating Custodian. Subject to the terms and conditions
of this Agreement and the Master Custodial Agreement, upon the issuance of an
MBS backed by any Pledged Mortgage Loan, the security interest of the Bank in
the underlying Pledged Mortgage Loans shall cease, and the security interest in
the related MBS and the proceeds thereof shall be substituted therefor and
vested in the Bank. Provided no Event of Default or Default exists, the Debtor
may obtain the release of Bank's security interest in and lien on an MBS backed
by any Pledged Mortgage Loan by paying to Bank by wire transfer of immediately
available funds to the Cash Collateral Account the aggregate amount advanced by
Bank to Debtor to fund the

 

11

Detroit_15407712_3

--------------------------------------------------------------------------------

 

origination or purchase of such Pledged Mortgage Loan (without taking into
account any prepayment(s) of the Indebtedness). Such payment shall be applied as
provided in Section 3.5 hereof.

﻿

3.5



Prior to the occurrence of an Event of Default or Default, all items or amounts
which are remitted to the Cash Collateral Account, or otherwise delivered by or
for the benefit of Debtor to Bank on account of partial or full payment of, or
with respect to, any Mortgage Loan Sale Proceeds with respect to any Pledged
Mortgage Loan shall be applied to the payment of the amount originally advanced
by Bank to Debtor to fund the origination or purchase of such Pledged Mortgage
Loan (without taking into account any prepayment(s) of the Indebtedness),
whether or not such advance is then due, and any surplus shall be deposited in
the Operating Account. After the occurrence of an Event of Default or Default,
all items or amounts which are remitted to the Cash Collateral Account, or
otherwise delivered by or for the benefit of Debtor to Bank on account of
partial or full payment of, or with respect to, any Collateral
(including,  without limitation, any Mortgage Loan Sale Proceeds) shall, at
Bank's option, (i) be applied to  the payment of the Indebtedness, whether then
due or not, in such order or at such time of application as Bank may determine
in its sole discretion, or, (ii) be deposited to the Cash Collateral Account.
Debtor agrees that Bank shall not be liable for any loss or damage which Debtor
may suffer as a result of Bank's processing of items or its exercise of any
other rights or remedies under this Agreement, including without limitation
indirect, special or consequential damages, loss of revenues or profits, or any
claim, demand or action by any third party arising out of or in connection with
the processing of items or the exercise of any other rights or remedies under
this Agreement. Debtor agrees to indemnify and hold Bank harmless from and
against all such third party claims, demands or actions, and all related
expenses or liabilities, including, without limitation, attorney's fees, except
to the extent (but only to the extent) caused by Bank's gross negligence or
willful misconduct.

﻿

4.



Defaults, Enforcement and Application of Proceeds.

﻿

4.1



The occurrence or existence of any of the following conditions or events shall
constitute an "Event of Default" under this Agreement:

﻿

(a)



Any failure to pay the Indebtedness or any other indebtedness when due, or such
portion of it as may be due, by acceleration or otherwise; or

﻿

(b)



Any failure or neglect to comply with, or breach of or default under, any term
or provision of this Agreement; or any failure or neglect to comply with, or
breach of or default under, any term or provision of any other agreement or
commitment between Borrower, Debtor or any guarantor of any of the Indebtedness
("Guarantor") and Bank, and any such failure, neglect, breach or default
continues beyond any applicable grace or cure period (if any) expressly provided
with respect thereto; or

﻿

(c)



Any warranty, representation, financial statement, or other information made,
given or furnished to Bank by or on behalf of Borrower, Debtor or any Guarantor
shall be, or shall prove to have been, false or materially misleading when made,
given, or furnished; or

﻿

(d)



Any loss, theft, substantial damage or destruction to or of any Collateral which
either is uninsured or is insured but the insurer has denied or is contesting
coverage or liability, or the issuance or filing of any attachment, levy,
garnishment or the commencement of any proceeding in  connection with any
Collateral or of any other judicial process of, upon or in respect of Borrower,

Debtor, any Guarantor, or any Collateral; or

﻿

(e)



Sale or other disposition by Borrower, Debtor or any Guarantor of any
substantial portion of its assets or property or voluntary suspension of the
transaction of business by Borrower, Debtor or any Guarantor, or death,
dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower,
Debtor or any Guarantor; or commencement of any proceedings under any state or
federal bankruptcy or insolvency laws or laws for the relief of debtors by or
against Borrower, Debtor or any Guarantor;

 

12

Detroit_15407712_3

--------------------------------------------------------------------------------

 

or the appointment of a receiver, trustee, court appointee, sequestrator or
otherwise, for all or any part of the property of Borrower, Debtor or any
Guarantor; or

﻿

(f)



Bank deems the margin of Collateral insufficient or itself insecure, in good
faith believing that the prospect of payment or performance of the Indebtedness
or performance of this Agreement is impaired or shall fear deterioration,
removal, or waste of Collateral; or

﻿

(g)



Any default or event of default shall occur under any instrument, agreement or
other document evidencing, securing or otherwise relating to any of the
Indebtedness including, but not limited to, an "Event of Default" as defined in
the Credit Agreement between Debtor and Bank dated of even date herewith, as it
may be amended from time to time (the "Credit Agreement").

﻿

4.2



Upon the occurrence and at any time during the continuance or existence of any
Event of Default, Bank may at its discretion and without prior notice to Debtor
declare any or all of the Indebtedness to be immediately due and payable, and
shall have and may exercise any right or remedy available to it including,
without limitation, any one or more of the following rights and remedies:

﻿

(a)



Exercise all the rights and remedies upon default, in foreclosure and otherwise,
available to secured parties under the provisions of the Uniform Commercial Code
and other applicable law;

﻿

(b)



Institute legal proceedings to foreclose upon the lien and security interest
granted by this Agreement, to recover judgment for all amounts then due and
owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;

﻿

(c)



Institute legal proceedings for the sale, under the judgment or decree of any
court of competent jurisdiction, of any or all Collateral; and/or

﻿

(d)



Personally or by agents, attorneys, or appointment of a receiver, enter upon any
premises where Collateral may then be located, and take possession of all or any
of it and/or render it unusable; and without being responsible for loss or
damage to such Collateral, hold, operate, sell, ship, reclaim, recover, store,
finish, maintain, repair, lease, or dispose of all or any Collateral at one or
more public or private sales, leasings or other dispositions, at places
(including, without limit, Debtor's premises) and times and on terms and
conditions as Bank may deem fit, without any previous demand or advertisement;
and except as provided in this Agreement, all notice of sale, lease or other
disposition, and advertisement, and other notice or demand, any right or equity
of redemption, and any obligation of a prospective purchaser or lessee to
inquire as to the power and authority of Bank to sell, lease, or otherwise
dispose of the Collateral or as to the application by Bank of the proceeds of
sale or otherwise, which would otherwise be required by, or available to Debtor
under, applicable law are expressly waived by Debtor to the fullest
extent permitted.

﻿

At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Bank or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Debtor with respect to that Collateral. At any sale
or other disposition of the Collateral pursuant to this Section 4.2, Bank
disclaims all warranties which would otherwise be given under the Uniform
Commercial Code, including, without limit, a disclaimer of any warranty
relating to title, possession, quiet enjoyment or the like, and Bank may communicate these

 

12

Detroit_l 5407712_3

--------------------------------------------------------------------------------

 

disclaimers to a purchaser at such disposition. This disclaimer of warranties
will not render the sale commercially unreasonable. Bank may, in its discretion,
bid and purchase any of the Collateral at any sale pursuant to this Section 4.2.

﻿

4.3



Debtor shall at the request of Bank, notify the account debtors or obligors of
Bank's security interest in the Collateral and direct payment of it to Bank.
Bank may, itself, upon the occurrence and at any time during the continuance or
existence of any Event of Default, so notify the account debtors or obligors of
Bank's security interest in the Collateral and direct such account debtors or
obligors to make payments directly to Bank. At the request of Bank, whether or
not an Event of Default shall have occurred, Debtor shall immediately take such
actions as the Bank shall request to establish exclusive control (as defined in
the Uniform Commercial Code) by Bank over any Collateral which is of such a
nature that perfection of a security interest may be accomplished by control.

﻿

4.4



The proceeds of any sale or other disposition of Collateral authorized by this
Agreement shall be applied by Bank first upon all expenses authorized by the
Uniform Commercial Code and all reasonable attorney fees and legal expenses
incurred by Bank; the balance of the proceeds of the sale or other disposition
shall be applied in the payment of the Indebtedness, first to interest, then to
principal, then to remaining Indebtedness and the surplus, if any, shall be paid
over to Debtor or to such other person(s) as may be entitled to it under
applicable law. Debtor shall remain liable for any deficiency, which it shall
pay to Bank immediately upon demand. Debtor agrees that Bank shall be under no
obligation to accept any noncash proceeds in connection with any sale or
disposition of Collateral unless failure to do so would be commercially
unreasonable. If Bank agrees in its sole discretion to accept noncash proceeds
(unless the failure to do so would be commercially unreasonable), Bank may
ascribe any commercially reasonable value to such proceeds. Without limiting the
foregoing, Bank may apply any discount factor in determining the present value
of proceeds to be received in the future or may elect to apply proceeds  to be
received in the future only as and when such proceeds are actually received in
cash by Bank.

﻿

4.5



Nothing in this Agreement is intended, nor shall it be construed, to preclude
Bank from pursuing any other right or remedy provided by law or in equity for
the collection of the Indebtedness or for the recovery of any other sum to which
Bank may be entitled for the breach of this Agreement by Debtor. Nothing in this
Agreement shall reduce or release in any way any rights or security interests of
Bank contained in any existing agreement between Borrower, Debtor or any
Guarantor and Bank.

﻿

4.6



No waiver of default or consent to any act by Debtor shall be effective unless
in writing and signed by an authorized officer of Bank. No waiver of any default
or forbearance on the part of Bank in enforcing any of its rights under this
Agreement shall operate as a waiver of any other default or of the same default
on a future occasion or of any rights.

﻿

4.7



Debtor (a) irrevocably appoints Bank or any agent of Bank (which appointment is
coupled with  an interest) the true and lawful attorney-in-fact of Debtor (with
full power of substitution) in the name, place and stead of, and at the expense
of, Debtor and (b) authorizes Bank or any agent of Bank, in its own
name, at Debtor's expense, to do any
of the following, as Bank, in its sole discretion, deems appropriate:

﻿

(i)



to demand, receive, sue for, and give receipts or acquittances for any moneys
due or to become due on any Collateral and to endorse any item representing any
payment on or proceeds of the Collateral;

﻿

(ii)



to execute and/or file in the name of and on behalf of Debtor all financing
statements or other filings deemed necessary or desirable by Bank to evidence,
perfect, or continue the security interests granted in this Agreement; and

﻿

(iii)



to do and perform any act on behalf of Debtor permitted or required under
this Agreement.

﻿

4.8



Upon the occurrence and at any time during the continuance or existence of an
Event of Default, Debtor also agrees, upon request of Bank, to assemble the
Collateral and make it available to Bank at any place

 

13

Detroit_15407712_3

--------------------------------------------------------------------------------

 

designated by Bank which is reasonably convenient to Bank and Debtor. Bank may
take any and all actions that it deems necessary or appropriate to protect the
Collateral and its security interest in the Collateral, and all costs and
expenses for the same shall be added to the Indebtedness and shall be payable
upon demand. All risks of loss, damage or destruction to the Collateral shall be
borne by Debtor.

﻿

4.9



The following shall be the basis for any finder of fact's determination of the
value of any Collateral which  is the subject matter of a disposition giving
rise to a calculation of any surplus or deficiency under Section 9.615(f) of the
Uniform Commercial Code (as in effect on or after July 1, 2001): (a) the
Collateral which is the subject matter of the disposition shall be valued in an
"as is" condition as of the date of  the disposition, without any assumption or
expectation that such Collateral will be repaired or improved in any manner; (b)
the valuation shall be based upon an assumption that the transferee of
such  Collateral desires a resale of the Collateral for cash promptly (but no
later than 30 days) following the disposition;

(c) all reasonable closing costs customarily borne by the seller in commercial
sales transactions  relating to property similar to such Collateral shall be
deducted, including, without limitation, brokerage commissions, tax prorations,
attorney's fees, whether inside or outside counsel is used, and marketing costs;
(d) the value of the Collateral which is the subject matter of the disposition
shall be further discounted to account for any estimated holding costs
associated with maintaining such  Collateral pending sale (to the extent not
accounted for in (c) above), and other maintenance, operational and ownership
expenses; and (e) any expert opinion testimony given or considered in connection
with a determination of the value of such Collateral must be given by persons
having at least 5 years experience in appraising property similar to the
Collateral and who have conducted and prepared a complete written appraisal of
such Collateral taking into consideration the factors set forth above. The
"value" of any such Collateral shall be a factor in determining the amount of
proceeds which would have been realized in a disposition to a transferee other
than a secured party, a person related to a secured party or a secondary obligor
under Section 9.615(f) of the Uniform Commercial Code.

﻿

5.



Miscellaneous.

﻿

5.1



Until Bank is advised in writing by Debtor to the contrary, all notices,
requests and demands required under this Agreement or by law shall be given to,
or made upon, Debtor at the following address:

﻿

19600 Fairchild Road  Suite 200

STREET ADDRESS

﻿

 

IrvineCA92612

CITYSTATEZIP CODE

Orange

COUNTY

 

﻿

5.2



Debtor will give Bank not less than ninety (90) days' prior written notice of
all contemplated changes in Debtor's name, location, chief executive office,
principal place of business, and/or location of any Collateral, but the giving
of this notice shall not cure any Event of Default caused by this change.

﻿

5.3



Bank assumes no duty of performance or other responsibility under any contracts
contained within the Collateral.

﻿

5.4



Bank has the right to sell, assign, transfer, negotiate or grant participations
or any interest in, any or all of the Indebtedness and any related obligations,
including without limit this Agreement. In connection with the above, but
without limiting its ability to make other disclosures to the full extent
allowable, Bank may disclose all documents and information which Bank now or
later has relating to Debtor, the Indebtedness or this Agreement, however
obtained. Debtor further agrees that Bank may provide information relating to
this Agreement or relating to Debtor or the Indebtedness to the Bank's parent,
affiliates, subsidiaries, and service providers.

﻿

5.5



In addition to Bank's other rights, any indebtedness owing from Bank to Debtor
(including, without limitation, amounts maintained by Debtor as deposit accounts
(as such term is defined in the Uniform Commercial Code) with Bank) can be set
off and applied by Bank on any Indebtedness at any time(s) either before or
after maturity or demand without notice to anyone. Any such action shall not
constitute (a)

 

14

Detroit_l5407712_3

--------------------------------------------------------------------------------

 

acceptance of collateral in discharge of any portion of the Indebtedness, {b) a
retention of collateral in satisfaction of an obligation within the meaning of
the Uniform Commercial Code, or (c) if the
Indebtedness is secured by California real estate, an action under California Code of Civil Procedure 726.

﻿

5.6



Debtor, to the extent not expressly prohibited by applicable law, waives any
right to require the Bank to:

(a) proceed against any person or property; (b) give notice of the terms, time
and place of any public or private sale of personal property security held from
Borrower or any other person, or otherwise comply with the provisions of Section
9.504 of the Uniform Commercial Code in effect prior to July 1, 2001 or its
successor provisions thereafter; or (c) pursue any other remedy in the Bank's
power. Debtor waives  notice of acceptance of this Agreement and presentment,
demand, protest, notice of protest, dishonor, notice of dishonor, notice of
default, notice of intent to accelerate or demand payment of any Indebtedness,
any and all other notices to which the Debtor might otherwise be entitled, and
diligence in collecting any Indebtedness, and agrees that the Bank may, once or
any number of times, modify the terms of any Indebtedness, compromise, extend,
increase, accelerate, renew or forbear to enforce payment of any or all
Indebtedness, or permit Borrower to incur additional Indebtedness, all without
notice to Debtor and without affecting in any manner the unconditional
obligation of Debtor under  this Agreement. Debtor unconditionally and
irrevocably waives each and every defense and setoff of any nature which, under
principles of guaranty or otherwise, would operate to impair or diminish  in any
way the obligation of Debtor under this Agreement, and acknowledges that such
waiver is by this reference incorporated into each security agreement,
collateral assignment, pledge and/or other document from Debtor now or later
securing the Indebtedness, and acknowledges that as of the date of this
Agreement no such defense or setoff exists. Debtor ratifies and approves all
acts of Bank acting in its capacity as Debtor's attorney-in-fact under this
Agreement. Neither Bank nor its attorney-in-fact will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law.

﻿

5.7



Debtor hereby absolutely, unconditionally, knowingly, and expressly waives any
and all rights (whether by subrogation, indemnity, reimbursement, or otherwise)
to recover from Borrower or any other person any amounts paid or the value of
any Collateral given by Debtor pursuant to this Agreement until such time as all
of the Indebtedness has been fully paid.

﻿

5.8



In the event that applicable law shall obligate Bank to give prior notice to
Debtor of any action to be taken under this Agreement, Debtor agrees that a
written notice given to Debtor at least ten (10) days before  the date of the
act shall be reasonable notice of the act and, specifically, reasonable
notification of the time and place of any public sale or of the time after which
any private sale, lease, or other disposition is to be made, unless a shorter
notice period is reasonable under the circumstances (including, without
limitation, if the Collateral,  or any portion thereof, is perishable or
threatens to decline speedily in value). A notice shall be deemed to be given
under this Agreement when delivered to Debtor or when placed in an envelope
addressed to Debtor and deposited, with postage prepaid, in a post office or
official depository under the exclusive care and custody of the United States
Postal Service or delivered to an overnight courier. The mailing shall be by
overnight courier, certified, or first class mail.

﻿

5.9



Notwithstanding any prior revocation, termination, surrender,  or discharge of
this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated, as the case may be, in the event that
any payment received or credit given by Bank in respect of the Indebtedness is
returned, disgorged, or rescinded under any applicable law, including, without
limitation, bankruptcy or insolvency laws, in which case this Agreement, shall
be enforceable against Debtor as if the returned, disgorged, or rescinded
payment or credit had not been received or given by Bank, and whether or not
Bank relied upon this payment or credit or changed its position as a consequence
of it. In the event of continuation or reinstatement of this Agreement, Debtor
agrees upon demand by Bank to execute and deliver to Bank those documents which
Bank determines are appropriate to further evidence (in the public records or
otherwise) this continuation or reinstatement, although the failure of Debtor to
do so shall not affect in any way the reinstatement or continuation.

﻿

5.10



This Agreement and all the rights and remedies of Bank under this Agreement
shall inure to the benefit of Bank's successors and assigns and to any other
holder who derives from Bank title to or an interest in the Indebtedness or any
portion of it, and shall bind Debtor and the heirs, legal representatives,
successors,

 

15

Detroit_15407712_3

--------------------------------------------------------------------------------

 

and assigns of Debtor. Nothing in this Section 5.10 is deemed a consent by Bank
to any assignment by Debtor.

﻿

5.11



If there is more than one Debtor, each Debtor agrees that all undertakings,
warranties and covenants made by Debtor and all rights, powers and authorities
given to or conferred upon Bank are made or given jointly and severally, and
each reference to the term Debtor shall mean each and every Debtor a party
hereto, individually and collectively, jointly and severally.

﻿

5.12



Except as otherwise provided in this Agreement, all terms in this Agreement have
the meanings assigned to them in Division 9 (or, absent definition in Division
9, in any other Division) of the Uniform Commercial Code, as those meanings may
be amended, supplemented, revised or replaced from time to time. "Uniform
Commercial Code" means the California Uniform Commercial Code, as amended,
supplemented, revised or replaced from time to time. Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the Uniform Commercial Code have, at all times, the broadest and most inclusive
meanings possible. Accordingly, if the Uniform Commercial Code shall in the
future be amended or held by a court to define any term used herein more broadly
or inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in
this Agreement.

﻿

5.13



No single or partial exercise, or delay in the exercise, of any right or power
under this Agreement, shall preclude other or further exercise of the rights and
powers under this Agreement. The unenforceability of any provision of this
Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Debtor and Bank
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Debtor and an authorized officer of Bank. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

﻿

5.14



To the extent that any of the Indebtedness is payable upon demand, nothing
contained in this Agreement shall modify the terms and conditions of that
Indebtedness nor shall anything contained in this Agreement prevent Bank from
making demand, without notice and with or without reason, for immediate payment
of any or all of that Indebtedness at any time(s), whether or not an Event of
Default has occurred.

﻿

5.15



Debtor represents and warrants that Debtor's exact name is the name set forth in
this Agreement. Debtor further represents and warrants the following and agrees
that Debtor is, and at all times shall be, located in the following place:

﻿

Debtor is a registered organization which is organized under the laws of one of
the states comprising the United States (e.g. corporation, limited partnership,
registered limited liability partnership or limited liability company), and
Debtor is located (as determined pursuant to the Uniform Commercial Code) in the
state under the laws of which it was organized, which is: DELAWARE.

﻿

The Collateral, and Debtor's books and records pertaining to the Collateral, is
located at and shall be maintained at the following location(s) and/or the
location(s) identified on the Exhibit attached hereto (if any):

﻿

19600 Fairchild Road  Suite 200

STREET ADDRESS

﻿

Irvine

CA

92612

Orange

CITY

STATE

ZIP CODE

COUNTY

 

16

Detroit_15407712_3

--------------------------------------------------------------------------------

 

5.16



A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Bank in any filing office.

﻿

5.17



This Agreement shall be terminated only by the filing of a termination statement
in accordance with the applicable provisions of the Uniform Commercial Code.

﻿

5.18



Debtor agrees to reimburse the Bank upon demand for any and all costs and
expenses (including, without limit, court costs, legal expenses and reasonable
attorneys' fees, whether inside or outside counsel is used, whether or not suit
is instituted and, if suit is instituted, whether at the trial court level,
appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in enforcing or attempting to enforce this Agreement or any
of the duties or obligations  of Debtor under this Agreement or in establishing,
determining, continuing or defending the validity or priority of Bank's security
interest under this Agreement or in exercising or attempting to exercise any
right or remedy under this Agreement or incurred in any other matter or
proceeding relating to this Agreement.

﻿

5.19



All payments to be made hereunder by Debtor shall be made in lawful money of the
United States of America at the time of payment, shall be made in immediately
available funds, and shall be made without deduction (whether for taxes or
otherwise) or offset.

﻿

5.20



No right or remedy under this Agreement is intended to be exclusive of any other
remedy, but each and every right and remedy shall be cumulative and in addition
to any and every other right or remedy given under this Agreement, under any
other agreement(s) and those provided by law or in equity. No exercise by Bank
of one right or remedy shall be deemed to be an election. No delay or omission
by Bank to exercise any right under this Agreement shall impair any such right
nor be construed to be a waiver thereof. No failure on the part of Bank to
exercise, and no delay in exercising, any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any
other right.

﻿

5.21



Debtor hereby acknowledges and agrees that the references to Borrower set forth
herein shall be applicable to the extent that Debtor and Borrower are not the
same person or entity.

﻿

5.22



Nothing in this Agreement affects or limits Bank's rights of setoff
and recoupment.

﻿

6.



DEBTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR
MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR THE INDEBTEDNESS.

﻿

﻿

﻿

﻿

[the rest of this page intentionally left blank]

 

17

Detroit_l5407712_3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Debtor has executed this Agreement as of the day and year
first above written.

﻿

﻿

DEBTOR:

 

 INSPIRE HOME LOANS INC., a Delaware Corporation

﻿

                  By:    /s/ James Palda                                

﻿

         Title:   President                                     

﻿

﻿

﻿

﻿

FOR BANK USE ONLY:

﻿

Borrower(s): Inspire Home Loans Inc.

 

Detroit_15407712_3

--------------------------------------------------------------------------------

 

EXHIBIT TO SECURITY AGREEMENT

﻿

Collateral Locations

﻿

[None if Left Blank]

 

Detroit_15407712_3

--------------------------------------------------------------------------------

 

Automatic Loan Payment Authorization

﻿

﻿

Date: May  4, 2018

﻿

Obligor Name (Typed or Printed): INSPIRE HOME LOANS INC., a Delaware corporation

﻿

﻿

Obligor Number: _Lender's Cost Center#: _

﻿

 

Address:                        

19600 Fairchild Road, Suite 200               

Irvine                                              CA                              92612          

 

STREET ADDRESSCITYSTATEZIP CODE

﻿

The undersigned hereby authorizes COMERICA BANK ("Bank") to charge the account
designated below for the  payments due on the loan(s) as designated below and
all renewals, extensions, modifications and/or substitutions thereof. This
authorization will remain in effect unless the undersigned requests a
modification that is agreed to by the Bank in writing. The undersigned remains
fully responsible for all amounts outstanding to Bank if the designated account
is insufficient for repayment.

﻿

 ☒ Automatic Payment Authorization for all  payments on all current  and future
borrowings,    as and when such payments come due (which payments include,
without limitation, principal, interest, fees, costs, and expenses).

﻿

☐  Automatic Payment Authorization  for all payments on only the specific
borrowing identified below,  as and when such payments come due (which payments
include, without limitation, principal, interest, fees, costs, and expenses).

﻿

Specific Obligation Number: 

﻿

☐Automatic Payment Authorization for less than all  payments on only the
specific borrowing identified below,  as and when such payments come due.

﻿

Specific Obligation Number: _

﻿

☐Principal and Interest payments only

☐Principal payments only

☐Interest payments only

 ☐SPECIAL INSTRUCTIONS/IRREGULAR PAYMENT INSTRUCTIONS

﻿

 

﻿

 

﻿

 

﻿

 

﻿

﻿

Payment Due Date: Your loan payments of principal and interest will be charged
to your account as indicated above unless that day is a Saturday, Sunday, or
holiday in which case such payments will be charged on the following business
day, with interest to accrue during this extension as provided under the loan
documents.

 

Detroit_15392082_2

--------------------------------------------------------------------------------

 

Account to be Charged:

 

☒Checking



Comerica Account No._

xxxx1541 _

 

□Savings

Comerica Account No. _

 

(Charges to account are withdrawals pursuant to account resolution)

﻿

﻿

INSPIRE HOME LOANS INC., a Delaware corporation

﻿

By: Cherie EdborgIts:VP of Finance                                      

TITLE (if applicable)

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

2

 

Detroit_l5392082_2

--------------------------------------------------------------------------------

 

ELECTRONIC TRACKING AGREEMENT WAREHOUSE LENDER

﻿

Lender Org ID 1005205 Borrower Org ID 1013880

THIS ELECTRONIC TRACKING AGREEMENT dated as of May 4,  2018 (this

"Agreement") among Comerica Bank ("Lender"), ' MERSCORP Holdings, Inc.
("Electronic Agent"), Mortgage Electronic Registration Systems, Inc. ("MERS")
and Inspire Home Loans Inc., a Delaware corporation ("Borrower").

﻿

WHEREAS, the Lender has agreed to extend a line of credit to the Borrower for
the purpose of the Borrower lending money to potential homeowners for mortgage
loans (the "Mortgage  Loans") pursuant to the terms and conditions  of a Credit
Agreement dated as of May

4, 
2018,  between  the  Lender  and  Borrower,  as  amended  from  time  to  time  (the "Credit

Agreement").

﻿

WHEREAS, the Borrower is obligated to pledge the Mortgage Loans to the Lender
and also to service the Mortgage Loans pursuant to the terms and conditions of
the Credit Agreement and to complete all actions necessary to cause the issuance
and delivery to the Lender of the Mortgage Notes (the "Mortgage Notes"), and

﻿

WHEREAS, the Lender and the Borrower desire to have certain Mortgage Loans
registered on the MERS® System (defined below) such that the mortgagee of record
under each Mortgage (defined below) shall be identified as MERS;

﻿

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

﻿

1.



Definitions.

﻿

Capitalized terms used in this Agreement shall have the meanings ascribed to
them

 

below.



"Affected Loans" shall have the meaning assigned to such term in Section 4(b).
"Assignment of Mortgage" shall mean, with respect to any Mortgage, an assignment
of

 

the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related mortgaged
property is located to effect the assignment of the Mortgage upon recordation.

﻿

"Event of Default" shall mean a default that is not cured within the applicable
grace period as defined in the Credit Agreement.

﻿

"MERS Procedures Manual" shall mean the MERS Procedures Manual attached as
Exhibit B hereto, as it may be amended from time to time.

 

Detroit_l5392067_2

--------------------------------------------------------------------------------

 

"MERS Designated Mortgage Loan" shall have the meaning assigned to such term in
Section 3.

﻿

"MERS® System" shall mean the Electronic Agent's mortgage electronic  registry
system, as more particularly described in the MERS Procedures Manual.

﻿

"Mortgage" shall mean a lien, mortgage or deed of trust securing a Mortgage
Note. "Mortgage Loan" shall mean each mortgage loan that is pledged by Borrower
to Lender.

"Mortgage Loan Documents" shall mean the originals of the Mortgage Notes and
other documents and instruments.

﻿

"Mortgage Note" shall mean a promissory note or other evidence of indebtedness
of the obligor thereunder, representing a Mortgage Loan, and secured by the
related Mortgage.

﻿

"Mortgagor" shall mean the obligor on a Mortgage Note.

﻿

"Notice of Default" shall mean a notice from the Lender that an Event of Default
has occurred and is continuing.

﻿

"Opinion of Counsel" shall mean a written opinion of counsel in form and
substance reasonably acceptable to the Lender.

﻿

"Person" shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

﻿

2.



Appointment of the Electronic Agent.

﻿

(a) The Lender and the Borrower, by execution and delivery of this Agreement,
each does hereby appoint MERSCORP Holdings, Inc. as the Electronic Agent,
subject to the terms of this Agreement, to perform the obligations set
forth herein.

﻿

(b) MERSCORP Holdings, Inc., by execution and delivery of this Agreement, does
hereby (i) agree with the Lender and the Borrower subject to the terms of this
Agreement to perform the services set forth herein, and (ii) accepts its
appointment as the Electronic Agent.

﻿

3. Designation of MERS as Mortgagee of Record; Designation of Investor and
Servicer of Record in MERS.

﻿

The Borrower represents and warrants that (a) it has designated or shall
designate MERS as, and has taken or will take such action as is necessary to
cause MERS to be, the mortgagee of record, as nominee for the Borrower, with
respect to the pledged Mortgage Loans in accordance with the MERS Procedures
Manual and (b) it has designated or will promptly designate itself as the
servicer or subservicer in the MERS® System for each such pledged Mortgage Loan
(each

 

Detroit_15392067_2

2

--------------------------------------------------------------------------------

 

pledged Mortgage Loan, so designated is a "MERS Designated Mortgage Loan"), and
has designated or will promptly designate the Lender as the warehouse/gestation
lender on the MERS® System with respect to each MERS Designated Mortgage Loan.

﻿

﻿

4.



Obligations of the Electronic Agent

﻿

(a) The Electronic Agent shall ensure that MERS, as the mortgagee of record
under each MERS Designated Mortgage Loan, shall promptly forward all properly
identified notices MERS receives in such capacity to the person or persons
identified in the MERS® System as the servicer or if a subservicer is identified
in the MERS® System, the subservicer for such MERS Designated Mortgage Loan.

﻿

(b) Upon receipt of a Notice of Default, in the form of Exhibit C, from the
Lender in which the Lender shall identify the MERS Designated Mortgage Loans
with respect to which the Borrower's right to act as servicer or subservicer
thereof has been terminated by the Lender (the "Affected Loans"), the Electronic
Agent shall modify the investor fields and/or servicer fields to reflect the
investor and/or servicer on the MERS® System as the Lender or the  Lender's
designee with respect to such Affected Loans. Following such Notice of Default,
the Electronic Agent shall follow the instructions of the Lender with respect to
the Affected Loans without further consent of the Borrower, and shall deliver to
the Lender any documents and/or information (to the extent such documents or
information are in the possession or control of the Electronic Agent) with
respect to the Affected Loans requested by the Lender.

﻿

(c) Upon the Lender's request and instructions, and at the Borrower's sole cost
and expense, the Electronic Agent shall deliver to the Lender or the Lender's
designee, an Assignment of Mortgage from MERS, in blank, in recordable form but
unrecorded with respect to each Affected Loan; provided however, that the
Electronic Agent shall not be required to comply with the foregoing unless the
costs of doing so shall be paid by the Borrower or a third party.

﻿

(d) The Electronic Agent shall promptly notify the Lender if it has actual
knowledge that any mortgage, pledge, lien, security interest or other charge or
encumbrance exists with respect to any of the Mortgage Loans. Upon the
reasonable request of the Lender, the Electronic Agent shall review the field
designated "Warehouse/Gestation Lender" and shall notify the Lender if any
Person (other than the Lender) is identified in the field designated
"Warehouse/Gestation Lender". Upon the reasonable request of the Lender, the
Electronic Agent shall review the field designated and shall notify the Lender
if any Person is identified in the field designated "interim funder".

 

Detroit_l5392067_2

3

--------------------------------------------------------------------------------

 

(e) In the event that (i) the Borrower, the Electronic Agent or MERS shall be
served by a third party with any type of levy, attachment, writ or court order
with respect to any MERS Designated Mortgage Loan or (ii) a third party shall
institute any court proceeding by which any
MERS Designated Mortgage Loan shall be required to be delivered otherwise than in accordance
with the provisions of this Agreement, the Electronic Agent shall promptly
deliver or cause to be delivered to the other parties to this Agreement copies
of all court papers, orders, documents and other materials concerning
such proceedings.

﻿

(f) Upon the request of the Lender, the Electronic Agent shall run a query with
respect to any and all specified fields with respect to any or all of the MERS
Designated Mortgage Loans and, if requested by the Lender, shall change the
information in such fields in accordance with the Lender's instructions.

﻿

(g) MERS, as mortgagee of record for the MERS Designated Mortgage Loans, shall
take all such actions as may be required by a mortgagee in connection with
servicing the MERS Designated Mortgage Loans at the request of the applicable
servicer identified on the MERS® System, including, but not limited to,
executing and/or recording, any modification, waiver, subordination agreement,
instrument of satisfaction or cancellation, partial or full release, discharge
or any other comparable instruments, at the sole cost and expense
of the Borrower.

﻿

(h) MERS may cause certain officers of the Lender to be appointed officers of
MERS, with authority to wield all of the powers specified in the corporate
resolution of MERS, with respect to the MERS Designated Mortgage Loans. The
corporate resolution may be modified, amended, replaced, or revoked, and any
authorizations and powers specified therein may be subject to change.

﻿

﻿

5.



Access to Information.

﻿

Upon the Lender's request, the Electronic Agent shall furnish the Lender or its
auditors information in its possession with respect to the MERS Designated
Mortgage Loans and shall permit them to inspect the Electronic Agent's and MERS'
records relating to the MERS Designated Mortgage Loans at all reasonable times
during regular business hours.

﻿

﻿

6.



Representations of the Electronic Agent and MERS.

﻿

The Electronic Agent and MERS hereby represent and warrant as of the date hereof
that:

﻿

(a) each of the Electronic Agent and MERS has the corporate power and authority
and the legal right to execute and deliver, and to perform its obligations under
this Agreement, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Agreement;

﻿

(b) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority
and no consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement;

 

Detroit_l5392067_2

5

--------------------------------------------------------------------------------

 

(c) this Agreement has been duly executed and delivered on behalf of the
Electronic Agent and MERS and constitutes a legal, valid and binding obligation
of the Electronic Agent and MERS enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity (whether
enforcement is sought in proceedings in equity or at law);

﻿

(d) the Electronic Agent and MERS will maintain at all times insurance policies
for fidelity and errors and omissions in amounts of at least three million
dollars ($3,000,000) and five million dollars ($5,000,000) respectively, and a
certificate and policy of the insurer shall be furnished to the Lender upon
request and shall contain a statement of the insurer that such insurance will
not be terminated prior to 30 days' written notice to the Lender.

﻿

﻿

7.



Covenants of MERS.

﻿

MERS shall (a) not incur any indebtedness other than in the ordinary course of
its business,  (b) not engage in any dissolution,  liquidation, consolidation,
merger  or sale of assets,

(c) not engage in any business activity in which it is not currently engaged,
(d) not take any action that might cause MERS to become insolvent, (e) not form,
or cause to be formed, any subsidiaries, (f) maintain books and records separate
from any other person or entity, (g) maintain its bank accounts separate from
any other person or entity, (h) not commingle its assets with those of any other
person or entity and hold all of its assets in its own name, (i) conduct its own
business in its own name, G) pay its own liabilities and expenses only out of
its own funds,

(k) observe all corporate formalities, (1) enter into transactions  with
affiliates  only if each such

transaction is intrinsically fair, commercially reasonable, and on the same
terms as would be available in an arm's length transaction with a person or
entity that is not an affiliate, (m) pay the salaries of its own employees from
its own funds, (n) maintain a sufficient number of employees in light of its
contemplated business operations, (o) not guarantee or become obligated for the
debts of any other entity or person, (p) not hold out its credit as being
available to satisfy the obligation of any other person or entity, (q) not
acquire the obligations or securities of its affiliates or owners, including
partners, members or shareholders, as appropriate, (r) not make loans to any
other person or entity or buy or hold evidence of indebtedness issued by any
other person or entity (except for cash and investment-grade securities), (s)
allocate fairly and reasonably any overhead expenses that are shared with an
affiliate, including paying for office space and services performed by any
employee of any affiliate, (t) use separate stationery, invoices, and checks
bearing its own name, (u) not pledge its assets for the benefit of any other
person or entity, (v) hold itself out as a separate identity, (w) correct any
known misunderstanding regarding its separate identity, (x) not identify itself
as a division of any other person or entity, and (y) maintain adequate capital
in light of its contemplated business operations.

 

Detroit_15392067_2

5

--------------------------------------------------------------------------------

 

﻿

MERS agrees that in no event shall MERS' status as mortgagee of record with
respect to any MERS Designated Mortgage Loan confer upon MERS any rights or
obligations as an owner of any MERS Designated Mortgage Loan or the servicing
rights related thereto, and MERS will not exercise such rights unless directed
to do so by the Lender.

﻿

8.



Covenants of Borrower.

﻿

(a) The Borrower covenants and agrees with the Lender that with respect to each
MERS Designated Mortgage Loan, it will not identify any party except the Lender
in the field "Warehouse/Gestation Lender" on the MERS® System.

﻿

(b) The Borrower covenants and agrees with the Lender that with respect to each
MERS Designated Mortgage Loan, it will not identify any party in the field
"interim funder" on the MERS® System.

﻿

(c) Borrower will provide the Lender with a Mortgage Identification Number
("MIN") for each MERS Designated Mortgage Loan that the Lender has extended
credit on for which MERS is the mortgagee of record.

﻿

9.



No Adverse Interest of the Electronic Agent or MERS.

﻿

By execution of this Agreement, the Electronic Agent and MERS each represents
and warrants that it currently holds, and during the existence of this Agreement
shall hold, no adverse interest, by way of security or otherwise, in any MERS
Designated Mortgage Loan. The MERS Designated Mortgage Loans shall not be
subject to any security interest, lien or right to set-off by the Electronic
Agent, MERS, or any third party claiming through the Electronic Agent or MERS,
and neither the Electronic Agent nor MERS shall pledge, encumber, hypothecate,
transfer, dispose of, or otherwise grant any third party interest in, the MERS
Designated Mortgage Loans.

﻿

10.



Indemnification of the Lender.

﻿

The Electronic Agent agrees to indemnify and hold the Lender and its designees
harmless against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements,
including reasonable attorneys' fees, that the Lender may sustain arising out of
any breach by the Electronic Agent of this Agreement, the Electronic Agent's
negligence, bad faith or willful misconduct, its failure to comply with the
Lender's instructions hereunder or to the extent caused by delays or failures
arising out of the inability of the Lender or the Electronic Agent to access
information on the MERS® System. The foregoing indemnification shall survive any
termination or assignment of this Agreement.

﻿

11.



Reliance of the Electronic Agent.

 

Detroit_15392067_2

6

--------------------------------------------------------------------------------

 

(a) In the absence of bad faith on the part of the Electronic Agent, the
Electronic Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any request,
instruction, certificate or other document furnished to the Electronic Agent,
reasonably believed by the Electronic Agent to be genuine and to have been
signed or presented by the proper party or parties and conforming to the
requirements of this Agreement.

﻿

(b) Notwithstanding any contrary information which may be delivered to the
Electronic Agent by the Borrower, the Electronic Agent may conclusively rely on
any information or Notice of Default delivered by the Lender, and the Borrower
shall indemnify and
hold the Electronic Agent harmless for any and all claims asserted against it for any actions taken
in good faith by the Electronic Agent in connection with the delivery of such
information or Notice of Default.

﻿

12.



Fees.

﻿

It is understood that the Electronic Agent or its successor will charge such
fees and expenses for its services hereunder as set forth in a separate
agreement between the Electronic Agent and the Borrower. The Electronic Agent
shall give prompt written notice of any disciplinary action instituted with
respect to the Borrower's failure to pay any fees required in connection with
its use of the MERS® System, and will give written notice at least thirty (30)
days prior to any revocation of the Borrower's membership in the MERS® System.

﻿

﻿

13.



Resignation of the Electronic Agent; Termination.

﻿

(a) The Lender has entered
into this Agreement with the Electronic Agent and MERS in reliance upon the
independent status of the Electronic Agent and MERS, and the representations as
to the adequacy of their facilities, personnel, records and procedures, its
integrity, reputation and financial standing, and the continuance thereof.
Neither the Electronic Agent nor MERS shall assign this Agreement or the
responsibilities hereunder or delegate their rights or duties hereunder (except
as expressly disclosed in writing to, and approved by, the
Lender) or any portion hereof or sell or otherwise dispose of all or substantially all of its property
or assets without providing the Lender with at least 60 days' prior written
notice thereof.

 

Detroit_l5392067_2

7

--------------------------------------------------------------------------------

 

(b) Neither the Electronic Agent nor MERS shall resign from the obligations and
duties hereby imposed on them except by mutual consent of the Electronic Agent,
MERS and the Lender, or upon the determination that the duties of the Electronic
Agent and MERS hereunder are no longer permissible under applicable law and such
incapacity cannot be cured by the Electronic Agent and MERS. Any such
determination permitting the resignation of the  Electronic Agent and MERS shall
be evidenced by an Opinion of Counsel to such effect delivered to the Lender
which Opinion of Counsel shall be in form and substance acceptable to the
Lender. No such resignation shall become effective until the Electronic Agent
and MERS have delivered to the Lender all of the Assignments of Mortgage, in
blank, in recordable form  but unrecorded for each MERS Designated Mortgage Loan
identified by the Lender as collateralized by the Lender.

﻿

14.



Removal of the Electronic Agent.

﻿

(a) The Lender, with or without cause, may remove and discharge the Electronic
Agent and MERS from the performance of its duties under this Agreement with
respect to some or all of the MERS Designated Mortgage Loans by written notice
from the Lender to the Electronic Agent and the Borrower.

﻿

(b) In the event of termination of this Agreement, at the Borrower's sole cost
and expense, the Electronic Agent shall follow the instructions of the Lender
for the disposition of  the documents in its possession pursuant to this
Agreement, and deliver to the Lender an Assignment of Mortgage, in blank, in
recordable form but unrecorded for each MERS  Designated Mortgage Loan
identified by the Lender as collateralized by the Lender. Notwithstanding the
foregoing, in the event that the Lender terminates this Agreement with respect
to some, but not all, of the MERS Designated Mortgage Loans, this Agreement
shall remain in full force and effect with respect to any MERS Designated
Mortgage Loans for which this Agreement is not terminated hereunder.
Notwithstanding any termination  of  this Agreement, the provisions of Section
10 shall survive any termination.

﻿

15.



Notices.

﻿

All written communications hereunder shall be delivered, via facsimile or by
overnight courier, to the Electronic Agent and/or the Lender and/or the Borrower
as indicated on the signature page hereto, or at such other address as
designated by such party in a written notice to the other parties. All such
communications shall be deemed to have been duly given when transmitted by
facsimile, or in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.

﻿

16.



Term of Agreement.

 

Detroit_15392067_2

8

--------------------------------------------------------------------------------

 

(a) This Agreement shall continue to be in effect until terminated by either the
Lender or the Electronic Agent sending written notice to the other parties of
this Agreement at least thirty (30) days prior to said termination.

﻿

(b) Upon the termination of this Agreement by the Electronic Agent, the
Electronic Agent shall, at the Electronic Agent's sole cost and expense, execute
and deliver to the Lender or its designee an Assignment of Mortgage with respect
to each MERS Designated Mortgage Loan identified by the Lender, in blank, in
recordable form but unrecorded. In the event that this Agreement is terminated
by the Lender, the duties of the Electronic Agent in the preceding sentence
shall be at the sole cost and expense of the Borrower. In addition, the Lender
and the Electronic Agent may, at the sole option of the Lender, enter into a
separate agreement which shall be mutually acceptable to the parties with
respect to any or all of the MERS Designated Mortgage Loans with respect to
which this Agreement is terminated.

﻿

﻿

17.



Authorizations.

﻿

Any of the persons whose signatures and titles appear on Exhibit A hereto are
authorized, acting singly, to act for the Lender, the Borrower or the Electronic
Agent, as the case may be, under this Agreement. The parties may change the
information on Exhibit A hereto from time to time but each of the parties shall
be entitled to rely conclusively on the then current exhibit until receipt of a
superseding exhibit.

﻿

﻿

18.



Amendments.

﻿

This Agreement may be amended from time to time only by written agreement of the
Lender, the Borrower and the Electronic Agent.

﻿

﻿

19.



Severability.

﻿

If any provision of this Agreement is declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any other provision, and this
Agreement shall be enforced to the fullest extent required by law.

﻿

﻿

20.



Binding Effect.

﻿

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns.

﻿

﻿

21.



Governing Law.

﻿

TIDS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAW OF
THE COMMONWEALTH OF VIRGINIA.

 

Detroit_l5392067_2

9

--------------------------------------------------------------------------------

 

THE LENDER, THE BORROWER, THE ELECTRONIC AGENT AND MERS EACH IRREVOCABLY AGREES
THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
AGREEMENT MAY BE BROUGHT IN ANY COURT OF THE COMMONWEALTH OF VIRGINIA, OR IN THE

U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA, AND BY THE EXECUTION
AND DELIVERY OF TIDS AGREEMENT EXPRESSLY AND IRREVOCABLY ASSENT AND SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURTS IN ANY SUCH ACTION
OR PROCEEDING.

﻿

﻿

22.



Waiver of Jury Trial.

﻿

THE LENDER, THE BORROWER, THE ELECTRONIC AGENT AND MERS EACH IRREVOCABLY AGREES
TOW AIVE ITS RIGHT TO A JURY TRIAL IN ANY ACTION OR PROCEEDING AGAINST IT
ARISING OUT OF, OR RELATED IN ANY MANNER TO, TIDS AGREEMENT OR ANY RELATED
AGREEMENT.

﻿

﻿

23.



Execution.

﻿

This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts, together, shall constitute one
and the same agreement.

﻿

﻿

24.



Cumulative Rights.

﻿

The rights, powers and remedies of the Electronic Agent, MERS, the Borrower and
the Lender under this Agreement shall be in addition to all rights, powers and
remedies given to the Electronic Agent, MERS, the Borrower and the Lender by
virtue of any statute or rule of law, or any other agreement, all of which
rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the Lender's rights in the
Mortgage Loans.

﻿

25.



Status of Electronic Agent.

﻿

Nothing herein contained shall be deemed or construed to create a partnership,
joint venture between the parties hereto and the services of the Electronic
Agent and MERS shall be rendered as independent contractors for the Lender and
the Borrower. Other than the obligations of the Electronic Agent and MERS
expressly set forth herein, the Electronic Agent and MERS shall have no power or
authority to act as agent for the Lender or the Borrower pursuant to any grant
of authority made under or pursuant to this Agreement.

﻿

[SIGNATURE  PAGE FOLLOWS]

 

Detroit_15392067_2

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lender, the Borrower, the Electronic Agent and MERS have
duly executed this Agreement as of the date first above written.

﻿

﻿

INSPIRE HOME LOANS INC., a Delaware

corporation

as Borrower

﻿

﻿

﻿

By:   /s/ Cherie Edborg                           

Name: Cherie Edborg

Title:Treasurer, Vice President

﻿

﻿

Address for Notices:

19600 Fairchild Road, Suite 200

Irvine, California 92612 Attention: Cherie Edborg Telecopier No.: _
 Telephone No.:949-420-9795

﻿

﻿

COMERICA BANK,

as Lender

﻿

﻿

By:   /s/ Arthur H. Shafer

Name: Arthur H. Shafer

Title: Vice President

﻿

﻿

﻿

Address for Notices:

411 W. Lafayette Blvd. Detroit, Michigan 48226 Attention: ------

Telecopier No.: (313)-222-9295 Telephone No.:

 

Detroit_l5392067_2

11

--------------------------------------------------------------------------------

 

[ELECTRONIC AGENT AND MERS SIGNATURE PAGE TO ELECTRONIC TRACKING AGREEMENT]

﻿

﻿

ELECTRONIC AGENT:

﻿

MERSCORP HOLDINGS, INC.

﻿

﻿

By: 

 

Name: Title:

Sharon McGann Horstkamp Senior Vice President

 

﻿

﻿

Address for Notices:

﻿

MERSCORP Holdings, Inc. 1818 Library Street, Suite 300

Reston, VA 20190

Attention: Sharon McGann Horstkamp, Esq. Telephone No.: (703) 761-1270

Facsimile No.: (703) 748-0183

﻿

﻿

MERS:

﻿

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.

﻿

﻿

By: 

 

Name: Title:

Bill Beckmann President

 

﻿

﻿

Address for Notices:

﻿

Mortgage Electronic Registration Systems, Inc. 1818 Library Street, Suite 300

Reston, VA 20190

Attention: Sharon McGann Horstkamp, Esq. Telephone No.: (703) 761-1270

Facsimile No.: (703) 748-0183

 

Detroit_15392067_2

12

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

LIST OF AUTHORIZED PERSONS

﻿

LENDER AUTHORIZATIONS:

﻿

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Lender under this Agreement:

﻿

﻿

﻿

 

 

By: /s/ Jennifer L. Norris

By:  /s/ Braden Fudge

By:  /s/ Arthur H. Shafer

Name:  Jennifer L. Norris

Name:  Braden Fudge

Name: Arthur H. Shafer

Title:  SVP

Title:  Portfolio Manager

Title:  SVP

﻿

 

 

﻿

BORROWER AUTHORIZATIONS:

﻿

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized,

﻿

﻿

By: /s/ Cherie Edborg

By:  /s/ Beth Frenzel

By:  /s/ Lauren Ingersoll

Name:  Cherie Edborg

Name:  Beth Frenzel

Name: Lauren Ingersoll

Title:  Treasurer

Title:  Vice President

Title:  Secretary

﻿

﻿

 

Detroit_l5392067_2

13

--------------------------------------------------------------------------------

 

EXHIBIT A CONTINUED

﻿

LIST OF AUTHORIZED PERSONS

﻿

ELECTRONIC AGENT AUTHORIZATIONS:

﻿

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Electronic Agent under this
Agreement:

﻿

﻿

﻿

By: Sharon McGann Horstkamp

Vice President' '

﻿

﻿

﻿

MERS AUTHORIZATIONS:

﻿

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for MERS under this Agreement:

﻿

﻿

﻿

By: Bill Beckmann

President

 

Detroit_l5392067_2

14

--------------------------------------------------------------------------------

 

EXHIBITB

MERS PROCEDURES MANUAL

﻿

﻿

﻿

Shall be found on the MERS website at: http://www.mersinc.org

 

Detroit_l5392067_2

15

--------------------------------------------------------------------------------

 

EXHIBITC

﻿

﻿

NOTICE OF DEFAULT

﻿

﻿

﻿

 ,20_

﻿

﻿

Attention:Sharon M. Horstkamp MERSCORP Holdings, Inc.

1818 Library Street, Suite 300

Reston, Virginia 20190 Ladies and Gentlemen:

Please  be advised  that this Notice  of
Default  is  being  issued  pursuant  to  Section  4(b) of that

certain Electronic Tracking Agreement (the "Electronic Tracking Agreement"),
 dated as of May

    , 2018, by and among Comerica Bank (the "Lender"), Inspire Home Loans Inc.,
a Delaware corporation (the "Borrower"), MERSCORP Holdings, Inc. (the
"Electronic Agent") and Mortgage Electronic Registration Systems, Inc. ("MERS").
The Affected Loans are listed on the attached Schedule 1 (including the mortgage
identification numbers). Accordingly,  the Electronic Agent shall not accept
instructions from the Borrower, the Servicer, any subservicer and from no party
other than the Lender with respect to such Mortgage Loans, until otherwise
notified by the Lender.

﻿

Any terms used herein and not otherwise defined shall have such meaning
specified in the Electronic Tracking Agreement.

﻿

﻿

﻿

﻿

﻿

﻿

By: _  Title: --------------

Detroit_15392067_2

16

--------------------------------------------------------------------------------

 

﻿

﻿

﻿

﻿

To: Inspire Home Loans Inc., a Delaware corporation

﻿

﻿

USA PATRIOT ACT NOTICE

OF

CUSTOMER IDENTIFICATION

﻿

﻿

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

﻿

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

﻿

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other
identifying documents.

 

Detroit_l5392066_2

--------------------------------------------------------------------------------

 

CLOSING CERTIFICATE

﻿

﻿

﻿

﻿

﻿

Comerica Bank

2000 Avenue of the Stars, Ste. 210 Los Angeles, California 90067

﻿

Ladies/Gentlemen:

﻿

I hereby certify that I am the Secretary of Inspire Home Loans Inc., a Delaware
corporation (the "Company"), and as such have access to the Company's corporate
records and am familiar with the matters therein contained and herein certified,
and that:

﻿

1. The Company is a corporation with a perpetual charter duly organized and
validly existing and in good standing under the laws of the State of Delaware.

﻿

2. The Articles of Incorporation and By-Laws of the Company as certified by the
undersigned as of 5/4/18 remain in full force and effect without modification or
amendment in any respect, except as otherwise attached hereto.

﻿

3. No proceedings looking toward the dissolution or liquidation of the Company
have been commenced and no such proceedings are contemplated.

﻿

IN WITNESS WHEREOF,  I have hereunto set my hand this 4th  day of May, 2018.

﻿

   /s/ Lauren Ingersoll                                  

Title: Secretary

 

Detroit_15392070_2

--------------------------------------------------------------------------------

 

CORPORATE RESOLUTIONS AND INCUMBENCY CERTIFICATION

Authority to Procure Loans

﻿

I certify that I am the duly elected and qualified Secretary of Inspire Home
Loans Inc., a Delaware corporation ("Corporation") and the keeper of the records
of the Corporation; that the following is a true and  correct  copy  of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws  and  applicable statutes on or as of May 4, 2018.

﻿

Copy of Resolutions:

﻿

Be it Resolved, That:

﻿

1.



Any (insert number required to  sign)  Officer
(4)  of  the  following  (insert  titles  only) President,  Treasurer,
Secretary, Vice President, of the Corporation (the "Authorized Signer(s)")
are/is authorized, for, on behalf of, and in the name of the Corporation to:

﻿

(a)



Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica
Bank (the "Bank") up to an amount not exceeding $  _,in aggregate (if left blank,
then unlimited);

﻿

(b)



Discount with the Bank commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

﻿

(c)



Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

﻿

(d)



Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

﻿

(e)



Execute and deliver in form and content as may be required by the Bank any and
all notes, evidences of indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Corporation's property and assets;

﻿

(f)



Appoint, delegate and authorize such other person(s) (the "Delegated Person(s)")
as may be designated in writing from time to time by the above referenced
Authorized Signer(s), or any one or more of them, to (i) request loans, and/or
advances under any line of credit, loan or other credit or financial
accommodation made available by Bank to or in favor of the Corporation, and to
execute and/or deliver unto Bank, in form and content as may be required by the
Bank, such agreements, instruments and documents as may be necessary or required
to carry out such purposes, (ii) make loan payments for and on behalf of the
Corporation, and (iii) execute and certify borrowing base certificates, account
agings, inventory reports, covenant compliance certificates and collateral
reports (together with any documents, reports and certificates required to be
delivered in connection with any of the foregoing) for and on behalf of the
Corporation; and

﻿

(g)



Designate replacement MWS Administrators from time to time in accordance with
the Schedule.

﻿

2.



The following person or person(s) (do not list more than two (2) persons):

﻿

﻿

﻿

 

 

Name

Title

Signature

Cherie Edborg

Treasurer, Vice President

/s/ Cherie Edborg

Beth Frenzel

Vice President

/s/ Beth Frenzel

 

 

is/are designated as a MWS Administrator. Each MWS Administrator shall have the
authority to designate MWS  Users of the Service in accordance with the
Schedule. MWS Users are authorized by Corporation to give all instructions
contemplated by the Schedule including, without limitation (but subject to any
restrictions on wire authority

 

Detroit_l5392072_2

--------------------------------------------------------------------------------

 

set forth in the Schedule), instructions by telephone or Electronic Transmission
to: (a) request advances from Bank and provide information to Bank with respect
to such advances from time to time, {b) execute and deliver to Bank documents,
instruments and agreements from time to time for the purpose of pledging,
assigning,  and granting Bank a continuing security interest and lien in and on
mortgage loans and other collateral, (c) request that Bank deliver mortgage
loans and other collateral to investors and others for sale, securitization or
other disposition from time to time, (d) provide Bank with instructions for the
allocation, application, distribution or other disposition of mortgage loans,
proceeds thereof, and other collateral from time to time, including, but not
limited to, repayment of any indebtedness of Corporation to Bank, and/or (e)
give other Electronic Transmissions to Bank from time to time with respect to
the loans, collateral and loan documents.

﻿

3.



Bank is authorized to make loans and advances, pay the proceeds thereof, repay
such loans or advances and take other actions in reliance on any telephone or
Electronic Transmissions of an MWS Administrator and MWS User. Without limiting
the foregoing, the Bank is authorized and directed to pay the proceeds of any
such loans or advances or the proceeds of any collateral as directed by an MWS
Administrator or MWS User, whether so payable to the order of any of such person
in his or her individual capacity or not, and whether such proceeds are
deposited to the individual credit of any of such person(s) or not. The
procedure permitting requests for advances and repayments and requests for the
taking of other actions by an MWS Administrator or MWS User based on a telephone
or Electronic Transmission is for the convenience of the Corporation, is not
necessarily secure and there are risks associated with such use, including risks
of interception, disclosure and abuse, and Corporation assumes and accepts such
risks. All risks involved in the use of this procedure, including, but not
limited to, the risk that an MWS Administrator or MWS User may not be authorized
by Corporation to make such requests, shall be borne by the Corporation,
including but not limited to all risk of loss resulting from advances made,
loans, advances or other indebtedness repaid and other actions taken by Bank
upon any such telephone or Electronic Transmissions, and the Corporation will
indemnify and hold Bank harmless therefor under the loan documents. Without
limiting the foregoing, the Bank shall have no duty to confirm the identify or
authority of any MWS Administrator or MWS User requesting an advance or
repayment or other action by telephone or Electronic Transmission, and
Corporation shall be obligated to assure that all MWS Administrator(s) and MWS
User(s) making requests for advances and repayments and requesting other actions
by telephone or Electronic Transmission do in fact have the authority to do so
for and on behalf of Corporation.

﻿

4.



The Corporation shall remain fully responsible for any amounts outstanding and
owing to Bank under any notes or other evidence of indebtedness regardless of
whether the Corporation's accounts with Bank are sufficient for the repayment of
any outstanding indebtedness. All payments are to be made with collected funds.

﻿

5.



As used in this Authorization, the following terms shall have the
following meanings:

﻿

"Electronic Transmission" shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail, facsimile transmission or e­ fax, or otherwise
to or from an E-System or other equivalent service.

﻿

"E-System" shall mean any electronic system and any other internet or
extranet-based site, whether such electronic system is owned, operated, hosted
or utilized by the Bank, any of its affiliates or any other person, providing
for access to data protected by passcodes or other security system.

﻿

"MWS Administrator" shall have the meaning given the term in the Schedule. "MWS
User" shall have the meaning given the term in the Schedule.

"Schedule" shall mean the Comerica Mortgage Warehouse Service Schedule between
Corporation and Bank dated on or about the date hereof, as it may be amended
from time to time.

﻿

"Service" shall have the meaning given the term in the Schedule.

﻿

6.



Any and all agreements, instruments and documents previously executed and acts
and things previously done to
carry out the purposes of these Resolutions are ratified, confirmed and approved as the act or acts of the Corporation.

﻿

7.



These Resolutions shall continue in force, and the Bank may consider the holders
of said offices and their signatures to be and continue to be as set forth in a
certified copy of these Resolutions delivered to the Bank, until notice to the
contrary in writing is duly served on the Bank (such notice to have no effect on
any action previously taken by the Bank in reliance on these Resolutions).

 

2

Detroit_l5392072_2

--------------------------------------------------------------------------------

 

8.



Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to the effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

﻿

9.



The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

﻿

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or
consent of shareholders of the Corporation to authorize any act, matter or thing described in the foregoing Resolutions.

﻿

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

﻿

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNER(S) BELOW)

﻿

﻿

 

 

Name (Type or Print)

Title

Signature

James Palda

President

/s/ James Palda

Cherie Edborg

Treasurer, Vice President

/s/ Cherie Edborg

Beth Frenzel

Vice President

/s/ Beth Frenzel

Lauren Ingersoll

Secretary

/s/ Lauren Ingersoll

﻿

 

 

﻿

 

 

 

﻿

﻿

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal of said corporation affixed on May _4_, 2018.

﻿



   /s/ Lauren Ingersoll                                 

Secretary

﻿

﻿

﻿

﻿

﻿

THE  ABOVE  STATEMENTS ARE CORRECT.  
                                                                                                                           

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER,

OTHER THAN SECRETARY WHEN SECRETARY IS THE SOLE AUTHORIZED SIGNER SET FORTH
ABOVE.

 

Failure to complete the above when the Secretary is the sole Authorized Signer
set forth above, shall constitute a certification by the Secretary that the
Secretary is the sole Shareholder, Director and Officer of the Corporation.

﻿

﻿

 

4

Detroit_l5392072_2

--------------------------------------------------------------------------------

 

ACTION BY UNANIMOUS WRITTEN CONSENT OF THE BO.ARD OF DIRECTORS

OF

INSPIRE HOME LOANS INC.

﻿

﻿

 

﻿

﻿

The undersigned, being all of the directors of Inspire Home Loans Inc., a
Delaware corporation (the “Corporation”), acting by written consent without a
meeting pursuant to Section 141 (f) of the Delaware General Corporation Law, do
hereby consent to the adoption of the following resolution:

﻿

﻿

AUTHORlZATION FOR COMERICA BANK

﻿

RESOLVED, that any Officer of the Corporation as elected by Corporate Resolution
(the

“Authorized Signer(s)”) are authorized, on behalf of, and in the name of the
Corporation to:

(a)



Negotiate and procure loans, letters of credit and other credit or financial
accommodations from Comerica Bank (the “Bank”) up to an unlimited amount;

(b)



Discount with the Bank commercial or other business paper belonging to the
Corporation made or drawn by or upon third parties, without limit as to amount;

(c)



Purchase, sell,  exchange, assign, endorse for transfer and/or deliver
certificated and/or instruments representing stocks, bonds, evidences of
indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)



Give security for any liabilities of the Corporation to the Bank by grant,
security, interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

(e)



Execute and deliver in form and content as may be required by the Bank any and
all notes, evidences of indebtedness, application for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of the
Resolutions, nay or all of which may relate to all or substantially all of the
Corporation’s property and asset;

(f)



Appoint, delegate and authorize such other person (s) (the “Delegate Person(s)”)
as may be designed in writing from time to time by the above referenced
Authorized Signer(s), or any one or more of them, to (i) request loans, and/or
advances under any line of credit, loan or other credit or financial
accomodation made available by Bank to or in



2of4

--------------------------------------------------------------------------------

 

favor of the Corporation, and to execute and/or deliver unto Bank, in for mand
content as may be required by the Bank, such agreements, instruments and
documents as may be necessary or required to carry out such purposes, (ii) make
loan payments for and on behalf of the Corporation, and (iii) execute and
certify borrowing base certificates, account agings, inventory reports, covenant
compliance certificates and collateral reports (together with any documents,
reports and certificates required to be delivered in connection with any of the
foregoing) for and on behalf of the Corporation; and

(g)



Designate replacement MWS Administrators from time to time in accordance with
the Schedule

﻿

              RESOLVED, that the following persons are designated as a MWS
Administrators.:

﻿

 

Cherie Edborg Beth Frenzel

Treasurer, Vice President Finance Vice President Secondary

 

﻿

﻿

RESOLVED, that each MWS Administrator shall have the authority to designate MWS
Users of the service in accordance with the Comerica Mortgage Warehouse Service
Schedule between Corporation  and Bank  (''Schedule").   MWS Users are
authorized by Corporation  to  give all

instructions contemplated  by the Schedule 111cludthg, witho11t limitation (but
subject to any

restrictions on wire authority set forth in the Schedule}, instructions by
telephone 01: Electronic transmission to: (a) request advances
from Bank  and  provide infom1ation tb  Bank with respect to such advances from
time to time, (b) execute and deliver to Bank documents,  instruments and

agreements from time to time for the purpose of pledging, assigning, and
granting Bank a continuing security  interest and lien  in and on    mortgage
 loans  and other  collateral,  (c) request that Bank deliver m01igage loans and
other collateral to investors and others for sale, securitization or other
disposition from time to time, (d) provide Bank with instructions for the
allocation, application, distribution or other disposition of mortgage loans,
proceeds thereof, and other collateral from time to time, including,  but not
limited  to, repayment  of any  indebtedness of Corporation to Bank, and/or (e)
give other Electronic  Transmissions  to Bank  from time to time with respect to
the loans, collateral and loan documents. As used herein, ''Electronic
Transmission" shall mean each document, instruction, a.1.ithorizatioh; file,
information and any other communication transmitted, posted or otherwise made or
communicated  by  e-mail, facsimile transmission or e- fax, or otherwise to or
from an E-System or other equivalent service and ' E-System" shall i11ean any
electronic system and any other internet or extranet-based site, whether such
electronic system is owned, operated, hosted or utilized by the Bank, any of its
affiliates  or   any  other  person,  providing  for  access  to  data  protected  by  passcodes  or other

 

3of4

--------------------------------------------------------------------------------

 

security system.

﻿

RESOLVED, that Bank is authorized
to make loans and advances, pay the proceeds thereof, repay such loans
 or advances and take other actions in reliance on any telephone or Electronic
Transmissions of an MWS Administrator and MWS User. Without limiting the
foregoing, the Bank is authorized and directed to pay the proceeds of any such
loans or advances or the proceeds of any collateral as directed by an MWS
Administrator or MWS User, whether so payable to the order of any such person in
his or her individual capacity or not, and whether such proceeds are deposited
to the individual credit of any such person(s) or not. The procedure permitting
requests for advances and d repayments and requests for the taking of other
actions by an MWS Administrator or MWS User based on a telephone or Electronic
Transmission is for the convenience of the Corporation, is not necessarily
secure and there are risks associated with such use, including risks of
interception, disclosure and abuse, and Corporation assumed and accepts such
risks. All risks involved in the use of this procedure including, but not
limited to, the risk that an MWS Administrator or MWS User may not be authorized
by Corporation to make such requests, shall be borne by the Corporation,
including but not limited to all risk of loss resulting from advances made,
loans, advances, or other indebtedness repaid and other actions taken by the
Bank upon any such telephone or Electronic Transmissions, and the Corporation
will indemnify and hold Bank harmless therefor under the loan documents. Without
limiting the foregoing, and except as  expressly provided in the Treasury
Management Agreement, the Bank shall have no duty to confirm the identity or
authority of any MWS Administrator or MWS User requesting an advance or
repayment or other action by telephone or Electronic Transmission, and
Corporation shall be obligated to assure that all MWS Administrator (s) and MWS
User(s) making requests for advances and repayments and requesting other actions
by telephone or Electronic Transmission do in face have the authority to do so
for and on behalf of the Corporation.

﻿

﻿

RESOLVED, that the Corporation shall remain fully responsible for any amounts
outstanding and owing to a Bank under any notes or other evidence of
indebtedness regardless of whether the Corporation’s accounts with Bank are
sufficient for the repayment of any outstanding indebtedness. All payments ae to
be made with collected funds.

﻿

RESOLVED, that any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

﻿

RESOLVED, that these Resolutions shall continue in force; and the Bank may
consider  the holders of said offices and their signatures to be and continue to
be as set forth in a certified

copy of these Resolutions  delivered to the Bank, until notice to the contrary
in writing is duly

served on the Bank (such notice to have no effect on any action previously taken
by the Bank  in

 

4of4

--------------------------------------------------------------------------------

 

reliance on these Resolutions).

﻿

RESOLVED, that any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to the effect that these Resolutions and any
agreement, instrument or  document executed pursuant to them are still in full force and effect
and binding upon the Corporation.

﻿

IN WITNESS WHEREOF, the undersigned have executed this Unanimous Written Consent
as

of the 4th day of May, 2018.

﻿

﻿

﻿

   /s/ David Messenger                                 

Dave Messenger

﻿

   /s/ James Palda                                  

James Palda

﻿

 

5of4

--------------------------------------------------------------------------------

 

﻿

BYLAWS OF

INSPIRE HOME LOANS INC.

﻿

ARTICLE I OFFICES

﻿

Section 1.01 Offices. The address of the registered office of Inspire Home Loans
Inc. (the "Corporation") in the State of Delaware shall be the registered office
of the Corporation. The Corporation may have other offices, both within and
without the State of Delaware, as the board of directors of the Corporation (the
"Board of Directors") from time to time shall determine or the business of the
Corporation may require.

﻿

Section 1.02 Books and Records. Any records maintained by the Corporation in the
regular course of its business, including its stock ledger, books of account and
minute  books, may be maintained on any information storage device or method;
provided that the records so kept can be converted into clearly legible paper
form within a reasonable time. The Corporation shall so convert any records so
kept upon the request of any person entitled to inspect such records pursuant to
applicable law.

﻿

ARTICLE II

MEETINGS OF THE STOCKHOLDERS

﻿

Section 2.01 Place of Meetings. All meetings of the stockholders shall be held
at such place, if any, either within or without the State of Delaware, as shall
be designated from time to time by resolution of the Board of Directors and
stated in the notice of meeting.

﻿

Section 2.02  Annual Meeting. The annual meeting of the stockholders for the
election of directors and for the transaction of such other business as may
properly come before the meeting shall be held at such date, time and place, if
any, as shall be determined by the Board of Directors and stated in the notice
of the meeting.

﻿

Section 2.03 Special Meetings. Special meetings of stockholders for any purpose
or purposes shall be called pursuant to a resolution approved by the Board of
Directors and may not be called by any other person or persons. The only
business which may be conducted at a special meeting shall be the matter or
matters set forth in the notice of such meeting.

﻿

Section 2.04 Adjournments.  Any meeting of the stockholders,  annual or special,
may be adjourned from time to time to reconvene at the same or some other place,
if any, and notice need not be given of any such adjourned meeting if the time
and place, if any, thereof, and the means of remote communication, if any, are
announced at the meeting at which the adjournment is taken. At the adjourned
meeting, the Corporation may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than thirty
(30) days, a notice of the adjourned meeting shall be given to each
stockholder  of record entitled to vote at the meeting. If after the adjournment
a new record date is fixed for stockholders entitled to vote

 

24611658

--------------------------------------------------------------------------------

 

at the adjourned meeting, the Board of Directors shall fix a new record date for
notice of the adjourned meeting and shall give notice of the adjourned meeting
to each stockholder of record entitled to vote at the adjourned meeting as of
the record date fixed for notice of the adjourned meeting.

﻿

Section 2.05 Notice of Meetings. Notice of the place, if any, date, hour, the
record date for determining the stockholders entitled to vote at the meeting (if
such date is different from the record date for stockholders entitled to notice
of the meeting) and means of remote communication, if any, of every meeting of
stockholders shall be given by the Corporation not less than ten (10) days and
no more than sixty (60) days before the meeting (unless a different time is
specified by law) to every stockholder entitled to vote at the meeting as of the
record date for determining the stockholders entitled to notice of the meeting.
Notices of special meetings shall also specify the purpose or purposes for which
the meeting has been called. Except as otherwise provided herein or permitted by
applicable law, notice to stockholders shall be in writing and delivered
personally or mailed to the stockholders at their address appearing on the books
of the Corporation. Without limiting the manner by which notice otherwise may be
given effectively to stockholders, notice of meetings may be given to
stockholders by means of electronic transmission in accordance with applicable
law. Notice of any meeting need not be given to any stockholder who shall,
either before or after the meeting, submit a waiver of notice or who shall
attend such meeting, except when the stockholder attends for the express purpose
of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened. Any stockholder
so waiving notice of the meeting shall be bound by the proceedings of the
meeting in all respects as if due notice thereof had been given.

﻿

Section 2.06 List of Stockholders. The officer of the  Corporation  who  has
charge of the stock ledger shall prepare a complete list of the stockholders
entitled to vote at any meeting of stockholders (provided, however, if the
record date for determining the stockholders  entitled to vote is less than ten
(10) days before the date of the meeting, the list shall reflect the
stockholders entitled to vote as of the tenth (10th) day before the meeting
date), arranged in alphabetical order, and showing the address of each
stockholder and the number  of shares of each class of capital stock of the
Corporation registered in the name of each stockholder at least ten (10) days
before any meeting of the stockholders. Such list shall be open to the
examination of any stockholder, for any purpose germane to the meeting, on a
reasonably accessible electronic network if the information required to gain
access to such list was provided with the notice of the meeting or during
ordinary business hours, at the principal place of business of the Corporation
for a period of at least ten (10) days before the meeting. If the meeting is to
be held at a place, the list shall also be produced and kept at the time and
place of the meeting the whole time thereof and may be inspected by any
stockholder who is present. If the meeting is held solely by means of remote
communication, the list shall also be open for inspection by any stockholder
during the whole time of the meeting as provided by applicable law. Except as
provided by applicable law, the stock ledger of the Corporation shall be the
only evidence as to who are the stockholders entitled to examine the stock
ledger and the list of stockholders or to vote in person or by proxy at any
meeting of stockholders.

﻿

Section 2.07 Quorum. Unless otherwise required by law, the
Corporation's  Certificate of Incorporation (the "Certificate of Incorporation")
or these Bylaws, at each meeting of the

 

2

24611658

--------------------------------------------------------------------------------

 

stockholders, a majority in voting power of the shares of the Corporation
entitled to vote at the meeting, present in person or represented by proxy,
shall constitute a quorum. If, however, such quorum shall not be present or
represented at any meeting of the stockholders, the stockholders entitled to
vote thereat, present in person or represented by proxy, shall have power, by
the affirmative vote of a majority in voting power thereof, to adjourn the
meeting from time to time, in the manner provided in Section 2.04, until a
quorum shall be present or represented. A quorum, once established, shall not be
broken by the subsequent withdrawal of enough votes to leave less than a quorum.
At any such adjourned meeting at which there is a quorum, any business may be
transacted that might have been transacted at the meeting originally called.

﻿

Section 2.08 Conduct of Meetings. The Board of Directors may adopt by resolution
such rules and regulations for the conduct of the meeting of the stockholders as
it shall deem appropriate. At every meeting of the stockholders, the chairman,
or in his or her absence or
inability to act or if there be none, the president, or, in his or her absence or inability to act, such
other officer of the Corporation or such stockholder as may be appointed by the
Board of
Directors, shall act as chairman of, and preside at, the meeting. The secretary or, in his or her
absence or inability to act, the person whom the chairman of the meeting shall appoint secretary
of the meeting, shall act as secretary of the meeting and keep the minutes thereof. Except to the
extent inconsistent with such rules and regulations as adopted by the Board of
Directors, the
chairman of any meeting of the stockholders shall have the right and authority to prescribe such
rules, regulations and procedures and to do all such acts as, in the judgment
of such chairman, are appropriate for the proper conduct of the meeting. Such
rules, regulations or procedures,
whether adopted by the Board of Directors or prescribed by the chairman of the meeting, may
include, without limitation, the following: (a) the establishment of an agenda or order of business
for the meeting; (b) the determination of when the polls shall open and close for any given matter
to be voted on at the meeting; (c) rules and procedures for maintaining order at the meeting and
the safety of those present; (d) limitations on attendance at, or participation in, the meeting to
stockholders of record of the Corporation, their duly authorized and constituted proxies or such
other persons as the chairman of the meeting shall determine; (e) restrictions
on entry to the meeting after the time fixed for the commencement thereof; and
(f) limitations on the tim allotted to questions or comments by participants.

﻿

Section 2.09 Voting; Proxies. Unless otherwise required by law or the
Certificate of Incorporation, the election of directors shall be decided by a
plurality of the votes cast at a meeting of the stockholders by the holders of
stock entitled to vote in the election. Unless otherwise required by law, the
Certificate of Incorporation or these Bylaws, any matter, other than the
election of directors, brought before any meeting of stockholders shall be
decided by the affirmative vote of the majority of shares present in person or
represented by proxy at the meeting and entitled to vote on the matter. Each
stockholder entitled to vote at a meeting of stockholders or to express consent
to corporate action in writing without a meeting may authorize another person or
persons to act for such stockholder by proxy, but no such proxy shall be voted
or acted upon after three (3) years from its date, unless the proxy provides for
a longer period. A proxy shall be irrevocable if it states that it is
irrevocable and if, and only as long as, it is coupled with an interest
sufficient in law to support an irrevocable power. A stockholder may revoke any
proxy which is not irrevocable by attending the meeting and voting in person or
by

 

3

24611658

--------------------------------------------------------------------------------

 

delivering to the secretary of the Corporation a revocation of the proxy or a
new proxy bearing a later date. Voting at meetings of stockholders need not be
by written ballot.

﻿

Section 2.10 Inspectors at Meetings of Stockholders. The Board of Directors, in
advance of any meeting of stockholders, may, and shall if required by law,
appoint one or more inspectors, who may be employees of the Corporation, to act
at the meeting or any adjournment thereof and make a written report thereof. The
Board of Directors may designate one or more persons as alternate inspectors to
replace any inspector who fails to act. If no inspector or alternate is able to
act at a meeting, the person presiding at the meeting shall appoint one or more
inspectors to act at the meeting. Each inspector, before entering upon the
discharge of his or her duties, shall take and sign an oath faithfully to
execute the duties of inspector with strict impartiality and according to the
best of his or her ability. The inspectors shall (a) ascertain the number of
shares outstanding and the voting power of each, (b) determine the shares
represented at the meeting, the existence of a quorum and the validity of
proxies and ballots, (c) count all votes and ballots, (d) determine and retain
for a reasonable period a record of the disposition of any challenges made to
any determination by the inspectors and (e) certify their determination of the
number of shares represented at the meeting and their count of all votes and
ballots. The inspectors may appoint or retain other persons or entities to
assist the inspectors in the performance of their duties. Unless otherwise
provided by the Board of Directors, the date and time of the opening and the
closing of the polls for each matter upon which the stockholders will vote at a
meeting shall be announced at the meeting. No ballot, proxies, votes or any
revocation thereof or change thereto, shall be accepted by the inspectors after
the closing of the polls unless the Court of Chancery of the State of Delaware
upon application by a stockholder shall determine otherwise. In determining the
validity and counting of proxies and ballots cast at any meeting of
stockholders, the inspectors may consider such information as is permitted by
applicable law. No person who is a candidate for office at an election may serve
as an inspector at such election.

﻿

Section 2.11 Written Consent of Stockholders Without a Meeting. Any action to be
taken at any annual or special meeting of stockholders may be taken without a
meeting, without prior notice and without a vote, if a consent or consents in
writing, setting forth the action to be so taken, shall be signed by the holders
of outstanding stock having not less than the minimum number of votes that would
be necessary to authorize or take such action at a meeting at which all shares
entitled to vote thereon were present and voted and shall be delivered (by hand
or by certified or registered mail, return receipt requested) to the Corporation
by delivery to its registered office in the State of Delaware, its principal
place of business or an officer or agent of the Corporation having custody of
the book in which proceedings of meetings of stockholders are recorded. Every
written consent shall bear the date of signature of each stockholder who signs
the consent, and no written consent shall be effective to take the corporate
action referred to therein unless, within sixty (60) days of the earliest dated
consent delivered in the manner required by this Section 2.11, written consents
signed by a sufficient number of holders to take action are delivered to the
Corporation as aforesaid. Prompt notice of the taking of the corporate action
without a meeting by less than unanimous written consent shall, to the extent
required by
applicable law, be given to those stockholders who have not consented in writing, and who, if the
action had been taken at a meeting, would have been entitled to notice of the meeting if the

 

4

24611658

--------------------------------------------------------------------------------

 

record date for notice of such meeting had been the date that written consents
signed by a sufficient number of holders to take the action were delivered to
the Corporation.

﻿

Section 2.12Fixing the Record Date.

﻿

(a) In order that the Corporation may determine the stockholders entitled to
notice of, or to vote at, any meeting of stockholders or any adjournment
thereof, the Board of Directors may fix a record date, which record date shall
not precede the date upon which the resolution fixing the record date is adopted
by the Board of Directors, and which record date shall not be more than sixty
(60) and no less than ten (10) days before the date of such meeting. If the
Board of Directors so fixes a date, such date shall also be the record date for
determining the stockholders entitled to vote at such meeting unless the Board
of Directors determines, at the time it fixes such record date, that a later
date  on or before the date of the meeting shall be the date for making such
determination. If no record date is fixed by the Board of Directors, the record
date for determining stockholders entitled to notice of, or to vote at, a
meeting of stockholders shall be at the close of business on the day next
preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the  meeting is
held. A determination of stockholders of record entitled to notice of, or to
vote at, a meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that the Board of Directors may fix a new record
date for the determination of stockholders entitled to vote at the adjourned
meeting  and in such case shall also fix as the record date for stockholders
entitled to notice of such adjourned meeting the same or an earlier date as that
fixed for the determination of stockholders entitled to  vote therewith at the
adjourned meeting.

﻿

(b) In order that the Corporation may determine the stockholders entitled to
consent to corporate action in writing without a meeting, the Board of Directors
may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted by the Board of Directors, and
which record date shall not be more than ten (10) days after the date upon which
the resolution fixing the record date is adopted by the Board of Directors. If
no record date has been fixed by the Board of Directors, the record date for
determining stockholders entitled to consent to corporate action in writing
without a meeting: (i) when no prior action by the Board of Directors is
required by law, the record date for such purpose shall be the first date on
which a signed written consent setting forth the action taken or proposed to be
taken is delivered to the Corporation by delivery (by hand, or by certified or
registered mail, return receipt requested) to its registered office in the State
of Delaware, its principal place of business, or an officer or agent of the
Corporation having custody of the book in  which proceedings of meetings of
stockholders are recorded and (ii) if prior action by the Board of Directors is
required by law, the record date for such purpose shall be at the close of
business on the day on which the Board of Directors adopts the resolution taking
such prior action.

 

5

24611658

--------------------------------------------------------------------------------

 

(c) In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any rights
or the stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
the Board of Directors may fix a record date, which record date shall not
precede the date upon which the resolution fixing the record date is adopted,
and which record date shall be not more than sixty (60) days prior to such
action. If no record date is fixed, the record date for determining stockholders
for any such purpose shall be at the close of business on the day on which the
Board of Directors adopts the resolution relating thereto.

﻿

﻿

ARTICLE ID BOARD OF DIRECTORS

﻿

Section 3.01 General Powers. The business and affairs of the Corporation shall
be managed by or under the direction of the Board of Directors. The Board of
Directors may adopt such rules and procedures, not inconsistent with the
Certificate of Incorporation, these Bylaws or applicable law, as it may deem
proper for the conduct of its meetings and the management of the Corporation.

﻿

Section 3.02 Number; Term of Office. The Board of Directors shall consist of two
(2) members. Each director shall hold office until a successor is duly elected
and qualified or until such director's earlier death, resignation,
disqualification or removal.

﻿

Section 3.03 Newly Created Directorships and Vacancies. Any newly created
directorships resulting from an increase in the authorized number of directors
and any vacancies occurring in the Board of Directors, may be filled by the
affirmative votes of a majority of the remaining members of the Board of
Directors, although less than a quorum, or by a sole remaining director. A
director so elected shall be elected to hold office until the earlier of the
expiration of the term of office of the director whom he or she has replaced or
the vacancy he or she is filling, a successor is duly elected and qualified or
the earlier of such director's death, resignation or removal.

﻿

Section 3.04 Resignation. Any director may resign at any time by notice
given  in writing or by electronic transmission to the Corporation. Such
resignation shall take effect at the date of receipt of such notice by the
Corporation or at such later time as is therein specified.

﻿

Section 3.05 Removal. Except as prohibited by applicable law or the Certificate
of Incorporation, the stockholders entitled to vote in an election of directors
may remove any director from office at any time, with or without cause, by the
affirmative vote of a majority in voting power thereof.

﻿

Section 3.06 Fees and Expenses. Directors shall receive such fees and expenses
as the Board of Directors shall from time to time prescribe, provided that the
stockholders approve such fees and expenses in their sole and absolute
discretion.

 

7

24611658

--------------------------------------------------------------------------------

 

Section 3.07 Regular Meetings. Regular meetings of the Board of Directors may be
held without notice at such times and at such places as may be determined from
time to time by the Board of Directors or its chairman, if any.

﻿

Section 3.08 Special Meetings.
Special meetings of the Board of Directors may be held at such times and at such
places as may be determined by the chairman, if any, or the president on at
least twenty-four (24) hours' notice to each director given by one of the means
specified in Section 3.11 other than by mail, or on at least three (3) days'
notice if given by mail. Special meetings shall be called by the chairman, if
any, or the president in like manner and on like notice on the written request
of any director.

﻿

Section 3.09 Telephone Meetings. The Board of Directors or Board of Directors
committee meetings may be held by means of telephone conference or other
communications equipment by means of which all persons participating in the
meeting can hear each other and be heard. Participation by a director in a
meeting pursuant to this Section 3.09 shall constitute presence in person at
such meeting.

﻿

Section 3.10 Adjourned Meetings. A majority of the directors present at any
meeting of the Board of Directors, including an adjourned meeting, whether or
not a quorum is present, may adjourn and reconvene such meeting to another time
and place. At least twenty-four (24) hours' notice of any adjourned meeting of
the Board of Directors shall be given to each director whether or not present at
the time of the adjournment, if such notice shall be given by one of the means
specified in Section 3.11 other than by mail, or at least three (3) days' notice
if by mail. Any business may be transacted at an adjourned meeting that might
have been transacted at the meeting as originally called.

﻿

Section 3.11 Notices. Subject to Section 3.08, Section 3.10 and Section 3.12
hereof, whenever notice is required to be given to any director by applicable
law, the Certificate of Incorporation or these Bylaws, such notice shall be
deemed given effectively if given in person or by telephone, mail addressed to
such director at such director's address as it appears on the records of the
Corporation, facsimile, e-mail or by other means of electronic transmission.

﻿

Section 3.12 Waiver of Notice. Whenever notice to directors is required by
applicable law, the Certificate of Incorporation or these Bylaws, a waiver
thereof, in writing signed by, or by electronic transmission by, the director
entitled to the notice, whether before or after such notice is required, shall
be deemed equivalent to notice. Attendance by a director at a meeting
shall constitute a waiver of notice of such meeting except when the director attends a meeting for
the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business on the ground that the meeting was not lawfully
called or convened. Neither the business to be transacted at, nor the purpose
of, any regular or special Board of Directors or committee meeting need be
specified in any waiver of notice.

﻿

Section 3.13 Organization. At each meeting of the Board of Directors, the
chairman or, in his or her absence or if there be none, another director
selected by the Board of Directors
shall preside. The secretary shall act as secretary at each meeting of the Board
of Directors. If the secretary is absent from any meeting of the Board of
Directors, an assistant secretary shall

 

8

24611658

--------------------------------------------------------------------------------

 

perform the duties of secretary at such meeting, and in the absence from any
such meeting of the
secretary and all assistant secretaries, or if there be none, the person presiding at the meeting
may appoint any person to act as secretary of the meeting.

﻿

Section 3.14 Quorum of Directors. The presence of a majority of the Board of
Directors shall be necessary and sufficient to constitute a quorum for the
transaction of business at any meeting of the Board of Directors.

﻿

Section 3.15 Action by Majority Vote. Except as otherwise expressly required by
these Bylaws, the Certificate of Incorporation or by applicable law, the vote of
a majority of the directors present at a meeting at which a quorum is present
shall be the act of the Board of Directors.

﻿

Section 3.16 Action Without Meeting. Unless otherwise restricted by the Certificate of
Incorporation or these Bylaws, any action required or permitted to be taken at
any meeting of the Board
of Directors or of any committee thereof may be taken without a meeting if all directors or
members of such committee, as the case may be, consent thereto in writing or by
electronic transmission, and the writings or electronic transmissions are filed
with the minutes of proceedings of the Board of Directors or committee in
accordance with applicable law.

﻿

Section 3.17 Committees of the Board of Directors. The Board of Directors may
designate one or more committees, each committee to consist of one or more of
the directors of the Corporation. The Board of Directors may designate one or
more directors as alternate members of any committee, who may replace any absent
or disqualified member at any meeting of the committee. If a member of a
committee shall be absent from any meeting, or disqualified from voting thereat,
the remaining member or members present at the meeting and not disqualified from
voting, whether or not such member or members constitute a quorum, may
unanimously appoint another member of the Board of Directors to act at the
meeting in the place of any such absent or disqualified member. Any such
committee, to the extent permitted by applicable law, shall have and may
exercise all the powers and authority of the Board of Directors in the
management of the business and affairs of the Corporation and may authorize the
seal of the Corporation, if any, to be affixed to all papers that may require it
to the extent so authorized by the Board of Directors. Unless the Board of
Directors provides otherwise, at all meetings of such committee, a majority of
the then authorized members of the committee shall constitute a quorum for the
transaction of business, and the vote of a majority of the members of the
committee present at any meeting at which there is a quorum shall be the act of
the committee. Each committee shall keep regular minutes of its meetings. Unless
the Board of Directors provides otherwise, each committee designated by the
Board of Directors may make, alter and repeal rules and procedures for the
conduct of its business. In the absence of such rules and procedures each
committee shall conduct its business in the same manner as the Board of
Directors conducts its business pursuant to this Article Ill.

 

9

24611658

--------------------------------------------------------------------------------

 

ARTICLE IV OFFICERS

﻿

Section 4.01 Positions and Election. The officers of the Corporation  shall be
elected by the Board of Directors and shall include a president and a secretary.
The Board of Directors, in its discretion, may also elect a chairman (who must
be a director), one or more vice chairmen (who must be directors) and one or
more vice presidents, assistant treasurers, assistant secretaries and other
officers. Any two or more offices may be held by the same person.

﻿

Section 4.02 Term. Each officer of the Corporation shall hold office until such
officer's successor is elected and qualified or until such officer's earlier
death, resignation  or removal. Any officer elected or appointed by the Board of
Directors may be removed by the Board of Directors at any time with or without
cause by the majority vote of the members of the Board of Directors then in
office. The removal of an officer shall be without prejudice to his or her
contract rights, if any. The election or appointment of an officer shall not of
itself create contract rights. Any officer of the Corporation may resign at any
time by giving written notice of his or her resignation to the board of
directors. Any such resignation shall take effect at the time specified therein
or, if the time when it shall become effective shall not be specified therein,
immediately upon its receipt. Unless otherwise specified therein, the acceptance
of such resignation shall not be necessary to make it effective. Should any
vacancy occur among the officers, the position shall be filled for the unexpired
portion of the term by appointment  made by the Board of Directors.

﻿

Section 4.03 Chairman. The Board of Directors may elect a chairman. If elected,
the chairman will. preside at all meetings of the Board of Directors and be
vested with such other powers and duties as the Board of Directors may from time
to time delegate.

﻿

Section 4.04 President. The president  shall have general supervision over the
business of the Corporation and other duties incident to the office of
president, and any other duties as may be from time to time assigned to the
president by the Board of Directors and subject to the control of the Board of
Directors in each case.

﻿

Section 4.05 Vice Presidents. Each vice president, if any, shall have such
powers and perform such duties as may be assigned to him or her from time to
time by the chairman of the Board of Directors or the president.

﻿

Section 4.06 Secretary. The secretary shall attend all sessions of the Board of
Directors and all meetings of the stockholders and record all votes and the
minutes of all proceedings in a book to be kept for that purpose, and shall
perform like duties for committees when required. He or she shall give, or cause
to be given, notice of all meetings of the stockholders and meetings of the
Board of Directors, and shall perform such other duties as may be prescribed by
the Board of Directors or the president. The secretary shall keep in safe
custody the seal of the Corporation, if any, and have authority to affix the
seal to all documents requiring it and attest to the same.

﻿

Section 4.07 Treasurer. The treasurer, if any, shall have the custody of the
corporate funds and securities, except as otherwise provided by the Board of
Directors, and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Corporation and

 

10

24611658

--------------------------------------------------------------------------------

 

shall deposit all moneys and other valuable effects in the name and to the
credit of the Corporation in such depositories as may be designated by the Board
of Directors. The treasurer shall disburse the funds of the Corporation as may
be ordered by the Board of Directors, taking proper vouchers for such
disbursements, and shall render to the president and the directors, at the
regular meetings of the Board of Directors, or whenever they may require it, an
account of all his or her transactions as treasurer and of the financial
condition of the Corporation.

﻿

Section 4.08 Salaries. The salaries of the officers of the Corporation  may be
fixed from time to time by the Board of Directors, provided that the
stockholders approve of such salaries in their sole and absolute discretion. No
officer will be prevented from receiving a salary by reason of the fact that he
or she is also a director of the corporation.

﻿

Section 4.09 Duties of Officers May Be Delegated. In case any officer is absent, or for
any other reason that the Board of Directors may deem sufficient, the president
or the Board of Directors may delegate for the time being the powers or duties
of such officer to any other officer or to any director.

﻿

﻿

ARTICLEV

STOCK CERTIFICATES AND THEIR TRANSFER

﻿

Section 5.01 Certificates Representing Shares. The shares of stock of the Corporation
shall be represented by certificates; provided that the Board of Directors may
provide by resolution or resolutions that some or all of any class or series
shall be uncertificated shares that may be evidenced by a book-entry system
maintained by the registrar of such stock. If shares are represented by
certificates, such certificates shall be in the form, other than bearer form,
approved by the Board of Directors. The certificates representing shares of
stock of each class shall
be signed by, or in the name of, the Corporation by (a) the chairman, any vice chairman, the
president or any vice president, and (b) the secretary, any assistant secretary,
the treasurer or any assistant treasurer. Any or all such signatures may be
facsimiles. Although any officer, transfer agent or registrar whose manual or
facsimile signature is affixed to such a certificate ceases to be such officer,
transfer agent or registrar before such certificate has been issued, it may
nevertheless be issued by the Corporation with the same effect as if such
officer, transfer agent or registrar were still such at the date of its issue.

﻿

Section 5.02 Transfers of Stock. Stock of the Corporation shall be transferable
in the manner prescribed by law and in these Bylaws. Transfers of stock shall be
made on the books of the Corporation only by the holder of record thereof, by
such person's attorney lawfully constituted in writing and, in the case of
certificated shares, upon the surrender of the certificate thereof, which shall
be cancelled before a new certificate or uncertificated shares shall be issued.
No transfer of stock shall be valid as against the Corporation for any purpose
until it shall have been entered in the stock records of the Corporation by an
entry showing from and to whom transferred. To the extent designated by the
president or any vice president or the treasurer of the Corporation, the
Corporation may recognize the transfer of fractional uncertificated shares, but
shall not otherwise be required to recognize the transfer of fractional shares.

 

Section 5.03 Transfer Agents and Registrars. The Board of Directors may appoint,
or authorize any officer or officers to appoint, one or more transfer agents and
one or more registrars.

﻿

Section 5.04 Lost, Stolen or Destroyed Certificates. The Board
of  Directors  may direct a new certificate or uncertificated shares to be
issued in place of any certificate theretofore issued by the Corporation alleged
to have been lost, stolen or destroyed upon the making of an affidavit of that
fact by the owner of the allegedly lost, stolen or destroyed certificate. When
authorizing such issue of a new certificate or uncertificated shares, the Board
of Directors  may, in its discretion and as a condition precedent to the
issuance thereof, require the owner of the  lost, stolen or destroyed
certificate, or the owner's legal representative to give the Corporation a bond
sufficient to indemnify it against any claim that may be made against the
Corporation with respect to the certificate alleged to have been lost, stolen or
destroyed or the issuance  of such new certificate or uncertificated shares.

﻿

﻿

ARTICLE VI GENERAL PROVISIONS

﻿

Section 6.01 Seal. The seal of the Corporation, if one is approved by the Board
of Directors, shall be in such form as shall be approved by the Board of
Directors. The seal may be used by causing it or a facsimile thereof to be
impressed or affixed or reproduced  or otherwise, as may be prescribed by law or
custom or by the Board of Directors.

﻿

Section 6.02 Fiscal Year. The fiscal year of the Corporation shall be determined
by the Board of Directors.

﻿

Section 6.03 Checks, Notes, Drafts, Etc. All checks, notes, drafts or
other  orders for  the payment of money of the Corporation shall be signed,
endorsed or accepted in the name of the Corporation by such officer, officers,
person or persons as from time to time may be designated by the Board of
Directors or by an officer or officers authorized by the Board of Directors to
make such designation.

﻿

Section 6.04 Dividends. Subject to applicable law and the Certificate of
Incorporation, dividends upon the shares of capital stock of the Corporation may
be declared by the Board of Directors at any regular or special meeting of the
Board of Directors. Dividends may be paid in cash, in property or in shares of
the Corporation's capital stock, unless otherwise provided by applicable law or
the Certificate of Incorporation.

﻿

Section 6.05 Conflict with Applicable Law or Certificate of Incorporation. These
Bylaws are adopted subject to any applicable law and the Certificate
of lncorporation. Whenever these Bylaws may conflict with any applicable law or
the Certificate of Incorporation, such conflict shall be resolved in favor of
such law or the Certificate of Incorporation.

 

11

24611658

--------------------------------------------------------------------------------

 

ARTICLE VII AMENDMENTS

﻿

These Bylaws may be amended, altered, changed, adopted and repealed or new
bylaws adopted by the Board of Directors. The stockholders may make additional
bylaws and may alter and repeal any bylaws whether such bylaws
were originally adopted by them or otherwise.

 

12

24611658

--------------------------------------------------------------------------------

 

﻿

CERTIFICATE OF SECRETARY

﻿

I hereby certify that the foregoing Bylaws are a true and correct copy of the
Bylaws  of Inspire Home Loans Inc. as duly adopted by the
Board  of  Directors  of said  corporation  on  the 17th day of October, 2016
and that such Bylaws  have not  been amended,  modified  or  rescinded and
remain in full force and effect as of the date hereof.

Dated: October 17, 2016

﻿

   /s/ James Palda                                  

James Palda; Secretary

 

24611658

--------------------------------------------------------------------------------

 

﻿

﻿

CERTIFICATE OF INCORPORATION OF

INSPIRE HOME LOANS INC.

﻿

﻿

﻿

ARTICLE ONE

﻿

The name of the corporation is "Inspire Home Loans Inc." (the "Corporation").

﻿

ARTICLE TWO

﻿

The address of the Corporation's registered office in the State of Delaware is
1209 Orange Street, Wilmington, New Castle County, Delaware 19801. The name of
its registered agent at such address is The Corporation Trust Company.

﻿

ARTICLE THREE

﻿

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware.

﻿

ARTICLE FOUR

﻿

The Corporation shall be authorized to issue only one class of stock. The total
number of shares of stock that the Corporation has authority to issue is one
hundred thousand (100,000) shares of common stock, par value $.0001 per share.

﻿

ARTICLE FIVE

﻿

Election of members to the board of directors of the Corporation (the "Board of
Directors") need not be by written ballot unless and except to the extent that
the bylaws of the Corporation (the "Bylaws") shall so require.

﻿

Meetings of the stockholders of the Corporation may be held within or outside of
the State of Delaware, as the Bylaws may provide. Unless otherwise designated
from time to time in the Bylaws or by the Board of Directors, the books of the
Corporation may be kept (subject to any provision contained in the General
Corporation Law of the State of Delaware) within or
outside of the State of Delaware, including at the principal executive offices of the Corporation,

﻿

ARTICLE SIX

﻿

In furtherance and not in limitation of the powers conferred by the laws of the
State of Delaware, the Board of Directors is expressly authorized to make, alter
and repeal the Bylaws, subject to. the power of the stockholders of the
Corporation to adopt, alter or repeal any Bylaw, whether adopted by them or
otherwise, to the extent required by  the General Corporation Law of the State
of Delaware.

24958166

--------------------------------------------------------------------------------

 

﻿

Picture 2 [ccs-20181231xex10_23g001.jpg]

 

 

--------------------------------------------------------------------------------

 

﻿

ARTICLE SEVEN

﻿

To the fullest extent permitted by the General Corporation Law of the State of
Delaware, as the same may be amended and supplemented from time to time, a
director of the Corporation shall not be personally liable to the Corporation or
its stockholders for monetary damages for breach of fiduciary duty as a director
of the Corporation; provided, that the foregoing provision shall not eliminate
or limit the liability of a director (i) for any breach of the director's duty
of loyalty to the Corporation or its stockholders, (ii) for acts or omissions
not in good faith or which involve intentional misconduct or a knowing violation
of  law, (iii) under Section 174 of Title 8 of the General Corporation Law of
the State of Delaware; or (iv) for any transaction from which the director
derived an improper personal benefit. If the General Corporation Law of the
State of Delaware is amended to authorize corporate action further eliminating
or limiting the liability of directors, the liability of a director of the
Corporation shall be eliminated or limited to the fullest extent permitted by
the General Corporation Law of the State of Delaware, as amended. Any amendment,
modification or repeal of this Article Seven shall not adversely affect any
right or protection of a director or former director of the Corporation
hereunder in respect of any act or omission occurring prior to the time of such
amendment, modification or repeal.

﻿

The provisions of this Article Seven shall not be deemed to limit or preclude
indemnification of a director by the Corporation for any liability of a director
which has not been eliminated by the provisions of this Article Seven.

﻿

To the fullest extent permitted by the General Corporation Law of the State of
Delaware, as the same may be amended and supplemented from time to time, the
Corporation shall indemnify any person who is or was a director or officer of
the Corporation, with respect to action taken or omitted by such person in such
capacities, and such right to indemnification shall continue as to a person who
has ceased to be a director or officer, as the case may be, and shall inure to
the benefit of such person's heirs, executors and personal and
legal  representatives. These rights of indemnification shall not be exclusive
of any other right that any person may have or hereafter acquire under this
Certificate of Incorporation, the Bylaws, any statute, agreement; vote of
stockholders or disinterested directors or otherwise. Any amendment, repeal or
modification of this indemnification provision shall not adversely affect any
rights to indemnification any person may have at the time of such amendment,
repeal or  modification
with respect to any acts or omissions occurring prior to such amendment, repeal or modification.

﻿

Expenses incurred by a director or officer of the Corporation in defending a
civil or criminal action, suit or proceeding by reason of the fact that he or
she is or was a director or officer of the Corporation (or was serving at the
Corporation's request as a director or officer of another corporation) shall be
paid by the Corporation in advance of the final disposition of such action, suit
or proceeding upon receipt of a written undertaking by or on behalf of such
director to repay such amount if it shall ultimately be determined that he or
she is not entitled to be indemnified by the Corporation as authorized by
relevant sections of the General Corporation Law of the State of Delaware.
Notwithstanding the foregoing, the Corporation shall not be required to advance
such expenses to a director or officer who is a party to an action, suit or
proceeding brought by the Corporation and approved by a majority of the Board of
Directors of the Corporation that alleges willful misappropriation of corporate
assets by such director or officer, disclosure of confidential information in
violation of such director's or officer's fiduciary

 

2

24958166

--------------------------------------------------------------------------------

 

﻿

or contractual obligations to the Corporation or any other willful and
deliberate breach in bad faith of such director's or officer's duty to the
Corporation or its stockholders.

﻿

The Board of Directors, in its discretion, shall have the power on behalf of the
Corporation to indemnify any person, other than a director or officer, made a
party to any action, suit or proceeding by reason of the fact that he or she is
or was an employee or authorized agent of the Corporation.

﻿

The foregoing provisions of this Article Seven shall be deemed to be a contract
between the Corporation and each director and officer of the Corporation who
serves in such capacity at any time while this Article Seven is in effect, and
any repeal or modification of this Article  Seven shall not affect any rights or
obligations then existing with respect to any state of facts  then or
theretofore existing or any action, suit or proceeding theretofore or thereafter
brought based in whole or in part upon any such state of facts.

﻿

The indemnification provided for in this Article Seven shall not be deemed
exclusive of any other rights to which those indemnified may be entitled under
any Bylaw, agreement or vote of stockholders or disinterested directors or
otherwise, both as to action in their  official capacities and as to action in
another capacity while holding such office; provided, however, that the
Corporation's obligation to provide indemnification  under this Article Seven
shall  be offset to the extent of amounts collected from any other source of
indemnification or otherwise applicable insurance coverage under a policy
maintained by the Corporation or any other person; provided, that, no
indemnified person shall have the obligation to reduce, offset, allocate, pursue
or apportion any indemnification advancement, contribution or insurance coverage
among multiple parties possessing such duties to such indemnified person prior
to the Corporation's satisfaction of its obligations under the provisions of
this Article Seven.

﻿

ARTICLE EIGHT

﻿

The Corporation reserves the right at any time, and from time to time, to amend,
alter, change or repeal any provision contained in this Certificate of
Incorporation, in the manner now or hereafter prescribed by law; and all rights,
preferences and privileges of whatsoever nature conferred upon stockholders,
directors or any other persons whomsoever by and pursuant to this Certificate of
Incorporation in its present form or as hereafter amended are granted subject to
the rights reserved in this Article Eight.

﻿

﻿

ARTICLE NINE

﻿

The name and address of the incorporator is David Messenger, 8390 East Crescent
Parkway, Suite 650, Greenwood Village, Colorado 80111.

 

3

24958166

--------------------------------------------------------------------------------

 

﻿

﻿

﻿

﻿

I, THE UNDERSIGNED, for the purposes of incorporating and organizing a corporation
under the General Corporation Law of the State of Delaware, do execute this
Certificate of Incorporation, and do certify
that the facts herein stated are true.

DATED this 17th day of October, 2016.

﻿

    /s/ David Messenger        

             David Messenger, Incorporator

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

4

249S8l66



 

--------------------------------------------------------------------------------